OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-03462 Meeder Funds Exact name of registrant as specified in charter) 6125 Memorial Drive, Dublin, Ohio (Address of principal executive offices) (Zip code) Robert S. Meeder, Jr., 6125 Memorial Drive, Dublin, Ohio 43017 (Name and address of agent for service) Registrant’s telephone number, including area code: 614-766-7000 Date of fiscal year end: December 31 Date of reporting period: June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 1. PROXY VOTING RECORD: The Money Market Fund held no securities during the period covered by this report in which there was a security holder vote.Accordingly there are no proxy votes to report. Utilities and Infrastructure Fund Company Name Security ID Meeting Date Meeting Type Record Date Primary Ticker Symbol Committee Name Proposal Number Proposal Long Text Recommended Vote Vote VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 1 TO RECEIVE THE COMPANY'S ACCOUNTS AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2013 F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 2 TO RE-ELECT GERARD KLEISTERLEE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 3 TO RE-ELECT VITTORIO COLAO AS A DIRECTOR F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 4 TO RE-ELECT ANDY HALFORD AS A DIRECTOR F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 5 TO RE-ELECT STEPHEN PUSEY AS A DIRECTOR F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 6 TO RE-ELECT RENEE JAMES AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 7 TO RE-ELECT ALAN JEBSON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 8 TO RE-ELECT SAMUEL JONAH AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 9 TO ELECT OMID KORDESTANI AS A DIRECTOR F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 10 TO RE-ELECT NICK LAND AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 11 TO RE-ELECT ANNE LAUVERGEON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 12 TO RE-ELECT LUC VANDEVELDE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 13 TO RE-ELECT ANTHONY WATSON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE AND MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 14 TO RE-ELECT PHILIP YEA AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 15 TO APPROVE A FINAL DIVIDEND OF 6.92 PENCE PER ORDINARY SHARE F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 16 TO APPROVE THE REMUNERATION REPORT OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2013 F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 17 TO RE-APPOINT DELOITTE LLP AS AUDITOR F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 18 TO AUTHORISE THE AUDIT AND RISK COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 19 TO AUTHORISE THE DIRECTORS TO ALLOT SHARES F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 20 TO AUTHORISE THE DIRECTORS TO DIS-APPLY PRE-EMPTION RIGHTS F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 21 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SECTION 701, COMPANIES ACT 2006) F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 22 TO AUTHORISE POLITICAL DONATIONS AND EXPENDITURE F F VODAFONE GROUP PLC 92857W209 23-Jul-13 Annual 3-Jun-13 VOD Management 23 TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE F N NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 1 TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 2 TO DECLARE A FINAL DIVIDEND F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 3 TO RE-ELECT SIR PETER GERSHON F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 4 TO RE-ELECT STEVE HOLLIDAY F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 5 TO RE-ELECT ANDREW BONFIELD F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 6 TO RE-ELECT TOM KING F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 7 TO RE-ELECT NICK WINSER F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 8 TO RE-ELECT PHILIP AIKEN F N NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 9 TO RE-ELECT NORA MEAD BROWNELL F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 10 TO ELECT JONATHAN DAWSON F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 11 TO RE-ELECT PAUL GOLBY F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 12 TO RE-ELECT RUTH KELLY F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 13 TO RE-ELECT MARIA RICHTER F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 14 TO ELECT MARK WILLIAMSON F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 15 TO REAPPOINT THE AUDITORS PRICEWATERHOUSECOOPERS LLP F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 16 TO AUTHORISE THE DIRECTORS TO SET THE AUDITORS' REMUNERATION F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 17 TO APPROVE THE DIRECTORS' REMUNERATION REPORT F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 18 TO AUTHORISE THE DIRECTORS TO ALLOT ORDINARY SHARES F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 19 TO DISAPPLY PRE-EMPTION RIGHTS F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 20 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN ORDINARY SHARES F F NATIONAL GRID PLC 29-Jul-13 Annual 7-Jun-13 NGG Management 21 TO AUTHORISE THE DIRECTORS TO HOLD GENERAL MEETINGS ON 14 CLEAR DAYS' NOTICE F N ENTERPRISE PRODUCTS PARTNERS L.P. 30-Sep-13 Special 19-Aug-13 EPD Management 1 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2-TERM INCENTIVE PLAN. F N ENTERPRISE PRODUCTS PARTNERS L.P. 30-Sep-13 Special 19-Aug-13 EPD Management 2 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EPD UNIT PURCHASE PLAN. F F VODAFONE GROUP PLC 92857W209 28-Jan-14 Special 12-Dec-13 VOD Management 1 FOR THE COURT MEETING SCHEME. F F VODAFONE GROUP PLC 92857W209 28-Jan-14 Special 12-Dec-13 VOD Management 2 TO APPROVE THE VERIZON WIRELESS TRANSACTION AND THE VODAFONE ITALY TRANSACTION. F F VODAFONE GROUP PLC 92857W209 28-Jan-14 Special 12-Dec-13 VOD Management 3 TO APPROVE THE NEW ARTICLES OF ASSOCIATION, THE CAPITAL REDUCTIONS, THE RETURN OF VALUE AND THE SHARE CONSOLIDATION AND CERTAIN RELATED MATTERS PURSUANT TO THE SCHEME. F F VODAFONE GROUP PLC 92857W209 28-Jan-14 Special 12-Dec-13 VOD Management 4 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES. F F VODAFONE GROUP PLC 92857W209 28-Jan-14 Special 12-Dec-13 VOD Management 5 TO AUTHORISE THE DIRECTORS TO TAKE ALL NECESSARY AND APPROPRIATE ACTIONS IN RELATION TO RESOLUTIONS 1-3. F F VERIZON COMMUNICATIONS INC. 92343V104 28-Jan-14 Special 9-Dec-13 VZ Management 1 APPROVE THE ISSUANCE OF UP TO APPROXIMATELY 1.28 BILLION SHARES OF VERIZON COMMON STOCK TO VODAFONE ORDINARY SHAREHOLDERS IN CONNECTION WITH VERIZON'S ACQUISITION OF VODAFONE'S INDIRECT 45% INTEREST IN VERIZON WIRELESS F F VERIZON COMMUNICATIONS INC. 92343V104 28-Jan-14 Special 9-Dec-13 VZ Management 2 APPROVE AN AMENDMENT TO ARTICLE 4(A) OF VERIZON'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE VERIZON'S AUTHORIZED SHARES OF COMMON STOCK BY 2 BILLION SHARES TO AN AGGREGATE OF 6.25 BILLION AUTHORIZED SHARES OF COMMON STOCK F F VERIZON COMMUNICATIONS INC. 92343V104 28-Jan-14 Special 9-Dec-13 VZ Management 3 APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING TO SOLICIT ADDITIONAL VOTES AND PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ABOVE PROPOSALS F F UGI CORPORATION 30-Jan-14 Annual 13-Nov-13 UGI Management 1 DIRECTOR F F UGI CORPORATION 30-Jan-14 Annual 13-Nov-13 UGI Management 1 DIRECTOR F F UGI CORPORATION 30-Jan-14 Annual 13-Nov-13 UGI Management 1 DIRECTOR F F UGI CORPORATION 30-Jan-14 Annual 13-Nov-13 UGI Management 1 DIRECTOR F F UGI CORPORATION 30-Jan-14 Annual 13-Nov-13 UGI Management 1 DIRECTOR F F UGI CORPORATION 30-Jan-14 Annual 13-Nov-13 UGI Management 1 DIRECTOR F F UGI CORPORATION 30-Jan-14 Annual 13-Nov-13 UGI Management 1 DIRECTOR F F UGI CORPORATION 30-Jan-14 Annual 13-Nov-13 UGI Management 1 DIRECTOR F F UGI CORPORATION 30-Jan-14 Annual 13-Nov-13 UGI Management 1 DIRECTOR F F UGI CORPORATION 30-Jan-14 Annual 13-Nov-13 UGI Management 2 PROPOSAL TO APPROVE RESOLUTION ON EXECUTIVE COMPENSATION. F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 1 ELECTION OF DIRECTOR: BARBARA T. ALEXANDER F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 2 ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 3 ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 4 ELECTION OF DIRECTOR: SUSAN HOCKFIELD F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 5 ELECTION OF DIRECTOR: THOMAS W. HORTON F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 6 ELECTION OF DIRECTOR: PAUL E. JACOBS F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 7 ELECTION OF DIRECTOR: SHERRY LANSING F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 8 ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 9 ELECTION OF DIRECTOR: DUANE A. NELLES F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 10 ELECTION OF DIRECTOR: CLARK T. RANDT, JR. F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 11 ELECTION OF DIRECTOR: FRANCISCO ROS F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 12 ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 13 ELECTION OF DIRECTOR: BRENT SCOWCROFT F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 14 ELECTION OF DIRECTOR: MARC I. STERN F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 15 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, 2014. F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 16 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. F F QUALCOMM INCORPORATED 4-Mar-14 Annual 6-Jan-14 QCOM Management 17 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 1 1 NATIONAL FUEL GAS COMPANY 13-Mar-14 Annual 13-Jan-14 NFG Management 1 DIRECTOR F F NATIONAL FUEL GAS COMPANY 13-Mar-14 Annual 13-Jan-14 NFG Management 1 DIRECTOR F F NATIONAL FUEL GAS COMPANY 13-Mar-14 Annual 13-Jan-14 NFG Management 1 DIRECTOR F F NATIONAL FUEL GAS COMPANY 13-Mar-14 Annual 13-Jan-14 NFG Management 2 VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS OUR REGISTERED PUBLIC ACCOUNTING FIRM F F NATIONAL FUEL GAS COMPANY 13-Mar-14 Annual 13-Jan-14 NFG Management 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION F F NATIONAL FUEL GAS COMPANY 13-Mar-14 Annual 13-Jan-14 NFG Management 4 STOCKHOLDER PROPOSAL N F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 1 ELECTION OF DIRECTOR: GREGORY L. EBEL F F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 2 ELECTION OF DIRECTOR: AUSTIN A. ADAMS F F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 3 ELECTION OF DIRECTOR: JOSEPH ALVARADO F F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 4 ELECTION OF DIRECTOR: PAMELA L. CARTER F F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 5 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. F F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 6 ELECTION OF DIRECTOR: F. ANTHONY COMPER F F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 7 ELECTION OF DIRECTOR: PETER B. HAMILTON F F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 8 ELECTION OF DIRECTOR: MICHAEL MCSHANE F F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 9 ELECTION OF DIRECTOR: MICHAEL G. MORRIS F F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 10 ELECTION OF DIRECTOR: MICHAEL E.J. PHELPS F F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 11 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS SPECTRA ENERGY CORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. F F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 12 AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. F F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 13 SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF POLITICAL CONTRIBUTIONS. N F SPECTRA ENERGY CORP 15-Apr-14 Annual 18-Feb-14 SE Management 14 SHAREHOLDER PROPOSAL CONCERNING METHANE EMISSIONS TARGET. N F MDU RESOURCES GROUP, INC. 22-Apr-14 Annual 25-Feb-14 MDU Management 1 ELECTION OF DIRECTOR: THOMAS EVERIST F F MDU RESOURCES GROUP, INC. 22-Apr-14 Annual 25-Feb-14 MDU Management 2 ELECTION OF DIRECTOR: KAREN B. FAGG F F MDU RESOURCES GROUP, INC. 22-Apr-14 Annual 25-Feb-14 MDU Management 3 ELECTION OF DIRECTOR: DAVID L. GOODIN F F MDU RESOURCES GROUP, INC. 22-Apr-14 Annual 25-Feb-14 MDU Management 4 ELECTION OF DIRECTOR: MARK A. HELLERSTEIN F F MDU RESOURCES GROUP, INC. 22-Apr-14 Annual 25-Feb-14 MDU Management 5 ELECTION OF DIRECTOR: A. BART HOLADAY F F MDU RESOURCES GROUP, INC. 22-Apr-14 Annual 25-Feb-14 MDU Management 6 ELECTION OF DIRECTOR: DENNIS W. JOHNSON F F MDU RESOURCES GROUP, INC. 22-Apr-14 Annual 25-Feb-14 MDU Management 7 ELECTION OF DIRECTOR: WILLIAM E. MCCRACKEN F F MDU RESOURCES GROUP, INC. 22-Apr-14 Annual 25-Feb-14 MDU Management 8 ELECTION OF DIRECTOR: PATRICIA L. MOSS F F MDU RESOURCES GROUP, INC. 22-Apr-14 Annual 25-Feb-14 MDU Management 9 ELECTION OF DIRECTOR: HARRY J. PEARCE F F MDU RESOURCES GROUP, INC. 22-Apr-14 Annual 25-Feb-14 MDU Management 10 ELECTION OF DIRECTOR: J. KENT WELLS F F MDU RESOURCES GROUP, INC. 22-Apr-14 Annual 25-Feb-14 MDU Management 11 ELECTION OF DIRECTOR: JOHN K. WILSON F F MDU RESOURCES GROUP, INC. 22-Apr-14 Annual 25-Feb-14 MDU Management 12 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. F F MDU RESOURCES GROUP, INC. 22-Apr-14 Annual 25-Feb-14 MDU Management 13 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 2 ELECTION OF DIRECTOR: JOHN J. BRENNAN F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 3 ELECTION OF DIRECTOR: JAMES I. CASH, JR. F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 4 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 5 ELECTION OF DIRECTOR: MARIJN E. DEKKERS F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 6 ELECTION OF DIRECTOR: ANN M. FUDGE F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 7 ELECTION OF DIRECTOR: SUSAN J. HOCKFIELD F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 8 ELECTION OF DIRECTOR: JEFFREY R. IMMELT F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 9 ELECTION OF DIRECTOR: ANDREA JUNG F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 10 ELECTION OF DIRECTOR: ROBERT W. LANE F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 11 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 12 ELECTION OF DIRECTOR: JAMES J. MULVA F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 13 ELECTION OF DIRECTOR: JAMES E. ROHR F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 14 ELECTION OF DIRECTOR: MARY L. SCHAPIRO F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 16 ELECTION OF DIRECTOR: JAMES S. TISCH F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 17 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 18 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 19 RATIFICATION OF SELECTION OF INDEPENDENT AUDITOR FOR 2014 F F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 20 CUMULATIVE VOTING N N GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 21 SENIOR EXECUTIVES HOLD OPTION SHARES FOR LIFE N N GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 22 MULTIPLE CANDIDATE ELECTIONS N N GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 23 RIGHT TO ACT BY WRITTEN CONSENT N F GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 24 CESSATION OF ALL STOCK OPTIONS AND BONUSES N N GENERAL ELECTRIC COMPANY 23-Apr-14 Annual 24-Feb-14 GE Management 25 SELL THE COMPANY N N ENERGEN CORPORATION 29265N108 23-Apr-14 Annual 21-Feb-14 EGN Management 1 DIRECTOR F F ENERGEN CORPORATION 29265N108 23-Apr-14 Annual 21-Feb-14 EGN Management 1 DIRECTOR F F ENERGEN CORPORATION 29265N108 23-Apr-14 Annual 21-Feb-14 EGN Management 1 DIRECTOR F F ENERGEN CORPORATION 29265N108 23-Apr-14 Annual 21-Feb-14 EGN Management 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F F ENERGEN CORPORATION 29265N108 23-Apr-14 Annual 21-Feb-14 EGN Management 3 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION F F ENERGEN CORPORATION 29265N108 23-Apr-14 Annual 21-Feb-14 EGN Management 4 SHAREHOLDER PROPOSAL N F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 1 APPROVAL OF COMPANY ACCOUNTS FOR THE FISCAL YEAR 2013. F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR 2013. F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 3 APPROVAL OF THE EXPENSES AND CHARGES REFERRED TO IN ARTICLE F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 4 APPROPRIATION OF THE RESULTS FOR THE FISCAL YEAR 2 F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 5 OPTION TO RECEIVE PAYMENT OF THE DIVIDEND IN SHARES. F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 6 APPROVAL OF RELATED-PARTY AGREEMENTS (EXCEPT MODIFICATION OF AGREEMENTS WITH RESPECT TO THE CHIEF EXECUTIVE OFFICER). F N VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 7 APPROVAL OF REGULATED AGREEMENTS (MODIFICATION OF AGREEMENTS WITH RESPECT TO THE CHIEF EXECUTIVE OFFICER). F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 8 APPROVAL OF AGREEMENTS UNDER ARTICLE L. 225-42-1 OF THE FRENCH COMMERCIAL CODE IN FAVOR OF THE CHIEF EXECUTIVE OFFICER. F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 9 RENEWAL OF THE DIRECTORSHIP OF MR. ANTOINE FREROT. F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 10 RENEWAL OF THE DIRECTORSHIP OF MR. DANIEL BOUTON. F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 11 RENEWAL OF THE DIRECTORSHIP OF QATARI DIAR REAL ESTATE INVESTMENT, REPRESENTED BY MR. KHALED AL SAYED. F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 12 INFORMATION ON THE REMUNERATION DUE OR ATTRIBUTED FOR THE FISCAL YEAR 2 F N VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 13 SETTING OF THE YEARLY AMOUNT OF DIRECTORS' FEES ATTRIBUTED TO THE MEMBERS OF THE BOARD OF DIRECTORS. F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 14 AUTHORIZATION TO BE GIVEN TO THE BOARD OF DIRECTORS TO DEAL IN THE COMPANY'S SHARES. F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 15 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ISSUE SHARES AND/OR SECURITIES GIVING ACCESS TO SHARE CAPITAL AND/OR NEGOTIABLE SECURITIES CARRYING A RIGHT TO THE ALLOCATION OF DEBT SECURITIES, WITH PREFERENTIAL SUBSCRIPTION RIGHTS. F A VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 16 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ISSUE SHARES AND/OR SECURITIES GIVING ACCESS TO SHARE CAPITAL AND/OR NEGOTIABLE SECURITIES CARRYING A RIGHT TO THE ALLOCATION OF DEBT SECURITIES THROUGH PUBLIC OFFERINGS, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. F A VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 17 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ISSUE SHARES AND/OR SECURITIES GIVING ACCESS TO SHARE CAPITAL AND/OR NEGOTIABLE SECURITIES CARRYING A RIGHT TO THE ALLOCATION OF DEBT SECURITIES THROUGH PUBLIC OFFERINGS, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS BY PRIVATE PLACEMENT AS FORESEEN IN ARTICLE L. 411-2 OF THE FRENCH MONETARY AND FINANCIAL CODE. F A VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 18 AUTHORIZATION TO ISSUE SHARES OR SECURITIES GIVING ACCESS TO THE SHARE CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS AS CONSIDERATION FOR CONTRIBUTIONS IN KIND CONSISTING OF EQUITY SECURITIES OR SECURITIES GIVING ACCESS TO SHARE CAPITAL. F A VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 19 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO INCREASE THE NUMBER OF SHARES TO BE ISSUED IN CASE OF A SHARE CAPITAL INCREASE WITH OR WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. F A VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 20 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO INCREASE THE SHARE CAPITAL THROUGH THE CAPITALIZATION OF PREMIUMS, RESERVES, PROFITS OR OTHER ITEMS. F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 21 DELEGATION TO THE BOARD OF DIRECTORS TO INCREASE THE AUTHORIZED SHARE CAPITAL BY THE ISSUE OF SHARES OR EQUITY-LINKED SECURITIES AND RESERVED FOR THE MEMBERS SAVINGS PLANS, WITH CANCELLATION OF PREFERENTIAL SUBSCRIPTION RIGHTS IN THEIR FAVOR. F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 22 DELEGATION TO THE BOARD OF DIRECTORS TO INCREASE THE AUTHORIZED SHARE CAPITAL BY THE ISSUE OF SHARES RESERVED FOR CATEGORIES OF PERSONS, INCLUDING THE CANCELLATION OF PREFERENTIAL SUBSCRIPTION RIGHTS IN THEIR FAVOR. F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 23 DELEGATION TO THE BOARD OF DIRECTORS TO REDUCE THE SHARE CAPITAL BY THE CANCELLATION OF TREASURY SHARES. F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 24 MODIFICATION OF ARTICLE 11 OF THE ARTICLES OF ASSOCIATION TO DETERMINE THE WAY DIRECTORS REPRESENTING THE WORKERS ARE CHOSEN, PURSUANT TO THE ACT OF JUNE 14, 2 F F VEOLIA ENVIRONNEMENT 92334N103 24-Apr-14 Annual 31-Mar-14 VE Management 25 POWERS TO CARRY OUT FORMALITIES. F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 1 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 2 ELECTION OF DIRECTOR: REUBEN V. ANDERSON F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 3 ELECTION OF DIRECTOR: JAIME CHICO PARDO F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 4 ELECTION OF DIRECTOR: SCOTT T. FORD F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 5 ELECTION OF DIRECTOR: JAMES P. KELLY F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 6 ELECTION OF DIRECTOR: JON C. MADONNA F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 7 ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 8 ELECTION OF DIRECTOR: JOHN B. MCCOY F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 9 ELECTION OF DIRECTOR: BETH E. MOONEY F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 10 ELECTION OF DIRECTOR: JOYCE M. ROCHE F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 11 ELECTION OF DIRECTOR: MATTHEW K. ROSE F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 12 ELECTION OF DIRECTOR: CYNTHIA B. TAYLOR F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 13 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 14 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 15 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 16 APPROVE SEVERANCE POLICY. F F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 17 POLITICAL REPORT. N F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 18 LOBBYING REPORT. N F AT&T INC. 00206R102 25-Apr-14 Annual 26-Feb-14 T Management 19 WRITTEN CONSENT. N F CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 1 ELECTION OF DIRECTOR: STEPHANIE A. BURNS F F CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 2 ELECTION OF DIRECTOR: JOHN A. CANNING, JR. F F CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 3 ELECTION OF DIRECTOR: RICHARD T. CLARK F F CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 4 ELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. F N CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 5 ELECTION OF DIRECTOR: JAMES B. FLAWS F N CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 6 ELECTION OF DIRECTOR: DEBORAH A. HENRETTA F F CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 7 ELECTION OF DIRECTOR: KURT M. LANDGRAF F F CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 8 ELECTION OF DIRECTOR: KEVIN J. MARTIN F F CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 9 ELECTION OF DIRECTOR: DEBORAH D. RIEMAN F F CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 10 ELECTION OF DIRECTOR: HANSEL E. TOOKES II F F CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 11 ELECTION OF DIRECTOR: WENDELL P. WEEKS F F CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 12 ELECTION OF DIRECTOR: MARK S. WRIGHTON F F CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 13 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. F F CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 14 APPROVAL OF THE ADOPTION OF THE 2 F F CORNING INCORPORATED 29-Apr-14 Annual 28-Feb-14 GLW Management 15 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. F F BLACK HILLS CORPORATION 29-Apr-14 Annual 10-Mar-14 BKH Management 1 DIRECTOR F F BLACK HILLS CORPORATION 29-Apr-14 Annual 10-Mar-14 BKH Management 1 DIRECTOR F F BLACK HILLS CORPORATION 29-Apr-14 Annual 10-Mar-14 BKH Management 1 DIRECTOR F F BLACK HILLS CORPORATION 29-Apr-14 Annual 10-Mar-14 BKH Management 1 DIRECTOR F F BLACK HILLS CORPORATION 29-Apr-14 Annual 10-Mar-14 BKH Management 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS BLACK HILLS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. F F BLACK HILLS CORPORATION 29-Apr-14 Annual 10-Mar-14 BKH Management 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. F F EQT CORPORATION 26884L109 30-Apr-14 Annual 5-Mar-14 EQT Management 1 ELECTION OF DIRECTOR: MARGARET K. DORMAN F F EQT CORPORATION 26884L109 30-Apr-14 Annual 5-Mar-14 EQT Management 2 ELECTION OF DIRECTOR: DAVID L. PORGES F F EQT CORPORATION 26884L109 30-Apr-14 Annual 5-Mar-14 EQT Management 3 ELECTION OF DIRECTOR: JAMES E. ROHR F F EQT CORPORATION 26884L109 30-Apr-14 Annual 5-Mar-14 EQT Management 4 ELECTION OF DIRECTOR: DAVID S. SHAPIRA F F EQT CORPORATION 26884L109 30-Apr-14 Annual 5-Mar-14 EQT Management 5 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION F F EQT CORPORATION 26884L109 30-Apr-14 Annual 5-Mar-14 EQT Management 6 APPROVAL OF THE COMPANY'S 2014 LONG-TERM INCENTIVE PLAN F N EQT CORPORATION 26884L109 30-Apr-14 Annual 5-Mar-14 EQT Management 7 APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE GOALS FOR PURPOSES OF INTERNAL REVENUE CODE SECTION 162(M) F F EQT CORPORATION 26884L109 30-Apr-14 Annual 5-Mar-14 EQT Management 8 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 1 ELECTION OF DIRECTOR: SHELLYE L. ARCHAMBEAU F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 2 ELECTION OF DIRECTOR: RICHARD L. CARRION F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 3 ELECTION OF DIRECTOR: MELANIE L. HEALEY F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 4 ELECTION OF DIRECTOR: M. FRANCES KEETH F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 5 ELECTION OF DIRECTOR: ROBERT W. LANE F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 6 ELECTION OF DIRECTOR: LOWELL C. MCADAM F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 7 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 8 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 9 ELECTION OF DIRECTOR: RODNEY E. SLATER F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 10 ELECTION OF DIRECTOR: KATHRYN A. TESIJA F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 11 ELECTION OF DIRECTOR: GREGORY D. WASSON F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 12 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 13 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 14 PROPOSAL TO IMPLEMENT PROXY ACCESS F F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 15 NETWORK NEUTRALITY N N VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 16 LOBBYING ACTIVITIES N F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 17 SEVERANCE APPROVAL POLICY N N VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 18 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING N F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 19 SHAREHOLDER RIGHT TO ACT BY WRITTEN CONSENT N F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 20 PROXY VOTING AUTHORITY N N VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 1 ELECTION OF DIRECTOR: SHELLYE L. ARCHAMBEAU F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 2 ELECTION OF DIRECTOR: RICHARD L. CARRION F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 3 ELECTION OF DIRECTOR: MELANIE L. HEALEY F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 4 ELECTION OF DIRECTOR: M. FRANCES KEETH F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 5 ELECTION OF DIRECTOR: ROBERT W. LANE F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 6 ELECTION OF DIRECTOR: LOWELL C. MCADAM F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 7 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 8 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 9 ELECTION OF DIRECTOR: RODNEY E. SLATER F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 10 ELECTION OF DIRECTOR: KATHRYN A. TESIJA F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 11 ELECTION OF DIRECTOR: GREGORY D. WASSON F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 12 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 13 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 14 PROPOSAL TO IMPLEMENT PROXY ACCESS F VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 15 NETWORK NEUTRALITY N VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 16 LOBBYING ACTIVITIES N VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 17 SEVERANCE APPROVAL POLICY N VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 18 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING N VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 19 SHAREHOLDER RIGHT TO ACT BY WRITTEN CONSENT N VERIZON COMMUNICATIONS INC. 92343V104 1-May-14 Annual 3-Mar-14 VZ Management 20 PROXY VOTING AUTHORITY N FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 1 ELECTION OF DIRECTOR: PETER K. BARKER F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 2 ELECTION OF DIRECTOR: ALAN M. BENNETT F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 3 ELECTION OF DIRECTOR: ROSEMARY T. BERKERY F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 4 ELECTION OF DIRECTOR: PETER J. FLUOR F N FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 5 ELECTION OF DIRECTOR: JAMES T. HACKETT F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 6 ELECTION OF DIRECTOR: DEBORAH D. MCWHINNEY F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 7 ELECTION OF DIRECTOR: DEAN R. O'HARE F N FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 8 ELECTION OF DIRECTOR: ARMANDO J. OLIVERA F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 9 ELECTION OF DIRECTOR: JOSEPH W. PRUEHER F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 10 ELECTION OF DIRECTOR: MATTHEW K. ROSE F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 11 ELECTION OF DIRECTOR: DAVID T. SEATON F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 12 ELECTION OF DIRECTOR: NADER H. SULTAN F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 13 ELECTION OF DIRECTOR: LYNN C. SWANN F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 14 AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 15 THE APPROVAL OF THE FLUOR CORPORATION 2-EMPLOYEE DIRECTORS. F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 16 THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. F F FLUOR CORPORATION 1-May-14 Annual 7-Mar-14 FLR Management 17 A STOCKHOLDER PROPOSAL FOR AN INDEPENDENT CHAIRMAN. N F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 1 DIRECTOR F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 1 DIRECTOR F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 1 DIRECTOR F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 1 DIRECTOR F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 1 DIRECTOR F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 1 DIRECTOR F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 1 DIRECTOR F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 1 DIRECTOR F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 1 DIRECTOR F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 1 DIRECTOR F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 1 DIRECTOR F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 1 DIRECTOR F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 1 DIRECTOR F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 2 APPOINTMENT OF DELOITTE LLP AS AUDITORS. F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 3 RESOLVED, ON AN ADVISORY BASIS AND NOT TO DIMINISH THE ROLE AND RESPONSIBILITIES OF THE BOARD OF DIRECTORS, THAT THE SHAREHOLDERS ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE 2, 2 F F BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 4 PROPOSAL NO. 1 RISK MANAGEMENT COMMITTEE. N N BCE INC. 05534B760 6-May-14 Annual 14-Mar-14 BCE Management 5 PROPOSAL NO. 2 TOTAL EXECUTIVE COMPENSATION GROSS PAY CAP AT $5,000,000. N N COVANTA HOLDING CORPORATION 2.23E+106 8-May-14 Annual 10-Mar-14 CVA Management 1 DIRECTOR F F COVANTA HOLDING CORPORATION 2.23E+106 8-May-14 Annual 10-Mar-14 CVA Management 1 DIRECTOR F F COVANTA HOLDING CORPORATION 2.23E+106 8-May-14 Annual 10-Mar-14 CVA Management 1 DIRECTOR F F COVANTA HOLDING CORPORATION 2.23E+106 8-May-14 Annual 10-Mar-14 CVA Management 1 DIRECTOR F F COVANTA HOLDING CORPORATION 2.23E+106 8-May-14 Annual 10-Mar-14 CVA Management 1 DIRECTOR F F COVANTA HOLDING CORPORATION 2.23E+106 8-May-14 Annual 10-Mar-14 CVA Management 1 DIRECTOR F F COVANTA HOLDING CORPORATION 2.23E+106 8-May-14 Annual 10-Mar-14 CVA Management 1 DIRECTOR F F COVANTA HOLDING CORPORATION 2.23E+106 8-May-14 Annual 10-Mar-14 CVA Management 1 DIRECTOR F F COVANTA HOLDING CORPORATION 2.23E+106 8-May-14 Annual 10-Mar-14 CVA Management 1 DIRECTOR F F COVANTA HOLDING CORPORATION 2.23E+106 8-May-14 Annual 10-Mar-14 CVA Management 1 DIRECTOR F F COVANTA HOLDING CORPORATION 2.23E+106 8-May-14 Annual 10-Mar-14 CVA Management 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COVANTA HOLDING CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE 2 F F COVANTA HOLDING CORPORATION 2.23E+106 8-May-14 Annual 10-Mar-14 CVA Management 3 TO APPROVE THE COVANTA HOLDING CORPORATION 2 F F COVANTA HOLDING CORPORATION 2.23E+106 8-May-14 Annual 10-Mar-14 CVA Management 4 ADVISORY VOTE TO APPROVE THE COMPENSATION OF COVANTA HOLDING CORPORATION'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. F F AMERICAN WATER WORKS COMPANY, INC. 9-May-14 Annual 17-Mar-14 AWK Management 1 ELECTION OF DIRECTOR: JULIE A. DOBSON F F AMERICAN WATER WORKS COMPANY, INC. 9-May-14 Annual 17-Mar-14 AWK Management 2 ELECTION OF DIRECTOR: PAUL J. EVANSON F F AMERICAN WATER WORKS COMPANY, INC. 9-May-14 Annual 17-Mar-14 AWK Management 3 ELECTION OF DIRECTOR: MARTHA CLARK GOSS F F AMERICAN WATER WORKS COMPANY, INC. 9-May-14 Annual 17-Mar-14 AWK Management 4 ELECTION OF DIRECTOR: RICHARD R. GRIGG F F AMERICAN WATER WORKS COMPANY, INC. 9-May-14 Annual 17-Mar-14 AWK Management 5 ELECTION OF DIRECTOR: JULIA L. JOHNSON F F AMERICAN WATER WORKS COMPANY, INC. 9-May-14 Annual 17-Mar-14 AWK Management 6 ELECTION OF DIRECTOR: GEORGE MACKENZIE F F AMERICAN WATER WORKS COMPANY, INC. 9-May-14 Annual 17-Mar-14 AWK Management 7 ELECTION OF DIRECTOR: WILLIAM J. MARRAZZO F F AMERICAN WATER WORKS COMPANY, INC. 9-May-14 Annual 17-Mar-14 AWK Management 8 ELECTION OF DIRECTOR: SUSAN N. STORY F F AMERICAN WATER WORKS COMPANY, INC. 9-May-14 Annual 17-Mar-14 AWK Management 9 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDED DECEMBER 31, 2014. F F AMERICAN WATER WORKS COMPANY, INC. 9-May-14 Annual 17-Mar-14 AWK Management 10 AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 1 ELECTION OF DIRECTOR: RICHARD A. ABDOO F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 2 ELECTION OF DIRECTOR: ARISTIDES S. CANDRIS F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 3 ELECTION OF DIRECTOR: SIGMUND L. CORNELIUS F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 4 ELECTION OF DIRECTOR: MICHAEL E. JESANIS F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 5 ELECTION OF DIRECTOR: MARTY R. KITTRELL F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 6 ELECTION OF DIRECTOR: W. LEE NUTTER F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 7 ELECTION OF DIRECTOR: DEBORAH S. PARKER F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 8 ELECTION OF DIRECTOR: ROBERT C. SKAGGS, JR. F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 9 ELECTION OF DIRECTOR: TERESA A. TAYLOR F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 10 ELECTION OF DIRECTOR: RICHARD L. THOMPSON F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 11 ELECTION OF DIRECTOR: CAROLYN Y. WOO F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 12 TO CONSIDER ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 13 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. F F NISOURCE INC. 65473P105 13-May-14 Annual 18-Mar-14 NI Management 14 TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING REPORTS ON POLITICAL CONTRIBUTIONS. N F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 1 DIRECTOR F F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 1 DIRECTOR F F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 1 DIRECTOR F F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 1 DIRECTOR F F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 1 DIRECTOR F F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 1 DIRECTOR F F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 1 DIRECTOR F F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 1 DIRECTOR F F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 1 DIRECTOR F F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 1 DIRECTOR F F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 1 DIRECTOR F F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. F F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 3 STOCKHOLDER PROPOSAL RELATING TO A REPORT ON OUR COMPANY'S RESPONSE TO CLIMATE CHANGE. N F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 4 STOCKHOLDER PROPOSAL RELATING TO A REPORT ON METHANE EMISSIONS AND PIPELINE MAINTENANCE. N F KINDER MORGAN, INC. 49456B101 19-May-14 Annual 28-Mar-14 KMI Management 5 STOCKHOLDER PROPOSAL RELATING TO AN ANNUAL SUSTAINABILITY REPORT. N F AMERICAN TOWER CORPORATION 03027X100 20-May-14 Annual 25-Mar-14 AMT Management 1 ELECTION OF DIRECTOR: RAYMOND P. DOLAN F F AMERICAN TOWER CORPORATION 03027X100 20-May-14 Annual 25-Mar-14 AMT Management 2 ELECTION OF DIRECTOR: RONALD M. DYKES F F AMERICAN TOWER CORPORATION 03027X100 20-May-14 Annual 25-Mar-14 AMT Management 3 ELECTION OF DIRECTOR: CAROLYN F. KATZ F F AMERICAN TOWER CORPORATION 03027X100 20-May-14 Annual 25-Mar-14 AMT Management 4 ELECTION OF DIRECTOR: GUSTAVO LARA CANTU F F AMERICAN TOWER CORPORATION 03027X100 20-May-14 Annual 25-Mar-14 AMT Management 5 ELECTION OF DIRECTOR: JOANN A. REED F F AMERICAN TOWER CORPORATION 03027X100 20-May-14 Annual 25-Mar-14 AMT Management 6 ELECTION OF DIRECTOR: PAMELA D.A. REEVE F F AMERICAN TOWER CORPORATION 03027X100 20-May-14 Annual 25-Mar-14 AMT Management 7 ELECTION OF DIRECTOR: DAVID E. SHARBUTT F F AMERICAN TOWER CORPORATION 03027X100 20-May-14 Annual 25-Mar-14 AMT Management 8 ELECTION OF DIRECTOR: JAMES D. TAICLET, JR. F F AMERICAN TOWER CORPORATION 03027X100 20-May-14 Annual 25-Mar-14 AMT Management 9 ELECTION OF DIRECTOR: SAMME L. THOMPSON F F AMERICAN TOWER CORPORATION 03027X100 20-May-14 Annual 25-Mar-14 AMT Management 10 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. F F AMERICAN TOWER CORPORATION 03027X100 20-May-14 Annual 25-Mar-14 AMT Management 11 TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. F F ITC HOLDINGS CORP. 21-May-14 Annual 31-Mar-14 ITC Management 1 DIRECTOR F F ITC HOLDINGS CORP. 21-May-14 Annual 31-Mar-14 ITC Management 1 DIRECTOR F F ITC HOLDINGS CORP. 21-May-14 Annual 31-Mar-14 ITC Management 1 DIRECTOR F F ITC HOLDINGS CORP. 21-May-14 Annual 31-Mar-14 ITC Management 1 DIRECTOR F F ITC HOLDINGS CORP. 21-May-14 Annual 31-Mar-14 ITC Management 1 DIRECTOR F W ITC HOLDINGS CORP. 21-May-14 Annual 31-Mar-14 ITC Management 1 DIRECTOR F F ITC HOLDINGS CORP. 21-May-14 Annual 31-Mar-14 ITC Management 1 DIRECTOR F F ITC HOLDINGS CORP. 21-May-14 Annual 31-Mar-14 ITC Management 1 DIRECTOR F F ITC HOLDINGS CORP. 21-May-14 Annual 31-Mar-14 ITC Management 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. F F ITC HOLDINGS CORP. 21-May-14 Annual 31-Mar-14 ITC Management 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. F F ITC HOLDINGS CORP. 21-May-14 Annual 31-Mar-14 ITC Management 4 APPROVAL OF AMENDMENT TO OUR EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN. F F ITC HOLDINGS CORP. 21-May-14 Annual 31-Mar-14 ITC Management 5 SHAREHOLDER PROPOSAL TO REQUEST THE BOARD TO MODIFY THE BYLAWS WITH RESPECT TO CALLING SPECIAL MEETINGS OF SHAREHOLDERS. N F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 1 ELECTION OF DIRECTOR: JAMES C. DAY F F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 2 ELECTION OF DIRECTOR: JULIE H. EDWARDS F F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 3 ELECTION OF DIRECTOR: WILLIAM L. FORD F F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 4 ELECTION OF DIRECTOR: JOHN W. GIBSON F F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 5 ELECTION OF DIRECTOR: BERT H. MACKIE F F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 6 ELECTION OF DIRECTOR: STEVEN J. MALCOLM F F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 7 ELECTION OF DIRECTOR: JIM W. MOGG F F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 8 ELECTION OF DIRECTOR: PATTYE L. MOORE F F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 9 ELECTION OF DIRECTOR: GARY D. PARKER F F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 10 ELECTION OF DIRECTOR: EDUARDO A. RODRIGUEZ F F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 11 ELECTION OF DIRECTOR: TERRY K. SPENCER F F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 12 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ONEOK, INC. F F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 13 AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. F F ONEOK, INC. 21-May-14 Annual 24-Mar-14 OKE Management 14 A SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF A REPORT ON METHANE EMISSIONS. N F MACQUARIE INFRASTRUCTURE CO. LLC 55608B105 21-May-14 Annual 26-Mar-14 MIC Management 1 DIRECTOR F F MACQUARIE INFRASTRUCTURE CO. LLC 55608B105 21-May-14 Annual 26-Mar-14 MIC Management 1 DIRECTOR F F MACQUARIE INFRASTRUCTURE CO. LLC 55608B105 21-May-14 Annual 26-Mar-14 MIC Management 1 DIRECTOR F F MACQUARIE INFRASTRUCTURE CO. LLC 55608B105 21-May-14 Annual 26-Mar-14 MIC Management 1 DIRECTOR F F MACQUARIE INFRASTRUCTURE CO. LLC 55608B105 21-May-14 Annual 26-Mar-14 MIC Management 1 DIRECTOR F W MACQUARIE INFRASTRUCTURE CO. LLC 55608B105 21-May-14 Annual 26-Mar-14 MIC Management 2 THE RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. F F MACQUARIE INFRASTRUCTURE CO. LLC 55608B105 21-May-14 Annual 26-Mar-14 MIC Management 3 THE APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. F F MACQUARIE INFRASTRUCTURE CO. LLC 55608B105 21-May-14 Annual 26-Mar-14 MIC Management 4 THE APPROVAL OF THE 2 F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 1 ELECTION OF DIRECTOR: ALAN S. ARMSTRONG F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 2 ELECTION OF DIRECTOR: JOSEPH R. CLEVELAND F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 3 ELECTION OF DIRECTOR: KATHLEEN B. COOPER F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 4 ELECTION OF DIRECTOR: JOHN A. HAGG F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 5 ELECTION OF DIRECTOR: JUANITA H. HINSHAW F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 6 ELECTION OF DIRECTOR: RALPH IZZO F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 7 ELECTION OF DIRECTOR: FRANK T. MACINNIS F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 8 ELECTION OF DIRECTOR: ERIC W. MANDELBLATT F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 9 ELECTION OF DIRECTOR: STEVEN W. NANCE F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 10 ELECTION OF DIRECTOR: MURRAY D. SMITH F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 11 ELECTION OF DIRECTOR: JANICE D. STONEY F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 12 ELECTION OF DIRECTOR: LAURA A. SUGG F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 13 APPROVAL OF THE AMENDMENT TO THE WILLIAMS COMPANIES, INC. 2 F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 14 APPROVAL OF THE AMENDMENT TO THE WILLIAMS COMPANIES, INC. 2 F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 15 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2014. F F THE WILLIAMS COMPANIES, INC. 22-May-14 Annual 1-Apr-14 WMB Management 16 APPROVAL, BY NONBINDING ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. F F QUESTAR CORPORATION 22-May-14 Annual 14-Mar-14 STR Management 1 ELECTION OF DIRECTOR: TERESA BECK F F QUESTAR CORPORATION 22-May-14 Annual 14-Mar-14 STR Management 2 ELECTION OF DIRECTOR: R.D. CASH F F QUESTAR CORPORATION 22-May-14 Annual 14-Mar-14 STR Management 3 ELECTION OF DIRECTOR: LAURENCE M. DOWNES F F QUESTAR CORPORATION 22-May-14 Annual 14-Mar-14 STR Management 4 ELECTION OF DIRECTOR: CHRISTOPHER A. HELMS F F QUESTAR CORPORATION 22-May-14 Annual 14-Mar-14 STR Management 5 ELECTION OF DIRECTOR: RONALD W. JIBSON F F QUESTAR CORPORATION 22-May-14 Annual 14-Mar-14 STR Management 6 ELECTION OF DIRECTOR: REBECCA RANICH F F QUESTAR CORPORATION 22-May-14 Annual 14-Mar-14 STR Management 7 ELECTION OF DIRECTOR: HARRIS H. SIMMONS F F QUESTAR CORPORATION 22-May-14 Annual 14-Mar-14 STR Management 8 ELECTION OF DIRECTOR: BRUCE A. WILLIAMSON F F QUESTAR CORPORATION 22-May-14 Annual 14-Mar-14 STR Management 9 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. F F QUESTAR CORPORATION 22-May-14 Annual 14-Mar-14 STR Management 10 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. F F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 1 DIRECTOR F F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 1 DIRECTOR F F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 1 DIRECTOR F F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 1 DIRECTOR F F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 2 RATIFY ACCOUNTANTS FOR 2014. F F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 3 AMEND LONG-TERM INCENTIVE PLAN AND APPROVE MATERIAL TERMS OF PERFORMANCE GOALS. F F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. F N TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 1 DIRECTOR F F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 1 DIRECTOR F F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 1 DIRECTOR F F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 1 DIRECTOR F F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 2 RATIFY ACCOUNTANTS FOR 2014. F F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 3 AMEND LONG-TERM INCENTIVE PLAN AND APPROVE MATERIAL TERMS OF PERFORMANCE GOALS. F F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Management 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. F N TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Opposition 1 DIRECTOR F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Opposition 1 DIRECTOR F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Opposition 2 COMPANY'S PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. F TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Opposition 3 COMPANY'S PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S 2011 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER SUCH PLAN. N TELEPHONE AND DATA SYSTEMS, INC. 22-May-14 Annual 28-Mar-14 TDS Opposition 4 COMPANY'S PROPOSAL TO APPROVE EXECUTIVE COMPENSATION ON AN ADVISORY BASIS. A QUANTA SERVICES, INC. 7.48E+106 22-May-14 Annual 24-Mar-14 PWR Management 1 ELECTION OF DIRECTOR: JAMES R. BALL F N QUANTA SERVICES, INC. 7.48E+106 22-May-14 Annual 24-Mar-14 PWR Management 2 ELECTION OF DIRECTOR: J. MICHAL CONAWAY F N QUANTA SERVICES, INC. 7.48E+106 22-May-14 Annual 24-Mar-14 PWR Management 3 ELECTION OF DIRECTOR: VINCENT D. FOSTER F F QUANTA SERVICES, INC. 7.48E+106 22-May-14 Annual 24-Mar-14 PWR Management 4 ELECTION OF DIRECTOR: BERNARD FRIED F F QUANTA SERVICES, INC. 7.48E+106 22-May-14 Annual 24-Mar-14 PWR Management 5 ELECTION OF DIRECTOR: LOUIS C. GOLM F F QUANTA SERVICES, INC. 7.48E+106 22-May-14 Annual 24-Mar-14 PWR Management 6 ELECTION OF DIRECTOR: WORTHING F. JACKMAN F F QUANTA SERVICES, INC. 7.48E+106 22-May-14 Annual 24-Mar-14 PWR Management 7 ELECTION OF DIRECTOR: JAMES F. O'NEIL III F F QUANTA SERVICES, INC. 7.48E+106 22-May-14 Annual 24-Mar-14 PWR Management 8 ELECTION OF DIRECTOR: BRUCE RANCK F F QUANTA SERVICES, INC. 7.48E+106 22-May-14 Annual 24-Mar-14 PWR Management 9 ELECTION OF DIRECTOR: MARGARET B. SHANNON F F QUANTA SERVICES, INC. 7.48E+106 22-May-14 Annual 24-Mar-14 PWR Management 10 ELECTION OF DIRECTOR: PAT WOOD, III F F QUANTA SERVICES, INC. 7.48E+106 22-May-14 Annual 24-Mar-14 PWR Management 11 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F F QUANTA SERVICES, INC. 7.48E+106 22-May-14 Annual 24-Mar-14 PWR Management 12 TO APPROVE, BY NON-BINDING ADVISORY VOTE, QUANTA'S EXECUTIVE COMPENSATION F F MARKWEST ENERGY PARTNERS LP 6-Jun-14 Annual 11-Apr-14 MWE Management 1 DIRECTOR F F MARKWEST ENERGY PARTNERS LP 6-Jun-14 Annual 11-Apr-14 MWE Management 1 DIRECTOR F F MARKWEST ENERGY PARTNERS LP 6-Jun-14 Annual 11-Apr-14 MWE Management 1 DIRECTOR F F MARKWEST ENERGY PARTNERS LP 6-Jun-14 Annual 11-Apr-14 MWE Management 1 DIRECTOR F W MARKWEST ENERGY PARTNERS LP 6-Jun-14 Annual 11-Apr-14 MWE Management 1 DIRECTOR F F MARKWEST ENERGY PARTNERS LP 6-Jun-14 Annual 11-Apr-14 MWE Management 1 DIRECTOR F F MARKWEST ENERGY PARTNERS LP 6-Jun-14 Annual 11-Apr-14 MWE Management 1 DIRECTOR F F MARKWEST ENERGY PARTNERS LP 6-Jun-14 Annual 11-Apr-14 MWE Management 1 DIRECTOR F F MARKWEST ENERGY PARTNERS LP 6-Jun-14 Annual 11-Apr-14 MWE Management 1 DIRECTOR F F MARKWEST ENERGY PARTNERS LP 6-Jun-14 Annual 11-Apr-14 MWE Management 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE PARTNERSHIP'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PARTNERSHIP'S PROXY STATEMENT FOR THE 2 F N MARKWEST ENERGY PARTNERS LP 6-Jun-14 Annual 11-Apr-14 MWE Management 3 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. F F Aggressive Growth Fund ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Corti For For Management 1.2 Elect Director Brian G. Kelly For For Management 1.3 Elect Director Robert A. Kotick For For Management 1.4 Elect Director Barry Meyer For For Management 1.5 Elect Director Robert J. Morgado For For Management 1.6 Elect Director Peter Nolan For For Management 1.7 Elect Director Richard Sarnoff For For Management 1.8 Elect Director Elaine Wynn For For Management 2 Approve Omnibus Stock Plan For Against Management 3A Amend Provisions Relating to the For For Management Relationship with Vivendi 3B Amend Provisions Relating to For For Management Supermajority and Special Voting Requirements 3C Amend Provisions Relating to the For For Management Ability to Amend Bylaws 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management ACXIOM CORPORATION Ticker: ACXM Security ID: 005125109 Meeting Date: AUG 06, 2013 Meeting Type: Annual Record Date: JUN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard P. Fox For For Management 1.2 Elect Director Jerry D. Gramaglia For For Management 1.3 Elect Director Clark M. Kokich For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY Ticker: AEL Security ID: 025676206 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joyce A. Chapman For For Management 1.2 Elect Director James M. Gerlach For For Management 1.3 Elect Director Robert L. Howe For For Management 1.4 Elect Director Debra J. Richardson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert H. Benmosche For For Management 1b Elect Director W. Don Cornwell For For Management 1c Elect Director Peter R. Fisher For For Management 1d Elect Director John H. Fitzpatrick For For Management 1e Elect Director William G. Jurgensen For For Management 1f Elect Director Christopher S. Lynch For For Management 1g Elect Director Arthur C. Martinez For For Management 1h Elect Director George L. Miles, Jr. For For Management 1i Elect Director Henry S. Miller For For Management 1j Elect Director Robert S. Miller For For Management 1k Elect Director Suzanne Nora Johnson For For Management 1l Elect Director Ronald A. Rittenmeyer For For Management 1m Elect Director Douglas M. Steenland For For Management 1n Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Certificate of Incorporation to For For Management Continue to Restrict Certain Transfers of AIG Common Stock in Order to Protect AIG's Tax Attributes 4 Amend Tax Asset Protection Plan For For Management 5 Ratify Auditors For For Management AMSURG CORP. Ticker: AMSG Security ID: 03232P405 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry D. Herr For For Management 1.2 Elect Director Christopher A. Holden For For Management 1.3 Elect Director Joey A. Jacobs For For Management 1.4 Elect Director Kevin P. Lavender For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Report on Sustainability Against For Shareholder ANIXTER INTERNATIONAL INC. Ticker: AXE Security ID: 035290105 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Blyth For For Management 1.2 Elect Director Frederic F. Brace For For Management 1.3 Elect Director Linda Walker Bynoe For For Management 1.4 Elect Director Robert J. Eck For For Management 1.5 Elect Director Robert W. Grubbs For For Management 1.6 Elect Director F. Philip Handy For For Management 1.7 Elect Director Melvyn N. Klein For For Management 1.8 Elect Director George Munoz For For Management 1.9 Elect Director Stuart M. Sloan For For Management 1.10 Elect Director Matthew Zell For For Management 1.11 Elect Director Samuel Zell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Mollie Hale Carter For For Management 1.3 Elect Director Terrell K. Crews For For Management 1.4 Elect Director Pierre Dufour For For Management 1.5 Elect Director Donald E. Felsinger For For Management 1.6 Elect Director Antonio Maciel Neto For For Management 1.7 Elect Director Patrick J. Moore For For Management 1.8 Elect Director Thomas F. O'Neill For For Management 1.9 Elect Director Francisco Sanchez For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Elaine D. Rosen For For Management 1b Elect Director Howard L. Carver For For Management 1c Elect Director Juan N. Cento For For Management 1d Elect Director Elyse Douglas For For Management 1e Elect Director Lawrence V. Jackson For For Management 1f Elect Director David B. Kelso For For Management 1g Elect Director Charles J. Koch For For Management 1h Elect Director Jean-Paul L. Montupet For For Management 1i Elect Director Robert B. Pollock For For Management 1j Elect Director Paul J. Reilly For For Management 1k Elect Director Robert W. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BENCHMARK ELECTRONICS, INC. Ticker: BHE Security ID: 08160H101 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Dawson For For Management 1.2 Elect Director Gayla J. Delly For For Management 1.3 Elect Director Peter G. Dorflinger For For Management 1.4 Elect Director Douglas G. Duncan For For Management 1.5 Elect Director Kenneth T. Lamneck For For Management 1.6 Elect Director David W. Scheible For For Management 1.7 Elect Director Bernee D.L. Strom For For Management 1.8 Elect Director Clay C. Williams For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lisa M. Caputo For For Management 1b Elect Director Russell P. Fradin For For Management 1c Elect Director Kathy J. Higgins Victor For For Management 1d Elect Director Hubert Joly For For Management 1e Elect Director David W. Kenny For For Management 1f Elect Director Thomas L. 'Tommy' For For Management Millner 1g Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Carlson For For Management 1.2 Elect Director Dennis C. Cuneo For For Management 1.3 Elect Director Vicki L. Sato For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Declassify the Board of Directors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder BRISTOW GROUP INC. Ticker: BRS Security ID: 110394103 Meeting Date: AUG 01, 2013 Meeting Type: Annual Record Date: JUN 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas N. Amonett For For Management 1.2 Elect Director Stephen J. Cannon For For Management 1.3 Elect Director William E. Chiles For For Management 1.4 Elect Director Michael A. Flick For For Management 1.5 Elect Director Lori A. Gobillot For For Management 1.6 Elect Director Ian A. Godden For For Management 1.7 Elect Director Stephen A. King For For Management 1.8 Elect Director Thomas C. Knudson For For Management 1.9 Elect Director Mathew Masters For For Management 1.10 Elect Director Bruce H. Stover For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 08, 2014 Meeting Type: Annual Record Date: FEB 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato (Renny) A. For For Management DiPentima 1.4 Elect Director Alan L. Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director Dave House For For Management 1.7 Elect Director L. William Krause For For Management 1.8 Elect Director David E. Roberson For For Management 1.9 Elect Director Sanjay Vaswani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Bylaws Call Special Meetings Against For Shareholder CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Neidorff For For Management 1.2 Elect Director Richard A. Gephardt For For Management 1.3 Elect Director John R. Roberts For For Management 2 Declassify the Board of Directors For For Management 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Robert J. Bertolini For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Craig B. Thompson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 19, 2013 Meeting Type: Annual Record Date: SEP 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director Gregory Q. Brown For For Management 1d Elect Director M. Michele Burns For For Management 1e Elect Director Michael D. Capellas For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Roderick C. McGeary For For Management 1k Elect Director Arun Sarin For For Management 1l Elect Director Steven M. West For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Approve Proxy Advisor Competition Against Against Shareholder CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward J. Bonach For For Management 1b Elect Director Ellyn L. Brown For For Management 1c Elect Director Robert C. Greving For For Management 1d Elect Director Mary R. (Nina) Henderson For For Management 1e Elect Director R. Keith Long For For Management 1f Elect Director Neal C. Schneider For For Management 1g Elect Director Frederick J. Sievert For For Management 1h Elect Director Michael T. Tokarz For For Management 1i Elect Director John G. Turner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 13, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Barram For For Management 1b Elect Director Erik Brynjolfsson For For Management 1c Elect Director Rodney F. Chase For For Management 1d Elect Director Judith R. Haberkorn For For Management 1e Elect Director Nancy Killefer For For Management 1f Elect Director J. Michael Lawrie For For Management 1g Elect Director Brian Patrick MacDonald For For Management 1h Elect Director Chong Sup Park For For Management 1i Elect Director Lawrence A. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director James E. Copeland, Jr. For For Management 1e Elect Director Jody L. Freeman For For Management 1f Elect Director Gay Huey Evans For For Management 1g Elect Director Ryan M. Lance For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Adopt Quantitative GHG Goals for Against For Shareholder Operations CONVERGYS CORPORATION Ticker: CVG Security ID: 212485106 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrea J. Ayers For For Management 1.2 Elect Director John F. Barrett For For Management 1.3 Elect Director Richard R. Devenuti For For Management 1.4 Elect Director Jeffrey H. Fox For For Management 1.5 Elect Director Joseph E. Gibbs For For Management 1.6 Elect Director Joan E. Herman For For Management 1.7 Elect Director Thomas L. Monahan, III For For Management 1.8 Elect Director Ronald L. Nelson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CORELOGIC, INC. Ticker: CLGX Security ID: 21871D103 Meeting Date: JUL 30, 2013 Meeting Type: Annual Record Date: JUN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. David Chatham For For Management 1.2 Elect Director Douglas C. Curling For For Management 1.3 Elect Director John C. Dorman For For Management 1.4 Elect Director Paul F. Folino For For Management 1.5 Elect Director Anand K. Nallathambi For For Management 1.6 Elect Director Thomas C. O'Brien For For Management 1.7 Elect Director Jaynie Miller Studenmund For For Management 1.8 Elect Director D. Van Skilling For For Management 1.9 Elect Director David F. Walker For For Management 1.10 Elect Director Mary Lee Widener For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CURTISS-WRIGHT CORPORATION Ticker: CW Security ID: 231561101 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Adams For For Management 1.2 Elect Director Martin R. Benante For For Management 1.3 Elect Director Dean M. Flatt For For Management 1.4 Elect Director S. Marce Fuller For For Management 1.5 Elect Director Allen A. Kozinski For For Management 1.6 Elect Director John R. Myers For For Management 1.7 Elect Director John B. Nathman For For Management 1.8 Elect Director Robert J. Rivet For For Management 1.9 Elect Director William W. Sihler For For Management 1.10 Elect Director Albert E. Smith For For Management 1.11 Elect Director Stuart W. Thorn For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DAVITA HEALTHCARE PARTNERS INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pamela M. Arway For For Management 1b Elect Director Charles G. Berg For For Management 1c Elect Director Carol Anthony (John) For For Management Davidson 1d Elect Director Paul J. Diaz For For Management 1e Elect Director Peter T. Grauer For For Management 1f Elect Director Robert J. Margolis For For Management 1g Elect Director John M. Nehra For For Management 1h Elect Director William L. Roper For For Management 1i Elect Director Kent J. Thiry For For Management 1j Elect Director Roger J. Valine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder DAWSON GEOPHYSICAL COMPANY Ticker: DWSN Security ID: 239359102 Meeting Date: JAN 21, 2014 Meeting Type: Annual Record Date: NOV 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig W. Cooper For For Management 1.2 Elect Director Gary M. Hoover For For Management 1.3 Elect Director Stephen C. Jumper For For Management 1.4 Elect Director Ted R. North For For Management 1.5 Elect Director Tim C. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert W. Cremin For For Management 1b Elect Director Jean-Pierre M. Ergas For For Management 1c Elect Director Peter T. Francis For For Management 1d Elect Director Kristiane C. Graham For For Management 1e Elect Director Michael F. Johnston For For Management 1f Elect Director Robert A. Livingston For For Management 1g Elect Director Richard K. Lochridge For For Management 1h Elect Director Bernard G. Rethore For For Management 1i Elect Director Michael B. Stubbs For For Management 1j Elect Director Stephen M. Todd For For Management 1k Elect Director Stephen K. Wagner For For Management 1l Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Eliminate Supermajority Vote For For Management Requirement 6 Eliminate Supermajority Vote For For Management Requirement 7 Eliminate Supermajority Vote For For Management Requirement 8 Provide Right to Call Special Meeting For For Management ESTERLINE TECHNOLOGIES CORPORATION Ticker: ESL Security ID: 297425100 Meeting Date: MAR 05, 2014 Meeting Type: Annual Record Date: JAN 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony P. Franceschini For For Management 1.2 Elect Director James J. Morris For For Management 1.3 Elect Director Henry W. Winship, IV For For Management 1.4 Elect Director Curtis C. Reusser For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GENERAL MOTORS COMPANY Ticker: GM Security ID: 37045V100 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph J. Ashton For For Management 1b Elect Director Mary T. Barra For For Management 1c Elect Director Erroll B. Davis, Jr. For For Management 1d Elect Director Stephen J. Girsky For For Management 1e Elect Director E. Neville Isdell For For Management 1f Elect Director Kathryn V. Marinello For For Management 1g Elect Director Michael G. Mullen For For Management 1h Elect Director James J. Mulva For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Thomas M. Schoewe For For Management 1k Elect Director Theodore M. Solso For For Management 1l Elect Director Carol M. Stephenson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Approve Omnibus Stock Plan For For Management 7 Provide for Cumulative Voting Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Bolinder For For Management 1.2 Elect Director G. Kent Conrad For For Management 1.3 Elect Director Melina E. Higgins For For Management 1.4 Elect Director Nancy J. Karch For For Management 1.5 Elect Director Thomas J. McInerney For For Management 1.6 Elect Director Christine B. Mead For For Management 1.7 Elect Director David M. Moffett For For Management 1.8 Elect Director Thomas E. Moloney For For Management 1.9 Elect Director James A. Parke For For Management 1.10 Elect Director James S. Riepe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Adopt Policy and Report on Impact of Against Against Shareholder Tax Strategy 8 Require Independent Board Chairman Against For Shareholder GRAHAM HOLDINGS COMPANY Ticker: GHC Security ID: 384637104 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Christopher C. Davis For For Management 1.2 Elect Director Thomas S. Gayner For For Management 1.3 Elect Director Anne M. Mulcahy For For Management 1.4 Elect Director Larry D. Thompson For For Management GREEN PLAINS RENEWABLE ENERGY, INC. Ticker: GPRE Security ID: 393222104 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jim Anderson For For Management 1.2 Elect Director Wayne Hoovestol For For Management 2 Change Company Name For For Management 3 Approve Conversion of Securities For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HERMAN MILLER, INC. Ticker: MLHR Security ID: 600544100 Meeting Date: OCT 07, 2013 Meeting Type: Annual Record Date: AUG 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lisa A. Kro For For Management 1.2 Elect Director Dorothy A. Terrell For For Management 1.3 Elect Director David O. Ulrich For For Management 1.4 Elect Director Michael A. Volkema For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: JAN 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Shumeet Banerji For For Management 1.3 Elect Director Robert R. Bennett For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director Raymond J. Lane For For Management 1.6 Elect Director Ann M. Livermore For For Management 1.7 Elect Director Raymond E. Ozzie For For Management 1.8 Elect Director Gary M. Reiner For For Management 1.9 Elect Director Patricia F. Russo For For Management 1.10 Elect Director James A. Skinner For For Management 1.11 Elect Director Margaret C. Whitman For For Management 1.12 Elect Director Ralph V. Whitworth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Establish Board Committee on Human Against Against Shareholder Rights HILL-ROM HOLDINGS, INC. Ticker: HRC Security ID: 431475102 Meeting Date: MAR 07, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rolf A. Classon For For Management 1.2 Elect Director William G. Dempsey For For Management 1.3 Elect Director James R. Giertz For For Management 1.4 Elect Director Charles E. Golden For For Management 1.5 Elect Director John J. Greisch For For Management 1.6 Elect Director William H. Kucheman For For Management 1.7 Elect Director Ronald A. Malone For For Management 1.8 Elect Director Eduardo R. Menasce For For Management 1.9 Elect Director Joanne C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director Brian M. Krzanich For For Management 1g Elect Director James D. Plummer For For Management 1h Elect Director David S. Pottruck For For Management 1i Elect Director Frank D. Yeary For For Management 1j Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ITT CORPORATION Ticker: ITT Security ID: 450911201 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Orlando D. Ashford For For Management 1b Elect Director G. Peter D. Aloia For For Management 1c Elect Director Donald DeFosset, Jr. For For Management 1d Elect Director Christina A. Gold For For Management 1e Elect Director Rebecca A. McDonald For For Management 1f Elect Director Richard P. Lavin For For Management 1g Elect Director Frank T. MacInnis For For Management 1h Elect Director Denise L. Ramos For For Management 1i Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention Against For Shareholder JACK IN THE BOX INC. Ticker: JACK Security ID: 466367109 Meeting Date: FEB 14, 2014 Meeting Type: Annual Record Date: DEC 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leonard A. Comma For For Management 1b Elect Director David L. Goebel For For Management 1c Elect Director Madeleine A. Kleiner For For Management 1d Elect Director Michael W. Murphy For For Management 1e Elect Director James M. Myers For For Management 1f Elect Director David M. Tehle For For Management 1g Elect Director John T. Wyatt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 23, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Juan Jose Suarez Coppel For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Linda Fayne Levinson For For Management 1d Elect Director Craig L. Martin For For Management 1e Elect Director Christopher M.T. For For Management Thompson 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors For For Management JETBLUE AIRWAYS CORPORATION Ticker: JBLU Security ID: 477143101 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David Barger For For Management 1b Elect Director Jens Bischof For For Management 1c Elect Director Peter Boneparth For For Management 1d Elect Director David Checketts For For Management 1e Elect Director Virginia Gambale For For Management 1f Elect Director Stephan Gemkow For For Management 1g Elect Director Ellen Jewett For For Management 1h Elect Director Stanley McChrystal For For Management 1i Elect Director Joel Peterson For For Management 1j Elect Director Ann Rhoades For For Management 1k Elect Director Frank Sica For For Management 1l Elect Director Thomas Winkelmann For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against For Shareholder 5 Stock Retention/Holding Period Against For Shareholder KNOWLES CORPORATION Ticker: KN Security ID: 49926D109 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Niew For For Management 1.2 Elect Director Keith L. Barnes For For Management 1.3 Elect Director Richard K. Lochridge For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Bott For For Management 1b Elect Director Thomas P. Capo For For Management 1c Elect Director Jonathan F. Foster For For Management 1d Elect Director Kathleen A. Ligocki For For Management 1e Elect Director Conrad L. Mallett, Jr. For For Management 1f Elect Director Donald L. Runkle For For Management 1g Elect Director Matthew J. Simoncini For For Management 1h Elect Director Gregory C. Smith For For Management 1i Elect Director Henry D. G. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph E. Gomory For For Management 1b Elect Director Jared L. Cohon For For Management 1c Elect Director J. Edward Coleman For For Management 1d Elect Director Sandra L. Helton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIFEPOINT HOSPITALS, INC. Ticker: LPNT Security ID: 53219L109 Meeting Date: JUN 03, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Carpenter, For For Management III 1.2 Elect Director Richard H. Evans For For Management 1.3 Elect Director Michael P. Haley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management LIVE NATION ENTERTAINMENT, INC. Ticker: LYV Security ID: 538034109 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Carleton For For Management 1.2 Elect Director Jonathan Dolgen For For Management 1.3 Elect Director Ariel Emanuel For For Management 1.4 Elect Director Robert Ted Enloe, III For For Management 1.5 Elect Director Jeffrey T. Hinson For For Management 1.6 Elect Director Margaret "Peggy" Johnson For For Management 1.7 Elect Director James S. Kahan For For Management 1.8 Elect Director Gregory B. Maffei For Against Management 1.9 Elect Director Randall T. Mays For For Management 1.10 Elect Director Michael Rapino For For Management 1.11 Elect Director Mark S. Shapiro For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MAGELLAN HEALTH SERVICES, INC. Ticker: MGLN Security ID: 559079207 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. McBride For For Management 1.2 Elect Director Robert M. Le Blanc For For Management 1.3 Elect Director Perry G. Fine For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management MANPOWERGROUP INC. Ticker: MAN Security ID: 56418H100 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cari M. Dominguez For For Management 1.2 Elect Director Roberto Mendoza For For Management 1.3 Elect Director Jonas Prising For For Management 1.4 Elect Director Elizabeth P. Sartain For For Management 1.5 Elect Director Edward J. Zore For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 22, 2013 Meeting Type: Annual Record Date: JUL 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Scott C. Donnelly For For Management 1.3 Elect Director Victor J. Dzau For For Management 1.4 Elect Director Omar Ishrak For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director Michael O. Leavitt For For Management 1.7 Elect Director James T. Lenehan For For Management 1.8 Elect Director Denise M. O'Leary For For Management 1.9 Elect Director Kendall J. Powell For For Management 1.10 Elect Director Robert C. Pozen For For Management 1.11 Elect Director Preetha Reddy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Reduce Supermajority Vote Requirement For For Management for Establishing Range For Board Size 7 Reduce Supermajority Vote Requirement For For Management for Removal of Directors 8 Reduce Supermajority Vote Requirement For For Management for Amendment of Articles 9 Rescind Fair Price Provision For For Management METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl W. Grise For For Management 1.2 Elect Director Carlos M. Gutierrez For For Management 1.3 Elect Director R. Glenn Hubbard For For Management 1.4 Elect Director Steven A. Kandarian For For Management 1.5 Elect Director John M. Keane For For Management 1.6 Elect Director Alfred F. Kelly, Jr. For For Management 1.7 Elect Director William E. Kennard For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director Catherine R. Kinney For For Management 1.10 Elect Director Denise M. Morrison For For Management 1.11 Elect Director Kenton J. Sicchitano For For Management 1.12 Elect Director Lulu C. Wang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan NATURE'S SUNSHINE PRODUCTS, INC. Ticker: NATR Security ID: 639027101 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willem Mesdag For For Management 1.2 Elect Director Jeffrey D. Watkins For For Management 1.3 Elect Director Mary Beth Springer For For Management 1.4 Elect Director Robert B. Mercer For For Management 1.5 Elect Director Gregory L. Probert For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Bruce S. Gordon For For Management 1.5 Elect Director William H. Hernandez For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Gary Roughead For For Management 1.10 Elect Director Thomas M. Schoewe For For Management 1.11 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder OSHKOSH CORPORATION Ticker: OSK Security ID: 688239201 Meeting Date: FEB 04, 2014 Meeting Type: Annual Record Date: DEC 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Donnelly For For Management 1.2 Elect Director Peter B. Hamilton For For Management 1.3 Elect Director Kathleen J. Hempel For For Management 1.4 Elect Director Leslie F. Kenne For For Management 1.5 Elect Director Stephen D. Newlin For For Management 1.6 Elect Director Craig P. Omtvedt For For Management 1.7 Elect Director Duncan J. Palmer For For Management 1.8 Elect Director John S. Shiely For For Management 1.9 Elect Director Richard G. Sim For For Management 1.10 Elect Director Charles L. Szews For For Management 1.11 Elect Director William S. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plan Against For Shareholder PAREXEL INTERNATIONAL CORPORATION Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 05, 2013 Meeting Type: Annual Record Date: OCT 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Dana Callow, Jr. For For Management 1.2 Elect Director Christopher J. Lindop For For Management 1.3 Elect Director Josef H. von Rickenbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management PARKER DRILLING COMPANY Ticker: PKD Security ID: 701081101 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Parker, Jr. For For Management 1.2 Elect Director Roger B. Plank For For Management 1.3 Elect Director Gary G. Rich For For Management 1.4 Elect Director Peter C. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William R. Loomis, Jr. For For Management 1b Elect Director Glenn F. Tilton For For Management 1c Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Quantitative GHG Goals for Against For Shareholder Operations PLEXUS CORP. Ticker: PLXS Security ID: 729132100 Meeting Date: FEB 12, 2014 Meeting Type: Annual Record Date: DEC 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralf R. Boer For For Management 1.2 Elect Director Stephen P. Cortinovis For For Management 1.3 Elect Director David J. Drury For For Management 1.4 Elect Director Dean A. Foate For For Management 1.5 Elect Director Rainer Jueckstock For For Management 1.6 Elect Director Peter Kelly For For Management 1.7 Elect Director Phil R. Martens For For Management 1.8 Elect Director Michael V. Schrock For For Management 1.9 Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Betsy J. Bernard For For Management 1.2 Elect Director Jocelyn Carter-Miller For For Management 1.3 Elect Director Gary E. Costley For For Management 1.4 Elect Director Dennis H. Ferro For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management PROTECTIVE LIFE CORPORATION Ticker: PL Security ID: 743674103 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert O. Burton For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director Thomas L. Hamby For For Management 1d Elect Director John D. Johns For For Management 1e Elect Director Vanessa Leonard For For Management 1f Elect Director Charles D. McCrary For For Management 1g Elect Director John J. McMahon, Jr. For For Management 1h Elect Director Hans H. Miller For For Management 1i Elect Director Malcolm Portera For For Management 1j Elect Director C. Dowd Ritter For For Management 1k Elect Director Jesse J. Spikes For For Management 1l Elect Director William A. Terry For For Management 1m Elect Director W. Michael Warren, Jr. For For Management 1n Elect Director Vanessa Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management R. R. DONNELLEY & SONS COMPANY Ticker: RRD Security ID: 257867101 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Quinlan, III For For Management 1.2 Elect Director Susan M. Cameron For For Management 1.3 Elect Director Richard L. Crandall For For Management 1.4 Elect Director Susan M. Gianinno For For Management 1.5 Elect Director Judith H. Hamilton For For Management 1.6 Elect Director Jeffrey M. Katz For For Management 1.7 Elect Director Richard K. Palmer For For Management 1.8 Elect Director John C. Pope For For Management 1.9 Elect Director Michael T. Riordan For For Management 1.10 Elect Director Oliver R. Sockwell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management STANCORP FINANCIAL GROUP, INC. Ticker: SFG Security ID: 852891100 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick W. Buckman For For Management 1.2 Elect Director J. Greg Ness For For Management 1.3 Elect Director Mary F. Sammons For For Management 1.4 Elect Director Timothy A. Holt For For Management 1.5 Elect Director Kevin M. Murai For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STERIS CORPORATION Ticker: STE Security ID: 859152100 Meeting Date: JUL 25, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Breeden For For Management 1.2 Elect Director Cynthia L. Feldmann For For Management 1.3 Elect Director Jacqueline B. Kosecoff For For Management 1.4 Elect Director David B. Lewis For For Management 1.5 Elect Director Kevin M. McMullen For For Management 1.6 Elect Director Walter M Rosebrough, Jr. For For Management 1.7 Elect Director Mohsen M. Sohi For For Management 1.8 Elect Director John P. Wareham For For Management 1.9 Elect Director Loyal W. Wilson For For Management 1.10 Elect Director Michael B. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SYMETRA FINANCIAL CORPORATION Ticker: SYA Security ID: 87151Q106 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter S. Burgess For For Management 1.2 Elect Director Robert R. Lusardi For For Management 2a Amend Executive Incentive Bonus Plan For For Management 2b Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SYNAPTICS INCORPORATED Ticker: SYNA Security ID: 87157D109 Meeting Date: OCT 22, 2013 Meeting Type: Annual Record Date: AUG 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Bergman For For Management 1.2 Elect Director Russell J. Knittel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management SYNNEX CORPORATION Ticker: SNX Security ID: 87162W100 Meeting Date: MAR 25, 2014 Meeting Type: Annual Record Date: FEB 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dwight Steffensen For For Management 1.2 Elect Director Kevin Murai For For Management 1.3 Elect Director Fred Breidenbach For For Management 1.4 Elect Director Hau Lee For For Management 1.5 Elect Director Matthew Miau For For Management 1.6 Elect Director Dennis Polk For For Management 1.7 Elect Director Gregory Quesnel For For Management 1.8 Elect Director Thomas Wurster For For Management 1.9 Elect Director Duane Zitzner For For Management 1.10 Elect Director Andrea Zulberti For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management TENNECO INC. Ticker: TEN Security ID: 880349105 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas C. Freyman For For Management 1.2 Elect Director Dennis J. Letham For For Management 1.3 Elect Director Hari N. Nair For For Management 1.4 Elect Director Roger B. Porter For For Management 1.5 Elect Director David B. Price, Jr. For For Management 1.6 Elect Director Gregg M. Sherrill For For Management 1.7 Elect Director Paul T. Stecko For For Management 1.8 Elect Director Jane L. Warner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Arnold A. Allemang For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Jacqueline K. Barton For For Management 1d Elect Director James A. Bell For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Paul Polman For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Ruth G. Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against For Shareholder THE HILLSHIRE BRANDS COMPANY Ticker: HSH Security ID: 432589109 Meeting Date: OCT 24, 2013 Meeting Type: Annual Record Date: SEP 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Todd A. Becker For For Management 1b Elect Director Christopher B. Begley For For Management 1c Elect Director Ellen L. Brothers For For Management 1d Elect Director Sean M. Connolly For For Management 1e Elect Director Laurette T. Koellner For For Management 1f Elect Director Craig P. Omtvedt For For Management 1g Elect Director Ian Prosser For For Management 1h Elect Director Jonathan P. Ward For For Management 1i Elect Director James D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE PANTRY, INC. Ticker: PTRY Security ID: 698657103 Meeting Date: MAR 13, 2014 Meeting Type: Proxy Contest Record Date: JAN 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Robert F. Bernstock For Did Not Vote Management 1.2 Elect Director Thomas W. Dickson For Did Not Vote Management 1.3 Elect Director Wilfred A. Finnegan For Did Not Vote Management 1.4 Elect Director Kathleen Guion For Did Not Vote Management 1.5 Elect Director Dennis G. Hatchell For Did Not Vote Management 1.6 Elect Director Edwin J. Holman For Did Not Vote Management 1.7 Elect Director Terry L. McElroy For Did Not Vote Management 1.8 Elect Director Mark D. Miles For Did Not Vote Management 1.9 Elect Director Thomas M. Murnane For Did Not Vote Management 2 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 3 Ratify Auditors For Did Not Vote Management 4 Report on Human Rights Risk Assessment Against Did Not Vote Shareholder Process # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Directors Todd E. Diener For For Shareholder 1.2 Elect Directors James C. Pappas For For Shareholder 1.3 Elect Directors Joshua E. Schechter For Withhold Shareholder 1.4 Management Nominee - Thomas W. Dickson For For Shareholder 1.5 Management Nominee - Wilfred A. For For Shareholder Finnegan 1.6 Management Nominee - Kathleen Guion For For Shareholder 1.7 Management Nominee - Dennis G. Hatchell For For Shareholder 1.8 Management Nominee - Terry L. McElroy For For Shareholder 1.9 Management Nominee - Mark D. Miles For For Shareholder 2 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation 3 Ratify Auditors None For Management 4 Report on Human Rights Risk Assessment None For Shareholder Process TOWERS WATSON & CO. Ticker: TW Security ID: 891894107 Meeting Date: NOV 15, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Victor F. Ganzi For For Management 1b Elect Director John J. Haley For For Management 1c Elect Director Leslie S. Heisz For For Management 1d Elect Director Brendan R. O'Neill For For Management 1e Elect Director Linda D. Rabbitt For For Management 1f Elect Director Gilbert T. Ray For For Management 1g Elect Director Paul Thomas For For Management 1h Elect Director Wilhelm Zeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: JAN 31, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Tyson For For Management 1b Elect Director Kathleen M. Bader For For Management 1c Elect Director Gaurdie E. Banister, Jr. For For Management 1d Elect Director Jim Kever For For Management 1e Elect Director Kevin M. McNamara For For Management 1f Elect Director Brad T. Sauer For For Management 1g Elect Director Robert Thurber For For Management 1h Elect Director Barbara A. Tyson For For Management 1i Elect Director Albert C. Zapanta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on the Risks Associated with Against For Shareholder Use of Gestation Crates in Supply UNITED ONLINE, INC. Ticker: UNTD Security ID: 911268100 Meeting Date: SEP 05, 2013 Meeting Type: Special Record Date: JUL 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reverse Stock Split For For Management 2 Amend Articles For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan VCA ANTECH, INC. Ticker: WOOF Security ID: 918194101 Meeting Date: APR 21, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Chickering, Jr. For For Management 1.2 Elect Director John Heil For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Change Company Name For For Management VISTEON CORPORATION Ticker: VC Security ID: 92839U206 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Duncan H. Cocroft For For Management 1b Elect Director Jeffrey D. Jones For For Management 1c Elect Director Timothy D. Leuliette For For Management 1d Elect Director Robert J. Manzo For For Management 1e Elect Director Francis M. Scricco For For Management 1f Elect Director David L. Treadwell For For Management 1g Elect Director Harry J. Wilson For For Management 1h Elect Director Kam Ho George Yuen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 08, 2014 Meeting Type: Annual Record Date: NOV 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director Steven A. Davis For For Management 1d Elect Director William C. Foote For For Management 1e Elect Director Mark P. Frissora For For Management 1f Elect Director Ginger L. Graham For For Management 1g Elect Director Alan G. McNally For For Management 1h Elect Director Dominic P. Murphy For For Management 1i Elect Director Stefano Pessina For For Management 1j Elect Director Nancy M. Schlichting For For Management 1k Elect Director Alejandro Silva For For Management 1l Elect Director James A. Skinner For For Management 1m Elect Director Gregory D. Wasson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against For Shareholder 5 Adopt Proxy Access Right Against For Shareholder WELLCARE HEALTH PLANS, INC. Ticker: WCG Security ID: 94946T106 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard C. Breon For For Management 1b Elect Director Carol J. Burt For For Management 1c Elect Director Roel C. Campos For For Management 1d Elect Director David J. Gallitano For For Management 1e Elect Director D. Robert Graham For For Management 1f Elect Director Kevin F. Hickey For For Management 1g Elect Director Christian P. Michalik For For Management 1h Elect Director Glenn D. Steele, Jr. For For Management 1i Elect Director William L. Trubeck For For Management 1j Elect Director Paul E. Weaver For For Management 2 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Kerry Clark For For Management 1.2 Elect Director Robert L. Dixon, Jr. For For Management 1.3 Elect Director Lewis Hay, III For For Management 1.4 Elect Director William J. Ryan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prohibit Political Spending Against Against Shareholder WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 14, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director Henry T. DeNero For For Management 1c Elect Director William L. Kimsey For For Management 1d Elect Director Michael D. Lambert For For Management 1e Elect Director Len J. Lauer For For Management 1f Elect Director Matthew E. Massengill For For Management 1g Elect Director Stephen D. Milligan For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Thomas E. Pardun For For Management 1j Elect Director Arif Shakeel For For Management 1k Elect Director Akio Yamamoto For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WHIRLPOOL CORPORATION Ticker: WHR Security ID: 963320106 Meeting Date: APR 15, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel R. Allen For For Management 1b Elect Director Gary T. DiCamillo For For Management 1c Elect Director Diane M. Dietz For For Management 1d Elect Director Geraldine T. Elliott For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Michael F. Johnston For For Management 1g Elect Director William T. Kerr For For Management 1h Elect Director John D. Liu For For Management 1i Elect Director Harish Manwani For For Management 1j Elect Director William D. Perez For For Management 1k Elect Director Michael A. Todman For For Management 1l Elect Director Michael D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Executive Incentive Bonus Plan For For Management XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Britt For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Richard J. Harrington For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Robert J. Keegan For For Management 1.6 Elect Director Robert A. McDonald For For Management 1.7 Elect Director Charles Prince For For Management 1.8 Elect Director Ann N. Reese For For Management 1.9 Elect Director Sara Martinez Tucker For For Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank B. Modruson For For Management 1.2 Elect Director Anders Gustafsson For For Management 1.3 Elect Director Andrew K. Ludwick For For Management 1.4 Elect Director Janice M. Roberts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Paul M. Bisaro For For Management 1d Elect Director Gail K. Boudreaux For For Management 1e Elect Director David C. Dvorak For For Management 1f Elect Director Larry C. Glasscock For For Management 1g Elect Director Robert A. Hagemann For For Management 1h Elect Director Arthur J. Higgins For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management Balanced Fund ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Edward M. Liddy For For Management 1.3 Elect Director Frederick H. Waddell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Corti For For Management 1.2 Elect Director Brian G. Kelly For For Management 1.3 Elect Director Robert A. Kotick For For Management 1.4 Elect Director Barry Meyer For For Management 1.5 Elect Director Robert J. Morgado For For Management 1.6 Elect Director Peter Nolan For For Management 1.7 Elect Director Richard Sarnoff For For Management 1.8 Elect Director Elaine Wynn For For Management 2 Approve Omnibus Stock Plan For Against Management 3A Amend Provisions Relating to the For For Management Relationship with Vivendi 3B Amend Provisions Relating to For For Management Supermajority and Special Voting Requirements 3C Amend Provisions Relating to the For For Management Ability to Amend Bylaws 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management ACXIOM CORPORATION Ticker: ACXM Security ID: 005125109 Meeting Date: AUG 06, 2013 Meeting Type: Annual Record Date: JUN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard P. Fox For For Management 1.2 Elect Director Jerry D. Gramaglia For For Management 1.3 Elect Director Clark M. Kokich For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AECOM TECHNOLOGY CORPORATION Ticker: ACM Security ID: 00766T100 Meeting Date: MAR 06, 2014 Meeting Type: Annual Record Date: JAN 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael S. Burke For For Management 1.2 Elect Director David W. Joos For For Management 1.3 Elect Director Robert J. Routs For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 05, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director Barbara K. Rimer For For Management 1k Elect Director Melvin T. Stith For For Management 1l Elect Director David Gary Thompson For For Management 1m Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY Ticker: AEL Security ID: 025676206 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joyce A. Chapman For For Management 1.2 Elect Director James M. Gerlach For For Management 1.3 Elect Director Robert L. Howe For For Management 1.4 Elect Director Debra J. Richardson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert H. Benmosche For For Management 1b Elect Director W. Don Cornwell For For Management 1c Elect Director Peter R. Fisher For For Management 1d Elect Director John H. Fitzpatrick For For Management 1e Elect Director William G. Jurgensen For For Management 1f Elect Director Christopher S. Lynch For For Management 1g Elect Director Arthur C. Martinez For For Management 1h Elect Director George L. Miles, Jr. For For Management 1i Elect Director Henry S. Miller For For Management 1j Elect Director Robert S. Miller For For Management 1k Elect Director Suzanne Nora Johnson For For Management 1l Elect Director Ronald A. Rittenmeyer For For Management 1m Elect Director Douglas M. Steenland For For Management 1n Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Certificate of Incorporation to For For Management Continue to Restrict Certain Transfers of AIG Common Stock in Order to Protect AIG's Tax Attributes 4 Amend Tax Asset Protection Plan For For Management 5 Ratify Auditors For For Management AMSURG CORP. Ticker: AMSG Security ID: 03232P405 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry D. Herr For For Management 1.2 Elect Director Christopher A. Holden For For Management 1.3 Elect Director Joey A. Jacobs For For Management 1.4 Elect Director Kevin P. Lavender For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Report on Sustainability Against For Shareholder ANIXTER INTERNATIONAL INC. Ticker: AXE Security ID: 035290105 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Blyth For For Management 1.2 Elect Director Frederic F. Brace For For Management 1.3 Elect Director Linda Walker Bynoe For For Management 1.4 Elect Director Robert J. Eck For For Management 1.5 Elect Director Robert W. Grubbs For For Management 1.6 Elect Director F. Philip Handy For For Management 1.7 Elect Director Melvyn N. Klein For For Management 1.8 Elect Director George Munoz For For Management 1.9 Elect Director Stuart M. Sloan For For Management 1.10 Elect Director Matthew Zell For For Management 1.11 Elect Director Samuel Zell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2014 Meeting Type: Annual Record Date: DEC 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Articles to Eliminate Board For For Management Blank Check Authority to Issue Preferred Stock 4 Establish a Par Value for Common Stock For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For For Management 8 Establish Board Committee on Human Against Against Shareholder Rights 9 Report on Trade Associations and Against Against Shareholder Organizations that Promote Sustainability Practices 10 Advisory Vote to Increase Capital Against Against Shareholder Repurchase Program 11 Proxy Access Against Against Shareholder ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Mollie Hale Carter For For Management 1.3 Elect Director Terrell K. Crews For For Management 1.4 Elect Director Pierre Dufour For For Management 1.5 Elect Director Donald E. Felsinger For For Management 1.6 Elect Director Antonio Maciel Neto For For Management 1.7 Elect Director Patrick J. Moore For For Management 1.8 Elect Director Thomas F. O'Neill For For Management 1.9 Elect Director Francisco Sanchez For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Elaine D. Rosen For For Management 1b Elect Director Howard L. Carver For For Management 1c Elect Director Juan N. Cento For For Management 1d Elect Director Elyse Douglas For For Management 1e Elect Director Lawrence V. Jackson For For Management 1f Elect Director David B. Kelso For For Management 1g Elect Director Charles J. Koch For For Management 1h Elect Director Jean-Paul L. Montupet For For Management 1i Elect Director Robert B. Pollock For For Management 1j Elect Director Paul J. Reilly For For Management 1k Elect Director Robert W. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BENCHMARK ELECTRONICS, INC. Ticker: BHE Security ID: 08160H101 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Dawson For For Management 1.2 Elect Director Gayla J. Delly For For Management 1.3 Elect Director Peter G. Dorflinger For For Management 1.4 Elect Director Douglas G. Duncan For For Management 1.5 Elect Director Kenneth T. Lamneck For For Management 1.6 Elect Director David W. Scheible For For Management 1.7 Elect Director Bernee D.L. Strom For For Management 1.8 Elect Director Clay C. Williams For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lisa M. Caputo For For Management 1b Elect Director Russell P. Fradin For For Management 1c Elect Director Kathy J. Higgins Victor For For Management 1d Elect Director Hubert Joly For For Management 1e Elect Director David W. Kenny For For Management 1f Elect Director Thomas L. 'Tommy' For For Management Millner 1g Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Carlson For For Management 1.2 Elect Director Dennis C. Cuneo For For Management 1.3 Elect Director Vicki L. Sato For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Declassify the Board of Directors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Neidorff For For Management 1.2 Elect Director Richard A. Gephardt For For Management 1.3 Elect Director John R. Roberts For For Management 2 Declassify the Board of Directors For For Management 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Robert J. Bertolini For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Craig B. Thompson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CIGNA CORPORATION Ticker: CI Security ID: 125509109 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric J. Foss For For Management 1.2 Elect Director Roman Martinez IV For For Management 1.3 Elect Director William D. Zollars For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 19, 2013 Meeting Type: Annual Record Date: SEP 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director Gregory Q. Brown For For Management 1d Elect Director M. Michele Burns For For Management 1e Elect Director Michael D. Capellas For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Roderick C. McGeary For For Management 1k Elect Director Arun Sarin For For Management 1l Elect Director Steven M. West For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Approve Proxy Advisor Competition Against Against Shareholder CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward J. Bonach For For Management 1b Elect Director Ellyn L. Brown For For Management 1c Elect Director Robert C. Greving For For Management 1d Elect Director Mary R. (Nina) Henderson For For Management 1e Elect Director R. Keith Long For For Management 1f Elect Director Neal C. Schneider For For Management 1g Elect Director Frederick J. Sievert For For Management 1h Elect Director Michael T. Tokarz For For Management 1i Elect Director John G. Turner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 13, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Barram For For Management 1b Elect Director Erik Brynjolfsson For For Management 1c Elect Director Rodney F. Chase For For Management 1d Elect Director Judith R. Haberkorn For For Management 1e Elect Director Nancy Killefer For For Management 1f Elect Director J. Michael Lawrie For For Management 1g Elect Director Brian Patrick MacDonald For For Management 1h Elect Director Chong Sup Park For For Management 1i Elect Director Lawrence A. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director James E. Copeland, Jr. For For Management 1e Elect Director Jody L. Freeman For For Management 1f Elect Director Gay Huey Evans For For Management 1g Elect Director Ryan M. Lance For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Adopt Quantitative GHG Goals for Against For Shareholder Operations CONVERGYS CORPORATION Ticker: CVG Security ID: 212485106 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrea J. Ayers For For Management 1.2 Elect Director John F. Barrett For For Management 1.3 Elect Director Richard R. Devenuti For For Management 1.4 Elect Director Jeffrey H. Fox For For Management 1.5 Elect Director Joseph E. Gibbs For For Management 1.6 Elect Director Joan E. Herman For For Management 1.7 Elect Director Thomas L. Monahan, III For For Management 1.8 Elect Director Ronald L. Nelson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CORELOGIC, INC. Ticker: CLGX Security ID: 21871D103 Meeting Date: JUL 30, 2013 Meeting Type: Annual Record Date: JUN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. David Chatham For For Management 1.2 Elect Director Douglas C. Curling For For Management 1.3 Elect Director John C. Dorman For For Management 1.4 Elect Director Paul F. Folino For For Management 1.5 Elect Director Anand K. Nallathambi For For Management 1.6 Elect Director Thomas C. O'Brien For For Management 1.7 Elect Director Jaynie Miller Studenmund For For Management 1.8 Elect Director D. Van Skilling For For Management 1.9 Elect Director David F. Walker For For Management 1.10 Elect Director Mary Lee Widener For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CURTISS-WRIGHT CORPORATION Ticker: CW Security ID: 231561101 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Adams For For Management 1.2 Elect Director Martin R. Benante For For Management 1.3 Elect Director Dean M. Flatt For For Management 1.4 Elect Director S. Marce Fuller For For Management 1.5 Elect Director Allen A. Kozinski For For Management 1.6 Elect Director John R. Myers For For Management 1.7 Elect Director John B. Nathman For For Management 1.8 Elect Director Robert J. Rivet For For Management 1.9 Elect Director William W. Sihler For For Management 1.10 Elect Director Albert E. Smith For For Management 1.11 Elect Director Stuart W. Thorn For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DAVITA HEALTHCARE PARTNERS INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pamela M. Arway For For Management 1b Elect Director Charles G. Berg For For Management 1c Elect Director Carol Anthony (John) For For Management Davidson 1d Elect Director Paul J. Diaz For For Management 1e Elect Director Peter T. Grauer For For Management 1f Elect Director Robert J. Margolis For For Management 1g Elect Director John M. Nehra For For Management 1h Elect Director William L. Roper For For Management 1i Elect Director Kent J. Thiry For For Management 1j Elect Director Roger J. Valine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert W. Cremin For For Management 1b Elect Director Jean-Pierre M. Ergas For For Management 1c Elect Director Peter T. Francis For For Management 1d Elect Director Kristiane C. Graham For For Management 1e Elect Director Michael F. Johnston For For Management 1f Elect Director Robert A. Livingston For For Management 1g Elect Director Richard K. Lochridge For For Management 1h Elect Director Bernard G. Rethore For For Management 1i Elect Director Michael B. Stubbs For For Management 1j Elect Director Stephen M. Todd For For Management 1k Elect Director Stephen K. Wagner For For Management 1l Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Eliminate Supermajority Vote For For Management Requirement 6 Eliminate Supermajority Vote For For Management Requirement 7 Eliminate Supermajority Vote For For Management Requirement 8 Provide Right to Call Special Meeting For For Management ESTERLINE TECHNOLOGIES CORPORATION Ticker: ESL Security ID: 297425100 Meeting Date: MAR 05, 2014 Meeting Type: Annual Record Date: JAN 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony P. Franceschini For For Management 1.2 Elect Director James J. Morris For For Management 1.3 Elect Director Henry W. Winship, IV For For Management 1.4 Elect Director Curtis C. Reusser For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FEDERATED INVESTMENT SERIES FUNDS, INC. Ticker: FDBAX Security ID: 31420F509 Meeting Date: OCT 28, 2013 Meeting Type: Special Record Date: AUG 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Collins For For Management 1.2 Elect Director Maureen Lally-Green For For Management 1.3 Elect Director Thomas M. O'Neill For For Management 1.4 Elect Director P. Jerome Richey For For Management GENERAL MOTORS COMPANY Ticker: GM Security ID: 37045V100 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph J. Ashton For For Management 1b Elect Director Mary T. Barra For For Management 1c Elect Director Erroll B. Davis, Jr. For For Management 1d Elect Director Stephen J. Girsky For For Management 1e Elect Director E. Neville Isdell For For Management 1f Elect Director Kathryn V. Marinello For For Management 1g Elect Director Michael G. Mullen For For Management 1h Elect Director James J. Mulva For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Thomas M. Schoewe For For Management 1k Elect Director Theodore M. Solso For For Management 1l Elect Director Carol M. Stephenson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Approve Omnibus Stock Plan For For Management 7 Provide for Cumulative Voting Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Bolinder For For Management 1.2 Elect Director G. Kent Conrad For For Management 1.3 Elect Director Melina E. Higgins For For Management 1.4 Elect Director Nancy J. Karch For For Management 1.5 Elect Director Thomas J. McInerney For For Management 1.6 Elect Director Christine B. Mead For For Management 1.7 Elect Director David M. Moffett For For Management 1.8 Elect Director Thomas E. Moloney For For Management 1.9 Elect Director James A. Parke For For Management 1.10 Elect Director James S. Riepe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Adopt Policy and Report on Impact of Against Against Shareholder Tax Strategy 8 Require Independent Board Chairman Against For Shareholder GRAHAM HOLDINGS COMPANY Ticker: GHC Security ID: 384637104 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Christopher C. Davis For For Management 1.2 Elect Director Thomas S. Gayner For For Management 1.3 Elect Director Anne M. Mulcahy For For Management 1.4 Elect Director Larry D. Thompson For For Management GREEN PLAINS RENEWABLE ENERGY, INC. Ticker: GPRE Security ID: 393222104 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jim Anderson For For Management 1.2 Elect Director Wayne Hoovestol For For Management 2 Change Company Name For For Management 3 Approve Conversion of Securities For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director James R. Boyd For For Management 1.3 Elect Director Milton Carroll For For Management 1.4 Elect Director Nance K. Dicciani For For Management 1.5 Elect Director Murry S. Gerber For For Management 1.6 Elect Director Jose C. Grubisich For For Management 1.7 Elect Director Abdallah S. Jum'ah For For Management 1.8 Elect Director David J. Lesar For For Management 1.9 Elect Director Robert A. Malone For For Management 1.10 Elect Director J. Landis Martin For For Management 1.11 Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Human Rights Risk Assessment Against For Shareholder Process HENRY SCHEIN, INC. Ticker: HSIC Security ID: 806407102 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stanley M. Bergman For For Management 1.2 Elect Director Gerald A. Benjamin For For Management 1.3 Elect Director James P. Breslawski For For Management 1.4 Elect Director Mark E. Mlotek For For Management 1.5 Elect Director Steven Paladino For For Management 1.6 Elect Director Barry J. Alperin For For Management 1.7 Elect Director Paul Brons For For Management 1.8 Elect Director Donald J. Kabat For For Management 1.9 Elect Director Philip A. Laskawy For For Management 1.10 Elect Director Karyn Mashima For For Management 1.11 Elect Director Norman S. Matthews For For Management 1.12 Elect Director Carol Raphael For For Management 1.13 Elect Director E. Dianne Rekow For For Management 1.14 Elect Director Bradley T. Sheares For For Management 1.15 Elect Director Louis W. Sullivan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: JAN 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Shumeet Banerji For For Management 1.3 Elect Director Robert R. Bennett For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director Raymond J. Lane For For Management 1.6 Elect Director Ann M. Livermore For For Management 1.7 Elect Director Raymond E. Ozzie For For Management 1.8 Elect Director Gary M. Reiner For For Management 1.9 Elect Director Patricia F. Russo For For Management 1.10 Elect Director James A. Skinner For For Management 1.11 Elect Director Margaret C. Whitman For For Management 1.12 Elect Director Ralph V. Whitworth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Establish Board Committee on Human Against Against Shareholder Rights HILL-ROM HOLDINGS, INC. Ticker: HRC Security ID: 431475102 Meeting Date: MAR 07, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rolf A. Classon For For Management 1.2 Elect Director William G. Dempsey For For Management 1.3 Elect Director James R. Giertz For For Management 1.4 Elect Director Charles E. Golden For For Management 1.5 Elect Director John J. Greisch For For Management 1.6 Elect Director William H. Kucheman For For Management 1.7 Elect Director Ronald A. Malone For For Management 1.8 Elect Director Eduardo R. Menasce For For Management 1.9 Elect Director Joanne C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management IMPAX LABORATORIES, INC. Ticker: IPXL Security ID: 45256B101 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie Z. Benet For Withhold Management 1.2 Elect Director Robert L. Burr For Withhold Management 1.3 Elect Director Allen Chao For Withhold Management 1.4 Elect Director Nigel Ten Fleming For Withhold Management 1.5 Elect Director Larry Hsu For Withhold Management 1.6 Elect Director Michael Markbreiter For Withhold Management 1.7 Elect Director Mary K. Pendergast For For Management 1.8 Elect Director Peter R. Terreri For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director Brian M. Krzanich For For Management 1g Elect Director James D. Plummer For For Management 1h Elect Director David S. Pottruck For For Management 1i Elect Director Frank D. Yeary For For Management 1j Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ITT CORPORATION Ticker: ITT Security ID: 450911201 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Orlando D. Ashford For For Management 1b Elect Director G. Peter D. Aloia For For Management 1c Elect Director Donald DeFosset, Jr. For For Management 1d Elect Director Christina A. Gold For For Management 1e Elect Director Rebecca A. McDonald For For Management 1f Elect Director Richard P. Lavin For For Management 1g Elect Director Frank T. MacInnis For For Management 1h Elect Director Denise L. Ramos For For Management 1i Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention Against For Shareholder JACK IN THE BOX INC. Ticker: JACK Security ID: 466367109 Meeting Date: FEB 14, 2014 Meeting Type: Annual Record Date: DEC 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leonard A. Comma For For Management 1b Elect Director David L. Goebel For For Management 1c Elect Director Madeleine A. Kleiner For For Management 1d Elect Director Michael W. Murphy For For Management 1e Elect Director James M. Myers For For Management 1f Elect Director David M. Tehle For For Management 1g Elect Director John T. Wyatt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 23, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Juan Jose Suarez Coppel For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Linda Fayne Levinson For For Management 1d Elect Director Craig L. Martin For For Management 1e Elect Director Christopher M.T. For For Management Thompson 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Sue Coleman For For Management 1b Elect Director James G. Cullen For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director Leo F. Mullin For For Management 1i Elect Director William D. Perez For For Management 1j Elect Director Charles Prince For For Management 1k Elect Director A. Eugene Washington For For Management 1l Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against For Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Provide for Cumulative Voting Against For Shareholder KNOWLES CORPORATION Ticker: KN Security ID: 49926D109 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Niew For For Management 1.2 Elect Director Keith L. Barnes For For Management 1.3 Elect Director Richard K. Lochridge For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Bott For For Management 1b Elect Director Thomas P. Capo For For Management 1c Elect Director Jonathan F. Foster For For Management 1d Elect Director Kathleen A. Ligocki For For Management 1e Elect Director Conrad L. Mallett, Jr. For For Management 1f Elect Director Donald L. Runkle For For Management 1g Elect Director Matthew J. Simoncini For For Management 1h Elect Director Gregory C. Smith For For Management 1i Elect Director Henry D. G. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph E. Gomory For For Management 1b Elect Director Jared L. Cohon For For Management 1c Elect Director J. Edward Coleman For For Management 1d Elect Director Sandra L. Helton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIVE NATION ENTERTAINMENT, INC. Ticker: LYV Security ID: 538034109 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Carleton For For Management 1.2 Elect Director Jonathan Dolgen For For Management 1.3 Elect Director Ariel Emanuel For For Management 1.4 Elect Director Robert Ted Enloe, III For For Management 1.5 Elect Director Jeffrey T. Hinson For For Management 1.6 Elect Director Margaret "Peggy" Johnson For For Management 1.7 Elect Director James S. Kahan For For Management 1.8 Elect Director Gregory B. Maffei For Against Management 1.9 Elect Director Randall T. Mays For For Management 1.10 Elect Director Michael Rapino For For Management 1.11 Elect Director Mark S. Shapiro For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MAGELLAN HEALTH SERVICES, INC. Ticker: MGLN Security ID: 559079207 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. McBride For For Management 1.2 Elect Director Robert M. Le Blanc For For Management 1.3 Elect Director Perry G. Fine For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 22, 2013 Meeting Type: Annual Record Date: JUL 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Scott C. Donnelly For For Management 1.3 Elect Director Victor J. Dzau For For Management 1.4 Elect Director Omar Ishrak For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director Michael O. Leavitt For For Management 1.7 Elect Director James T. Lenehan For For Management 1.8 Elect Director Denise M. O'Leary For For Management 1.9 Elect Director Kendall J. Powell For For Management 1.10 Elect Director Robert C. Pozen For For Management 1.11 Elect Director Preetha Reddy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Reduce Supermajority Vote Requirement For For Management for Establishing Range For Board Size 7 Reduce Supermajority Vote Requirement For For Management for Removal of Directors 8 Reduce Supermajority Vote Requirement For For Management for Amendment of Articles 9 Rescind Fair Price Provision For For Management METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl W. Grise For For Management 1.2 Elect Director Carlos M. Gutierrez For For Management 1.3 Elect Director R. Glenn Hubbard For For Management 1.4 Elect Director Steven A. Kandarian For For Management 1.5 Elect Director John M. Keane For For Management 1.6 Elect Director Alfred F. Kelly, Jr. For For Management 1.7 Elect Director William E. Kennard For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director Catherine R. Kinney For For Management 1.10 Elect Director Denise M. Morrison For For Management 1.11 Elect Director Kenton J. Sicchitano For For Management 1.12 Elect Director Lulu C. Wang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan MINERALS TECHNOLOGIES INC. Ticker: MTX Security ID: 603158106 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Duane R. Dunham For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Bruce S. Gordon For For Management 1.5 Elect Director William H. Hernandez For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Gary Roughead For For Management 1.10 Elect Director Thomas M. Schoewe For For Management 1.11 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder OSHKOSH CORPORATION Ticker: OSK Security ID: 688239201 Meeting Date: FEB 04, 2014 Meeting Type: Annual Record Date: DEC 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Donnelly For For Management 1.2 Elect Director Peter B. Hamilton For For Management 1.3 Elect Director Kathleen J. Hempel For For Management 1.4 Elect Director Leslie F. Kenne For For Management 1.5 Elect Director Stephen D. Newlin For For Management 1.6 Elect Director Craig P. Omtvedt For For Management 1.7 Elect Director Duncan J. Palmer For For Management 1.8 Elect Director John S. Shiely For For Management 1.9 Elect Director Richard G. Sim For For Management 1.10 Elect Director Charles L. Szews For For Management 1.11 Elect Director William S. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plan Against For Shareholder PAREXEL INTERNATIONAL CORPORATION Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 05, 2013 Meeting Type: Annual Record Date: OCT 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Dana Callow, Jr. For For Management 1.2 Elect Director Christopher J. Lindop For For Management 1.3 Elect Director Josef H. von Rickenbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management PARKER DRILLING COMPANY Ticker: PKD Security ID: 701081101 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Parker, Jr. For For Management 1.2 Elect Director Roger B. Plank For For Management 1.3 Elect Director Gary G. Rich For For Management 1.4 Elect Director Peter C. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Frances D. Fergusson For For Management 1.4 Elect Director Helen H. Hobbs For For Management 1.5 Elect Director Constance J. Horner For For Management 1.6 Elect Director James M. Kilts For For Management 1.7 Elect Director George A. Lorch For For Management 1.8 Elect Director Shantanu Narayen For For Management 1.9 Elect Director Suzanne Nora Johnson For For Management 1.10 Elect Director Ian C. Read For For Management 1.11 Elect Director Stephen W. Sanger For For Management 1.12 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions Policy 6 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 7 Provide Right to Act by Written Consent Against For Shareholder PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William R. Loomis, Jr. For For Management 1b Elect Director Glenn F. Tilton For For Management 1c Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Quantitative GHG Goals for Against For Shareholder Operations PLEXUS CORP. Ticker: PLXS Security ID: 729132100 Meeting Date: FEB 12, 2014 Meeting Type: Annual Record Date: DEC 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralf R. Boer For For Management 1.2 Elect Director Stephen P. Cortinovis For For Management 1.3 Elect Director David J. Drury For For Management 1.4 Elect Director Dean A. Foate For For Management 1.5 Elect Director Rainer Jueckstock For For Management 1.6 Elect Director Peter Kelly For For Management 1.7 Elect Director Phil R. Martens For For Management 1.8 Elect Director Michael V. Schrock For For Management 1.9 Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Betsy J. Bernard For For Management 1.2 Elect Director Jocelyn Carter-Miller For For Management 1.3 Elect Director Gary E. Costley For For Management 1.4 Elect Director Dennis H. Ferro For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management PROTECTIVE LIFE CORPORATION Ticker: PL Security ID: 743674103 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert O. Burton For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director Thomas L. Hamby For For Management 1d Elect Director John D. Johns For For Management 1e Elect Director Vanessa Leonard For For Management 1f Elect Director Charles D. McCrary For For Management 1g Elect Director John J. McMahon, Jr. For For Management 1h Elect Director Hans H. Miller For For Management 1i Elect Director Malcolm Portera For For Management 1j Elect Director C. Dowd Ritter For For Management 1k Elect Director Jesse J. Spikes For For Management 1l Elect Director William A. Terry For For Management 1m Elect Director W. Michael Warren, Jr. For For Management 1n Elect Director Vanessa Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PUTNAM DIVERSIFIED INCOME TRUST Ticker: PSIBX Security ID: 746704501 Meeting Date: MAR 27, 2014 Meeting Type: Special Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve New Management Contract For For Management Agreement 2.1 Elect Director Liaquat Ahamed For For Management 2.2 Elect Director Ravi Akhoury For For Management 2.3 Elect Director Barbara M. Baumann For For Management 2.4 Elect Director Jameson A. Baxter For For Management 2.5 Elect Director Charles B. Curtis For For Management 2.6 Elect Director Robert J. Darretta For For Management 2.7 Elect Director Katinka Domotorffy For For Management 2.8 Elect Director John A. Hill For For Management 2.9 Elect Director Paul L. Joskow For For Management 2.10 Elect Director Kenneth R. Leibler For For Management 2.11 Elect Director Robert E. Patterson For For Management 2.12 Elect Director George Putnam, III For For Management 2.13 Elect Director Robert L. Reynolds For For Management 2.14 Elect Director W. Thomas Stephens For For Management 3 Amend Declaration of Trust For For Management R. R. DONNELLEY & SONS COMPANY Ticker: RRD Security ID: 257867101 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Quinlan, III For For Management 1.2 Elect Director Susan M. Cameron For For Management 1.3 Elect Director Richard L. Crandall For For Management 1.4 Elect Director Susan M. Gianinno For For Management 1.5 Elect Director Judith H. Hamilton For For Management 1.6 Elect Director Jeffrey M. Katz For For Management 1.7 Elect Director Richard K. Palmer For For Management 1.8 Elect Director John C. Pope For For Management 1.9 Elect Director Michael T. Riordan For For Management 1.10 Elect Director Oliver R. Sockwell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SANMINA CORPORATION Ticker: SANM Security ID: 801056102 Meeting Date: MAR 10, 2014 Meeting Type: Annual Record Date: JAN 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Neil R. Bonke For For Management 1b Elect Director Michael J. Clarke For For Management 1c Elect Director Eugene A. Delaney For For Management 1d Elect Director John P. Goldsberry For For Management 1e Elect Director Joseph G. Licata, Jr. For For Management 1f Elect Director Mario M. Rosati For For Management 1g Elect Director Wayne Shortridge For For Management 1h Elect Director Jure Sola For For Management 1i Elect Director Jackie M. Ward For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STANCORP FINANCIAL GROUP, INC. Ticker: SFG Security ID: 852891100 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick W. Buckman For For Management 1.2 Elect Director J. Greg Ness For For Management 1.3 Elect Director Mary F. Sammons For For Management 1.4 Elect Director Timothy A. Holt For For Management 1.5 Elect Director Kevin M. Murai For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STERIS CORPORATION Ticker: STE Security ID: 859152100 Meeting Date: JUL 25, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Breeden For For Management 1.2 Elect Director Cynthia L. Feldmann For For Management 1.3 Elect Director Jacqueline B. Kosecoff For For Management 1.4 Elect Director David B. Lewis For For Management 1.5 Elect Director Kevin M. McMullen For For Management 1.6 Elect Director Walter M Rosebrough, Jr. For For Management 1.7 Elect Director Mohsen M. Sohi For For Management 1.8 Elect Director John P. Wareham For For Management 1.9 Elect Director Loyal W. Wilson For For Management 1.10 Elect Director Michael B. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SYMETRA FINANCIAL CORPORATION Ticker: SYA Security ID: 87151Q106 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter S. Burgess For For Management 1.2 Elect Director Robert R. Lusardi For For Management 2a Amend Executive Incentive Bonus Plan For For Management 2b Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SYNAPTICS INCORPORATED Ticker: SYNA Security ID: 87157D109 Meeting Date: OCT 22, 2013 Meeting Type: Annual Record Date: AUG 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Bergman For For Management 1.2 Elect Director Russell J. Knittel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management SYNNEX CORPORATION Ticker: SNX Security ID: 87162W100 Meeting Date: MAR 25, 2014 Meeting Type: Annual Record Date: FEB 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dwight Steffensen For For Management 1.2 Elect Director Kevin Murai For For Management 1.3 Elect Director Fred Breidenbach For For Management 1.4 Elect Director Hau Lee For For Management 1.5 Elect Director Matthew Miau For For Management 1.6 Elect Director Dennis Polk For For Management 1.7 Elect Director Gregory Quesnel For For Management 1.8 Elect Director Thomas Wurster For For Management 1.9 Elect Director Duane Zitzner For For Management 1.10 Elect Director Andrea Zulberti For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: FEB 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pierre R. Brondeau For For Management 1b Elect Director Juergen W. Gromer For For Management 1c Elect Director William A. Jeffrey For For Management 1d Elect Director Thomas J. Lynch For For Management 1e Elect Director Yong Nam For For Management 1f Elect Director Daniel J. Phelan For For Management 1g Elect Director Frederic M. Poses For For Management 1h Elect Director Lawrence S. Smith For For Management 1i Elect Director Paula A. Sneed For For Management 1j Elect Director David P. Steiner For For Management 1k Elect Director John C. Van Scoter For For Management 1l Elect Director Laura H. Wright For For Management 2 Elect Board Chairman Thomas J. Lynch For Against Management 3a Elect Daniel J. Phelan as Member of For For Management Management Development & Compensation Committee 3b Elect Paula A. Sneed as Member of For For Management Management Development & Compensation Committee 3c Elect David P. Steiner as Member of For For Management Management Development & Compensation Committee 4 Designate Jvo Grundler as Independent For For Management Proxy 5.1 Accept Annual Report for Fiscal Year For For Management Ended September 27, 2013 5.2 Accept Statutory Financial Statements For For Management for Fiscal Year Ended September 27, 2013 5.3 Approve Consolidated Financial For For Management Statements for Fiscal Year Ended September 27, 2013 6 Approve Discharge of Board and Senior For For Management Management 7.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal Year Ending September 26, 2014 7.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors 7.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditors 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Approve Allocation of Available For For Management Earnings for Fiscal Year 2013 10 Approve Declaration of Dividend For For Management 11 Authorize Repurchase of Up to USD 1 For Against Management Billion of Share Capital 12 Approve Reduction of Share Capital For For Management 13 Adjourn Meeting For Against Management TENNECO INC. Ticker: TEN Security ID: 880349105 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas C. Freyman For For Management 1.2 Elect Director Dennis J. Letham For For Management 1.3 Elect Director Hari N. Nair For For Management 1.4 Elect Director Roger B. Porter For For Management 1.5 Elect Director David B. Price, Jr. For For Management 1.6 Elect Director Gregg M. Sherrill For For Management 1.7 Elect Director Paul T. Stecko For For Management 1.8 Elect Director Jane L. Warner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Arnold A. Allemang For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Jacqueline K. Barton For For Management 1d Elect Director James A. Bell For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Paul Polman For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Ruth G. Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against For Shareholder THE HILLSHIRE BRANDS COMPANY Ticker: HSH Security ID: 432589109 Meeting Date: OCT 24, 2013 Meeting Type: Annual Record Date: SEP 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Todd A. Becker For For Management 1b Elect Director Christopher B. Begley For For Management 1c Elect Director Ellen L. Brothers For For Management 1d Elect Director Sean M. Connolly For For Management 1e Elect Director Laurette T. Koellner For For Management 1f Elect Director Craig P. Omtvedt For For Management 1g Elect Director Ian Prosser For For Management 1h Elect Director Jonathan P. Ward For For Management 1i Elect Director James D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOWERS WATSON & CO. Ticker: TW Security ID: 891894107 Meeting Date: NOV 15, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Victor F. Ganzi For For Management 1b Elect Director John J. Haley For For Management 1c Elect Director Leslie S. Heisz For For Management 1d Elect Director Brendan R. O'Neill For For Management 1e Elect Director Linda D. Rabbitt For For Management 1f Elect Director Gilbert T. Ray For For Management 1g Elect Director Paul Thomas For For Management 1h Elect Director Wilhelm Zeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: JAN 31, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Tyson For For Management 1b Elect Director Kathleen M. Bader For For Management 1c Elect Director Gaurdie E. Banister, Jr. For For Management 1d Elect Director Jim Kever For For Management 1e Elect Director Kevin M. McNamara For For Management 1f Elect Director Brad T. Sauer For For Management 1g Elect Director Robert Thurber For For Management 1h Elect Director Barbara A. Tyson For For Management 1i Elect Director Albert C. Zapanta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on the Risks Associated with Against For Shareholder Use of Gestation Crates in Supply VCA ANTECH, INC. Ticker: WOOF Security ID: 918194101 Meeting Date: APR 21, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Chickering, Jr. For For Management 1.2 Elect Director John Heil For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Change Company Name For For Management VISTEON CORPORATION Ticker: VC Security ID: 92839U206 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Duncan H. Cocroft For For Management 1b Elect Director Jeffrey D. Jones For For Management 1c Elect Director Timothy D. Leuliette For For Management 1d Elect Director Robert J. Manzo For For Management 1e Elect Director Francis M. Scricco For For Management 1f Elect Director David L. Treadwell For For Management 1g Elect Director Harry J. Wilson For For Management 1h Elect Director Kam Ho George Yuen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 06, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Pamela J. Craig For For Management 1e Elect Director Douglas N. Daft For For Management 1f Elect Director Michael T. Duke For Against Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Marissa A. Mayer For For Management 1i Elect Director C. Douglas McMillon For For Management 1j Elect Director Gregory B. Penner For For Management 1k Elect Director Steven S Reinemund For For Management 1l Elect Director Jim C. Walton For For Management 1m Elect Director S. Robson Walton For Against Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Disclosure of Recoupment Activity from Against For Shareholder Senior Officers 6 Report on Lobbying Payments and Policy Against For Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 08, 2014 Meeting Type: Annual Record Date: NOV 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director Steven A. Davis For For Management 1d Elect Director William C. Foote For For Management 1e Elect Director Mark P. Frissora For For Management 1f Elect Director Ginger L. Graham For For Management 1g Elect Director Alan G. McNally For For Management 1h Elect Director Dominic P. Murphy For For Management 1i Elect Director Stefano Pessina For For Management 1j Elect Director Nancy M. Schlichting For For Management 1k Elect Director Alejandro Silva For For Management 1l Elect Director James A. Skinner For For Management 1m Elect Director Gregory D. Wasson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against For Shareholder 5 Adopt Proxy Access Right Against For Shareholder WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Kerry Clark For For Management 1.2 Elect Director Robert L. Dixon, Jr. For For Management 1.3 Elect Director Lewis Hay, III For For Management 1.4 Elect Director William J. Ryan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prohibit Political Spending Against Against Shareholder WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 14, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director Henry T. DeNero For For Management 1c Elect Director William L. Kimsey For For Management 1d Elect Director Michael D. Lambert For For Management 1e Elect Director Len J. Lauer For For Management 1f Elect Director Matthew E. Massengill For For Management 1g Elect Director Stephen D. Milligan For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Thomas E. Pardun For For Management 1j Elect Director Arif Shakeel For For Management 1k Elect Director Akio Yamamoto For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WHIRLPOOL CORPORATION Ticker: WHR Security ID: 963320106 Meeting Date: APR 15, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel R. Allen For For Management 1b Elect Director Gary T. DiCamillo For For Management 1c Elect Director Diane M. Dietz For For Management 1d Elect Director Geraldine T. Elliott For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Michael F. Johnston For For Management 1g Elect Director William T. Kerr For For Management 1h Elect Director John D. Liu For For Management 1i Elect Director Harish Manwani For For Management 1j Elect Director William D. Perez For For Management 1k Elect Director Michael A. Todman For For Management 1l Elect Director Michael D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Executive Incentive Bonus Plan For For Management XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Britt For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Richard J. Harrington For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Robert J. Keegan For For Management 1.6 Elect Director Robert A. McDonald For For Management 1.7 Elect Director Charles Prince For For Management 1.8 Elect Director Ann N. Reese For For Management 1.9 Elect Director Sara Martinez Tucker For For Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank B. Modruson For For Management 1.2 Elect Director Anders Gustafsson For For Management 1.3 Elect Director Andrew K. Ludwick For For Management 1.4 Elect Director Janice M. Roberts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management Dynamic Growth Fund ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Edward M. Liddy For For Management 1.3 Elect Director Frederick H. Waddell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Corti For For Management 1.2 Elect Director Brian G. Kelly For For Management 1.3 Elect Director Robert A. Kotick For For Management 1.4 Elect Director Barry Meyer For For Management 1.5 Elect Director Robert J. Morgado For For Management 1.6 Elect Director Peter Nolan For For Management 1.7 Elect Director Richard Sarnoff For For Management 1.8 Elect Director Elaine Wynn For For Management 2 Approve Omnibus Stock Plan For Against Management 3A Amend Provisions Relating to the For For Management Relationship with Vivendi 3B Amend Provisions Relating to For For Management Supermajority and Special Voting Requirements 3C Amend Provisions Relating to the For For Management Ability to Amend Bylaws 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 05, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director Barbara K. Rimer For For Management 1k Elect Director Melvin T. Stith For For Management 1l Elect Director David Gary Thompson For For Management 1m Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY Ticker: AEL Security ID: 025676206 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joyce A. Chapman For For Management 1.2 Elect Director James M. Gerlach For For Management 1.3 Elect Director Robert L. Howe For For Management 1.4 Elect Director Debra J. Richardson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert H. Benmosche For For Management 1b Elect Director W. Don Cornwell For For Management 1c Elect Director Peter R. Fisher For For Management 1d Elect Director John H. Fitzpatrick For For Management 1e Elect Director William G. Jurgensen For For Management 1f Elect Director Christopher S. Lynch For For Management 1g Elect Director Arthur C. Martinez For For Management 1h Elect Director George L. Miles, Jr. For For Management 1i Elect Director Henry S. Miller For For Management 1j Elect Director Robert S. Miller For For Management 1k Elect Director Suzanne Nora Johnson For For Management 1l Elect Director Ronald A. Rittenmeyer For For Management 1m Elect Director Douglas M. Steenland For For Management 1n Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Certificate of Incorporation to For For Management Continue to Restrict Certain Transfers of AIG Common Stock in Order to Protect AIG's Tax Attributes 4 Amend Tax Asset Protection Plan For For Management 5 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2014 Meeting Type: Annual Record Date: DEC 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Articles to Eliminate Board For For Management Blank Check Authority to Issue Preferred Stock 4 Establish a Par Value for Common Stock For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For For Management 8 Establish Board Committee on Human Against Against Shareholder Rights 9 Report on Trade Associations and Against Against Shareholder Organizations that Promote Sustainability Practices 10 Advisory Vote to Increase Capital Against Against Shareholder Repurchase Program 11 Proxy Access Against Against Shareholder ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Mollie Hale Carter For For Management 1.3 Elect Director Terrell K. Crews For For Management 1.4 Elect Director Pierre Dufour For For Management 1.5 Elect Director Donald E. Felsinger For For Management 1.6 Elect Director Antonio Maciel Neto For For Management 1.7 Elect Director Patrick J. Moore For For Management 1.8 Elect Director Thomas F. O'Neill For For Management 1.9 Elect Director Francisco Sanchez For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Elaine D. Rosen For For Management 1b Elect Director Howard L. Carver For For Management 1c Elect Director Juan N. Cento For For Management 1d Elect Director Elyse Douglas For For Management 1e Elect Director Lawrence V. Jackson For For Management 1f Elect Director David B. Kelso For For Management 1g Elect Director Charles J. Koch For For Management 1h Elect Director Jean-Paul L. Montupet For For Management 1i Elect Director Robert B. Pollock For For Management 1j Elect Director Paul J. Reilly For For Management 1k Elect Director Robert W. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Carlson For For Management 1.2 Elect Director Dennis C. Cuneo For For Management 1.3 Elect Director Vicki L. Sato For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Declassify the Board of Directors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Neidorff For For Management 1.2 Elect Director Richard A. Gephardt For For Management 1.3 Elect Director John R. Roberts For For Management 2 Declassify the Board of Directors For For Management 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Robert J. Bertolini For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Craig B. Thompson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CIGNA CORPORATION Ticker: CI Security ID: 125509109 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric J. Foss For For Management 1.2 Elect Director Roman Martinez IV For For Management 1.3 Elect Director William D. Zollars For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 19, 2013 Meeting Type: Annual Record Date: SEP 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director Gregory Q. Brown For For Management 1d Elect Director M. Michele Burns For For Management 1e Elect Director Michael D. Capellas For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Roderick C. McGeary For For Management 1k Elect Director Arun Sarin For For Management 1l Elect Director Steven M. West For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Approve Proxy Advisor Competition Against Against Shareholder CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward J. Bonach For For Management 1b Elect Director Ellyn L. Brown For For Management 1c Elect Director Robert C. Greving For For Management 1d Elect Director Mary R. (Nina) Henderson For For Management 1e Elect Director R. Keith Long For For Management 1f Elect Director Neal C. Schneider For For Management 1g Elect Director Frederick J. Sievert For For Management 1h Elect Director Michael T. Tokarz For For Management 1i Elect Director John G. Turner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 13, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Barram For For Management 1b Elect Director Erik Brynjolfsson For For Management 1c Elect Director Rodney F. Chase For For Management 1d Elect Director Judith R. Haberkorn For For Management 1e Elect Director Nancy Killefer For For Management 1f Elect Director J. Michael Lawrie For For Management 1g Elect Director Brian Patrick MacDonald For For Management 1h Elect Director Chong Sup Park For For Management 1i Elect Director Lawrence A. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director James E. Copeland, Jr. For For Management 1e Elect Director Jody L. Freeman For For Management 1f Elect Director Gay Huey Evans For For Management 1g Elect Director Ryan M. Lance For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Adopt Quantitative GHG Goals for Against For Shareholder Operations CONVERGYS CORPORATION Ticker: CVG Security ID: 212485106 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrea J. Ayers For For Management 1.2 Elect Director John F. Barrett For For Management 1.3 Elect Director Richard R. Devenuti For For Management 1.4 Elect Director Jeffrey H. Fox For For Management 1.5 Elect Director Joseph E. Gibbs For For Management 1.6 Elect Director Joan E. Herman For For Management 1.7 Elect Director Thomas L. Monahan, III For For Management 1.8 Elect Director Ronald L. Nelson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CORELOGIC, INC. Ticker: CLGX Security ID: 21871D103 Meeting Date: JUL 30, 2013 Meeting Type: Annual Record Date: JUN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. David Chatham For For Management 1.2 Elect Director Douglas C. Curling For For Management 1.3 Elect Director John C. Dorman For For Management 1.4 Elect Director Paul F. Folino For For Management 1.5 Elect Director Anand K. Nallathambi For For Management 1.6 Elect Director Thomas C. O'Brien For For Management 1.7 Elect Director Jaynie Miller Studenmund For For Management 1.8 Elect Director D. Van Skilling For For Management 1.9 Elect Director David F. Walker For For Management 1.10 Elect Director Mary Lee Widener For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CURTISS-WRIGHT CORPORATION Ticker: CW Security ID: 231561101 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Adams For For Management 1.2 Elect Director Martin R. Benante For For Management 1.3 Elect Director Dean M. Flatt For For Management 1.4 Elect Director S. Marce Fuller For For Management 1.5 Elect Director Allen A. Kozinski For For Management 1.6 Elect Director John R. Myers For For Management 1.7 Elect Director John B. Nathman For For Management 1.8 Elect Director Robert J. Rivet For For Management 1.9 Elect Director William W. Sihler For For Management 1.10 Elect Director Albert E. Smith For For Management 1.11 Elect Director Stuart W. Thorn For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown, II For For Management 1.2 Elect Director Nancy-Ann M. DeParle For For Management 1.3 Elect Director David W. Dorman For For Management 1.4 Elect Director Anne M. Finucane For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DAVITA HEALTHCARE PARTNERS INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pamela M. Arway For For Management 1b Elect Director Charles G. Berg For For Management 1c Elect Director Carol Anthony (John) For For Management Davidson 1d Elect Director Paul J. Diaz For For Management 1e Elect Director Peter T. Grauer For For Management 1f Elect Director Robert J. Margolis For For Management 1g Elect Director John M. Nehra For For Management 1h Elect Director William L. Roper For For Management 1i Elect Director Kent J. Thiry For For Management 1j Elect Director Roger J. Valine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert W. Cremin For For Management 1b Elect Director Jean-Pierre M. Ergas For For Management 1c Elect Director Peter T. Francis For For Management 1d Elect Director Kristiane C. Graham For For Management 1e Elect Director Michael F. Johnston For For Management 1f Elect Director Robert A. Livingston For For Management 1g Elect Director Richard K. Lochridge For For Management 1h Elect Director Bernard G. Rethore For For Management 1i Elect Director Michael B. Stubbs For For Management 1j Elect Director Stephen M. Todd For For Management 1k Elect Director Stephen K. Wagner For For Management 1l Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Eliminate Supermajority Vote For For Management Requirement 6 Eliminate Supermajority Vote For For Management Requirement 7 Eliminate Supermajority Vote For For Management Requirement 8 Provide Right to Call Special Meeting For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Boskin For For Management 1.2 Elect Director Peter Brabeck-Letmathe For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Larry R. Faulkner For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Henrietta H. Fore For For Management 1.7 Elect Director Kenneth C. Frazier For For Management 1.8 Elect Director William W. George For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Rex W. Tillerson For For Management 1.12 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations GENERAL MOTORS COMPANY Ticker: GM Security ID: 37045V100 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph J. Ashton For For Management 1b Elect Director Mary T. Barra For For Management 1c Elect Director Erroll B. Davis, Jr. For For Management 1d Elect Director Stephen J. Girsky For For Management 1e Elect Director E. Neville Isdell For For Management 1f Elect Director Kathryn V. Marinello For For Management 1g Elect Director Michael G. Mullen For For Management 1h Elect Director James J. Mulva For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Thomas M. Schoewe For For Management 1k Elect Director Theodore M. Solso For For Management 1l Elect Director Carol M. Stephenson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Approve Omnibus Stock Plan For For Management 7 Provide for Cumulative Voting Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Adopt Policy and Report on Impact of Against Against Shareholder Tax Strategy 8 Require Independent Board Chairman Against For Shareholder GRAHAM HOLDINGS COMPANY Ticker: GHC Security ID: 384637104 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Christopher C. Davis For For Management 1.2 Elect Director Thomas S. Gayner For For Management 1.3 Elect Director Anne M. Mulcahy For For Management 1.4 Elect Director Larry D. Thompson For For Management HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director James R. Boyd For For Management 1.3 Elect Director Milton Carroll For For Management 1.4 Elect Director Nance K. Dicciani For For Management 1.5 Elect Director Murry S. Gerber For For Management 1.6 Elect Director Jose C. Grubisich For For Management 1.7 Elect Director Abdallah S. Jum'ah For For Management 1.8 Elect Director David J. Lesar For For Management 1.9 Elect Director Robert A. Malone For For Management 1.10 Elect Director J. Landis Martin For For Management 1.11 Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Human Rights Risk Assessment Against For Shareholder Process HENRY SCHEIN, INC. Ticker: HSIC Security ID: 806407102 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stanley M. Bergman For For Management 1.2 Elect Director Gerald A. Benjamin For For Management 1.3 Elect Director James P. Breslawski For For Management 1.4 Elect Director Mark E. Mlotek For For Management 1.5 Elect Director Steven Paladino For For Management 1.6 Elect Director Barry J. Alperin For For Management 1.7 Elect Director Paul Brons For For Management 1.8 Elect Director Donald J. Kabat For For Management 1.9 Elect Director Philip A. Laskawy For For Management 1.10 Elect Director Karyn Mashima For For Management 1.11 Elect Director Norman S. Matthews For For Management 1.12 Elect Director Carol Raphael For For Management 1.13 Elect Director E. Dianne Rekow For For Management 1.14 Elect Director Bradley T. Sheares For For Management 1.15 Elect Director Louis W. Sullivan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: JAN 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Shumeet Banerji For For Management 1.3 Elect Director Robert R. Bennett For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director Raymond J. Lane For For Management 1.6 Elect Director Ann M. Livermore For For Management 1.7 Elect Director Raymond E. Ozzie For For Management 1.8 Elect Director Gary M. Reiner For For Management 1.9 Elect Director Patricia F. Russo For For Management 1.10 Elect Director James A. Skinner For For Management 1.11 Elect Director Margaret C. Whitman For For Management 1.12 Elect Director Ralph V. Whitworth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Establish Board Committee on Human Against Against Shareholder Rights HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 28, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder 7 Report on Lobbying Payments and Policy Against For Shareholder INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director Brian M. Krzanich For For Management 1g Elect Director James D. Plummer For For Management 1h Elect Director David S. Pottruck For For Management 1i Elect Director Frank D. Yeary For For Management 1j Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JACK IN THE BOX INC. Ticker: JACK Security ID: 466367109 Meeting Date: FEB 14, 2014 Meeting Type: Annual Record Date: DEC 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leonard A. Comma For For Management 1b Elect Director David L. Goebel For For Management 1c Elect Director Madeleine A. Kleiner For For Management 1d Elect Director Michael W. Murphy For For Management 1e Elect Director James M. Myers For For Management 1f Elect Director David M. Tehle For For Management 1g Elect Director John T. Wyatt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 23, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Juan Jose Suarez Coppel For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Linda Fayne Levinson For For Management 1d Elect Director Craig L. Martin For For Management 1e Elect Director Christopher M.T. For For Management Thompson 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Sue Coleman For For Management 1b Elect Director James G. Cullen For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director Leo F. Mullin For For Management 1i Elect Director William D. Perez For For Management 1j Elect Director Charles Prince For For Management 1k Elect Director A. Eugene Washington For For Management 1l Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against For Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Provide for Cumulative Voting Against For Shareholder KNOWLES CORPORATION Ticker: KN Security ID: 49926D109 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Niew For For Management 1.2 Elect Director Keith L. Barnes For For Management 1.3 Elect Director Richard K. Lochridge For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Bott For For Management 1b Elect Director Thomas P. Capo For For Management 1c Elect Director Jonathan F. Foster For For Management 1d Elect Director Kathleen A. Ligocki For For Management 1e Elect Director Conrad L. Mallett, Jr. For For Management 1f Elect Director Donald L. Runkle For For Management 1g Elect Director Matthew J. Simoncini For For Management 1h Elect Director Gregory C. Smith For For Management 1i Elect Director Henry D. G. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph E. Gomory For For Management 1b Elect Director Jared L. Cohon For For Management 1c Elect Director J. Edward Coleman For For Management 1d Elect Director Sandra L. Helton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIVE NATION ENTERTAINMENT, INC. Ticker: LYV Security ID: 538034109 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Carleton For For Management 1.2 Elect Director Jonathan Dolgen For For Management 1.3 Elect Director Ariel Emanuel For For Management 1.4 Elect Director Robert Ted Enloe, III For For Management 1.5 Elect Director Jeffrey T. Hinson For For Management 1.6 Elect Director Margaret "Peggy" Johnson For For Management 1.7 Elect Director James S. Kahan For For Management 1.8 Elect Director Gregory B. Maffei For Against Management 1.9 Elect Director Randall T. Mays For For Management 1.10 Elect Director Michael Rapino For For Management 1.11 Elect Director Mark S. Shapiro For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management MAGELLAN HEALTH SERVICES, INC. Ticker: MGLN Security ID: 559079207 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. McBride For For Management 1.2 Elect Director Robert M. Le Blanc For For Management 1.3 Elect Director Perry G. Fine For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 22, 2013 Meeting Type: Annual Record Date: JUL 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Scott C. Donnelly For For Management 1.3 Elect Director Victor J. Dzau For For Management 1.4 Elect Director Omar Ishrak For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director Michael O. Leavitt For For Management 1.7 Elect Director James T. Lenehan For For Management 1.8 Elect Director Denise M. O'Leary For For Management 1.9 Elect Director Kendall J. Powell For For Management 1.10 Elect Director Robert C. Pozen For For Management 1.11 Elect Director Preetha Reddy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Reduce Supermajority Vote Requirement For For Management for Establishing Range For Board Size 7 Reduce Supermajority Vote Requirement For For Management for Removal of Directors 8 Reduce Supermajority Vote Requirement For For Management for Amendment of Articles 9 Rescind Fair Price Provision For For Management METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl W. Grise For For Management 1.2 Elect Director Carlos M. Gutierrez For For Management 1.3 Elect Director R. Glenn Hubbard For For Management 1.4 Elect Director Steven A. Kandarian For For Management 1.5 Elect Director John M. Keane For For Management 1.6 Elect Director Alfred F. Kelly, Jr. For For Management 1.7 Elect Director William E. Kennard For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director Catherine R. Kinney For For Management 1.10 Elect Director Denise M. Morrison For For Management 1.11 Elect Director Kenton J. Sicchitano For For Management 1.12 Elect Director Lulu C. Wang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Bruce S. Gordon For For Management 1.5 Elect Director William H. Hernandez For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Gary Roughead For For Management 1.10 Elect Director Thomas M. Schoewe For For Management 1.11 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 31, 2013 Meeting Type: Annual Record Date: SEP 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Establish Human Rights Committee Against Against Shareholder 6 Require Independent Board Chairman Against For Shareholder 7 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 8 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 9 Require Shareholder Approval of Against For Shareholder Quantifiable Performance Metrics OSHKOSH CORPORATION Ticker: OSK Security ID: 688239201 Meeting Date: FEB 04, 2014 Meeting Type: Annual Record Date: DEC 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Donnelly For For Management 1.2 Elect Director Peter B. Hamilton For For Management 1.3 Elect Director Kathleen J. Hempel For For Management 1.4 Elect Director Leslie F. Kenne For For Management 1.5 Elect Director Stephen D. Newlin For For Management 1.6 Elect Director Craig P. Omtvedt For For Management 1.7 Elect Director Duncan J. Palmer For For Management 1.8 Elect Director John S. Shiely For For Management 1.9 Elect Director Richard G. Sim For For Management 1.10 Elect Director Charles L. Szews For For Management 1.11 Elect Director William S. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plan Against For Shareholder PAREXEL INTERNATIONAL CORPORATION Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 05, 2013 Meeting Type: Annual Record Date: OCT 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Dana Callow, Jr. For For Management 1.2 Elect Director Christopher J. Lindop For For Management 1.3 Elect Director Josef H. von Rickenbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Frances D. Fergusson For For Management 1.4 Elect Director Helen H. Hobbs For For Management 1.5 Elect Director Constance J. Horner For For Management 1.6 Elect Director James M. Kilts For For Management 1.7 Elect Director George A. Lorch For For Management 1.8 Elect Director Shantanu Narayen For For Management 1.9 Elect Director Suzanne Nora Johnson For For Management 1.10 Elect Director Ian C. Read For For Management 1.11 Elect Director Stephen W. Sanger For For Management 1.12 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions Policy 6 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 7 Provide Right to Act by Written Consent Against For Shareholder PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William R. Loomis, Jr. For For Management 1b Elect Director Glenn F. Tilton For For Management 1c Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Quantitative GHG Goals for Against For Shareholder Operations PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Betsy J. Bernard For For Management 1.2 Elect Director Jocelyn Carter-Miller For For Management 1.3 Elect Director Gary E. Costley For For Management 1.4 Elect Director Dennis H. Ferro For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management R. R. DONNELLEY & SONS COMPANY Ticker: RRD Security ID: 257867101 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Quinlan, III For For Management 1.2 Elect Director Susan M. Cameron For For Management 1.3 Elect Director Richard L. Crandall For For Management 1.4 Elect Director Susan M. Gianinno For For Management 1.5 Elect Director Judith H. Hamilton For For Management 1.6 Elect Director Jeffrey M. Katz For For Management 1.7 Elect Director Richard K. Palmer For For Management 1.8 Elect Director John C. Pope For For Management 1.9 Elect Director Michael T. Riordan For For Management 1.10 Elect Director Oliver R. Sockwell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SOUTHWEST AIRLINES CO. Ticker: LUV Security ID: 844741108 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David W. Biegler For For Management 1b Elect Director J. Veronica Biggins For For Management 1c Elect Director Douglas H. Brooks For For Management 1d Elect Director William H. Cunningham For For Management 1e Elect Director John G. Denison For For Management 1f Elect Director Gary C. Kelly For For Management 1g Elect Director Nancy B. Loeffler For For Management 1h Elect Director John T. Montford For For Management 1i Elect Director Thomas M. Nealon For For Management 1j Elect Director Daniel D. Villanueva For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management STANCORP FINANCIAL GROUP, INC. Ticker: SFG Security ID: 852891100 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick W. Buckman For For Management 1.2 Elect Director J. Greg Ness For For Management 1.3 Elect Director Mary F. Sammons For For Management 1.4 Elect Director Timothy A. Holt For For Management 1.5 Elect Director Kevin M. Murai For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STERIS CORPORATION Ticker: STE Security ID: 859152100 Meeting Date: JUL 25, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Breeden For For Management 1.2 Elect Director Cynthia L. Feldmann For For Management 1.3 Elect Director Jacqueline B. Kosecoff For For Management 1.4 Elect Director David B. Lewis For For Management 1.5 Elect Director Kevin M. McMullen For For Management 1.6 Elect Director Walter M Rosebrough, Jr. For For Management 1.7 Elect Director Mohsen M. Sohi For For Management 1.8 Elect Director John P. Wareham For For Management 1.9 Elect Director Loyal W. Wilson For For Management 1.10 Elect Director Michael B. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SYMETRA FINANCIAL CORPORATION Ticker: SYA Security ID: 87151Q106 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter S. Burgess For For Management 1.2 Elect Director Robert R. Lusardi For For Management 2a Amend Executive Incentive Bonus Plan For For Management 2b Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: FEB 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pierre R. Brondeau For For Management 1b Elect Director Juergen W. Gromer For For Management 1c Elect Director William A. Jeffrey For For Management 1d Elect Director Thomas J. Lynch For For Management 1e Elect Director Yong Nam For For Management 1f Elect Director Daniel J. Phelan For For Management 1g Elect Director Frederic M. Poses For For Management 1h Elect Director Lawrence S. Smith For For Management 1i Elect Director Paula A. Sneed For For Management 1j Elect Director David P. Steiner For For Management 1k Elect Director John C. Van Scoter For For Management 1l Elect Director Laura H. Wright For For Management 2 Elect Board Chairman Thomas J. Lynch For Against Management 3a Elect Daniel J. Phelan as Member of For For Management Management Development & Compensation Committee 3b Elect Paula A. Sneed as Member of For For Management Management Development & Compensation Committee 3c Elect David P. Steiner as Member of For For Management Management Development & Compensation Committee 4 Designate Jvo Grundler as Independent For For Management Proxy 5.1 Accept Annual Report for Fiscal Year For For Management Ended September 27, 2013 5.2 Accept Statutory Financial Statements For For Management for Fiscal Year Ended September 27, 2013 5.3 Approve Consolidated Financial For For Management Statements for Fiscal Year Ended September 27, 2013 6 Approve Discharge of Board and Senior For For Management Management 7.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal Year Ending September 26, 2014 7.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors 7.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditors 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Approve Allocation of Available For For Management Earnings for Fiscal Year 2013 10 Approve Declaration of Dividend For For Management 11 Authorize Repurchase of Up to USD 1 For Against Management Billion of Share Capital 12 Approve Reduction of Share Capital For For Management 13 Adjourn Meeting For Against Management TENNECO INC. Ticker: TEN Security ID: 880349105 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas C. Freyman For For Management 1.2 Elect Director Dennis J. Letham For For Management 1.3 Elect Director Hari N. Nair For For Management 1.4 Elect Director Roger B. Porter For For Management 1.5 Elect Director David B. Price, Jr. For For Management 1.6 Elect Director Gregg M. Sherrill For For Management 1.7 Elect Director Paul T. Stecko For For Management 1.8 Elect Director Jane L. Warner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Arnold A. Allemang For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Jacqueline K. Barton For For Management 1d Elect Director James A. Bell For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Paul Polman For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Ruth G. Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against For Shareholder THE HILLSHIRE BRANDS COMPANY Ticker: HSH Security ID: 432589109 Meeting Date: OCT 24, 2013 Meeting Type: Annual Record Date: SEP 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Todd A. Becker For For Management 1b Elect Director Christopher B. Begley For For Management 1c Elect Director Ellen L. Brothers For For Management 1d Elect Director Sean M. Connolly For For Management 1e Elect Director Laurette T. Koellner For For Management 1f Elect Director Craig P. Omtvedt For For Management 1g Elect Director Ian Prosser For For Management 1h Elect Director Jonathan P. Ward For For Management 1i Elect Director James D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOWERS WATSON & CO. Ticker: TW Security ID: 891894107 Meeting Date: NOV 15, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Victor F. Ganzi For For Management 1b Elect Director John J. Haley For For Management 1c Elect Director Leslie S. Heisz For For Management 1d Elect Director Brendan R. O'Neill For For Management 1e Elect Director Linda D. Rabbitt For For Management 1f Elect Director Gilbert T. Ray For For Management 1g Elect Director Paul Thomas For For Management 1h Elect Director Wilhelm Zeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VCA ANTECH, INC. Ticker: WOOF Security ID: 918194101 Meeting Date: APR 21, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Chickering, Jr. For For Management 1.2 Elect Director John Heil For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Change Company Name For For Management VISTEON CORPORATION Ticker: VC Security ID: 92839U206 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Duncan H. Cocroft For For Management 1b Elect Director Jeffrey D. Jones For For Management 1c Elect Director Timothy D. Leuliette For For Management 1d Elect Director Robert J. Manzo For For Management 1e Elect Director Francis M. Scricco For For Management 1f Elect Director David L. Treadwell For For Management 1g Elect Director Harry J. Wilson For For Management 1h Elect Director Kam Ho George Yuen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 06, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Pamela J. Craig For For Management 1e Elect Director Douglas N. Daft For For Management 1f Elect Director Michael T. Duke For Against Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Marissa A. Mayer For For Management 1i Elect Director C. Douglas McMillon For For Management 1j Elect Director Gregory B. Penner For For Management 1k Elect Director Steven S Reinemund For For Management 1l Elect Director Jim C. Walton For For Management 1m Elect Director S. Robson Walton For Against Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Disclosure of Recoupment Activity from Against For Shareholder Senior Officers 6 Report on Lobbying Payments and Policy Against For Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 08, 2014 Meeting Type: Annual Record Date: NOV 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director Steven A. Davis For For Management 1d Elect Director William C. Foote For For Management 1e Elect Director Mark P. Frissora For For Management 1f Elect Director Ginger L. Graham For For Management 1g Elect Director Alan G. McNally For For Management 1h Elect Director Dominic P. Murphy For For Management 1i Elect Director Stefano Pessina For For Management 1j Elect Director Nancy M. Schlichting For For Management 1k Elect Director Alejandro Silva For For Management 1l Elect Director James A. Skinner For For Management 1m Elect Director Gregory D. Wasson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against For Shareholder 5 Adopt Proxy Access Right Against For Shareholder WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Kerry Clark For For Management 1.2 Elect Director Robert L. Dixon, Jr. For For Management 1.3 Elect Director Lewis Hay, III For For Management 1.4 Elect Director William J. Ryan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prohibit Political Spending Against Against Shareholder WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 14, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director Henry T. DeNero For For Management 1c Elect Director William L. Kimsey For For Management 1d Elect Director Michael D. Lambert For For Management 1e Elect Director Len J. Lauer For For Management 1f Elect Director Matthew E. Massengill For For Management 1g Elect Director Stephen D. Milligan For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Thomas E. Pardun For For Management 1j Elect Director Arif Shakeel For For Management 1k Elect Director Akio Yamamoto For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WHIRLPOOL CORPORATION Ticker: WHR Security ID: 963320106 Meeting Date: APR 15, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel R. Allen For For Management 1b Elect Director Gary T. DiCamillo For For Management 1c Elect Director Diane M. Dietz For For Management 1d Elect Director Geraldine T. Elliott For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Michael F. Johnston For For Management 1g Elect Director William T. Kerr For For Management 1h Elect Director John D. Liu For For Management 1i Elect Director Harish Manwani For For Management 1j Elect Director William D. Perez For For Management 1k Elect Director Michael A. Todman For For Management 1l Elect Director Michael D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Executive Incentive Bonus Plan For For Management XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Britt For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Richard J. Harrington For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Robert J. Keegan For For Management 1.6 Elect Director Robert A. McDonald For For Management 1.7 Elect Director Charles Prince For For Management 1.8 Elect Director Ann N. Reese For For Management 1.9 Elect Director Sara Martinez Tucker For For Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank B. Modruson For For Management 1.2 Elect Director Anders Gustafsson For For Management 1.3 Elect Director Andrew K. Ludwick For For Management 1.4 Elect Director Janice M. Roberts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Paul M. Bisaro For For Management 1d Elect Director Gail K. Boudreaux For For Management 1e Elect Director David C. Dvorak For For Management 1f Elect Director Larry C. Glasscock For For Management 1g Elect Director Robert A. Hagemann For For Management 1h Elect Director Arthur J. Higgins For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management Muirfield Fund ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Edward M. Liddy For For Management 1.3 Elect Director Frederick H. Waddell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Corti For For Management 1.2 Elect Director Brian G. Kelly For For Management 1.3 Elect Director Robert A. Kotick For For Management 1.4 Elect Director Barry Meyer For For Management 1.5 Elect Director Robert J. Morgado For For Management 1.6 Elect Director Peter Nolan For For Management 1.7 Elect Director Richard Sarnoff For For Management 1.8 Elect Director Elaine Wynn For For Management 2 Approve Omnibus Stock Plan For Against Management 3A Amend Provisions Relating to the For For Management Relationship with Vivendi 3B Amend Provisions Relating to For For Management Supermajority and Special Voting Requirements 3C Amend Provisions Relating to the For For Management Ability to Amend Bylaws 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management ACXIOM CORPORATION Ticker: ACXM Security ID: 005125109 Meeting Date: AUG 06, 2013 Meeting Type: Annual Record Date: JUN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard P. Fox For For Management 1.2 Elect Director Jerry D. Gramaglia For For Management 1.3 Elect Director Clark M. Kokich For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 05, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director Barbara K. Rimer For For Management 1k Elect Director Melvin T. Stith For For Management 1l Elect Director David Gary Thompson For For Management 1m Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY Ticker: AEL Security ID: 025676206 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joyce A. Chapman For For Management 1.2 Elect Director James M. Gerlach For For Management 1.3 Elect Director Robert L. Howe For For Management 1.4 Elect Director Debra J. Richardson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert H. Benmosche For For Management 1b Elect Director W. Don Cornwell For For Management 1c Elect Director Peter R. Fisher For For Management 1d Elect Director John H. Fitzpatrick For For Management 1e Elect Director William G. Jurgensen For For Management 1f Elect Director Christopher S. Lynch For For Management 1g Elect Director Arthur C. Martinez For For Management 1h Elect Director George L. Miles, Jr. For For Management 1i Elect Director Henry S. Miller For For Management 1j Elect Director Robert S. Miller For For Management 1k Elect Director Suzanne Nora Johnson For For Management 1l Elect Director Ronald A. Rittenmeyer For For Management 1m Elect Director Douglas M. Steenland For For Management 1n Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Certificate of Incorporation to For For Management Continue to Restrict Certain Transfers of AIG Common Stock in Order to Protect AIG's Tax Attributes 4 Amend Tax Asset Protection Plan For For Management 5 Ratify Auditors For For Management AMSURG CORP. Ticker: AMSG Security ID: 03232P405 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry D. Herr For For Management 1.2 Elect Director Christopher A. Holden For For Management 1.3 Elect Director Joey A. Jacobs For For Management 1.4 Elect Director Kevin P. Lavender For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Report on Sustainability Against For Shareholder ANIXTER INTERNATIONAL INC. Ticker: AXE Security ID: 035290105 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Blyth For For Management 1.2 Elect Director Frederic F. Brace For For Management 1.3 Elect Director Linda Walker Bynoe For For Management 1.4 Elect Director Robert J. Eck For For Management 1.5 Elect Director Robert W. Grubbs For For Management 1.6 Elect Director F. Philip Handy For For Management 1.7 Elect Director Melvyn N. Klein For For Management 1.8 Elect Director George Munoz For For Management 1.9 Elect Director Stuart M. Sloan For For Management 1.10 Elect Director Matthew Zell For For Management 1.11 Elect Director Samuel Zell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2014 Meeting Type: Annual Record Date: DEC 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Articles to Eliminate Board For For Management Blank Check Authority to Issue Preferred Stock 4 Establish a Par Value for Common Stock For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For For Management 8 Establish Board Committee on Human Against Against Shareholder Rights 9 Report on Trade Associations and Against Against Shareholder Organizations that Promote Sustainability Practices 10 Advisory Vote to Increase Capital Against Against Shareholder Repurchase Program 11 Proxy Access Against Against Shareholder ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Mollie Hale Carter For For Management 1.3 Elect Director Terrell K. Crews For For Management 1.4 Elect Director Pierre Dufour For For Management 1.5 Elect Director Donald E. Felsinger For For Management 1.6 Elect Director Antonio Maciel Neto For For Management 1.7 Elect Director Patrick J. Moore For For Management 1.8 Elect Director Thomas F. O'Neill For For Management 1.9 Elect Director Francisco Sanchez For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Elaine D. Rosen For For Management 1b Elect Director Howard L. Carver For For Management 1c Elect Director Juan N. Cento For For Management 1d Elect Director Elyse Douglas For For Management 1e Elect Director Lawrence V. Jackson For For Management 1f Elect Director David B. Kelso For For Management 1g Elect Director Charles J. Koch For For Management 1h Elect Director Jean-Paul L. Montupet For For Management 1i Elect Director Robert B. Pollock For For Management 1j Elect Director Paul J. Reilly For For Management 1k Elect Director Robert W. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BENCHMARK ELECTRONICS, INC. Ticker: BHE Security ID: 08160H101 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Dawson For For Management 1.2 Elect Director Gayla J. Delly For For Management 1.3 Elect Director Peter G. Dorflinger For For Management 1.4 Elect Director Douglas G. Duncan For For Management 1.5 Elect Director Kenneth T. Lamneck For For Management 1.6 Elect Director David W. Scheible For For Management 1.7 Elect Director Bernee D.L. Strom For For Management 1.8 Elect Director Clay C. Williams For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lisa M. Caputo For For Management 1b Elect Director Russell P. Fradin For For Management 1c Elect Director Kathy J. Higgins Victor For For Management 1d Elect Director Hubert Joly For For Management 1e Elect Director David W. Kenny For For Management 1f Elect Director Thomas L. 'Tommy' For For Management Millner 1g Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Carlson For For Management 1.2 Elect Director Dennis C. Cuneo For For Management 1.3 Elect Director Vicki L. Sato For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Declassify the Board of Directors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Neidorff For For Management 1.2 Elect Director Richard A. Gephardt For For Management 1.3 Elect Director John R. Roberts For For Management 2 Declassify the Board of Directors For For Management 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Robert J. Bertolini For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Craig B. Thompson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CIGNA CORPORATION Ticker: CI Security ID: 125509109 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric J. Foss For For Management 1.2 Elect Director Roman Martinez IV For For Management 1.3 Elect Director William D. Zollars For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 19, 2013 Meeting Type: Annual Record Date: SEP 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director Gregory Q. Brown For For Management 1d Elect Director M. Michele Burns For For Management 1e Elect Director Michael D. Capellas For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Roderick C. McGeary For For Management 1k Elect Director Arun Sarin For For Management 1l Elect Director Steven M. West For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Approve Proxy Advisor Competition Against Against Shareholder CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward J. Bonach For For Management 1b Elect Director Ellyn L. Brown For For Management 1c Elect Director Robert C. Greving For For Management 1d Elect Director Mary R. (Nina) Henderson For For Management 1e Elect Director R. Keith Long For For Management 1f Elect Director Neal C. Schneider For For Management 1g Elect Director Frederick J. Sievert For For Management 1h Elect Director Michael T. Tokarz For For Management 1i Elect Director John G. Turner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 13, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Barram For For Management 1b Elect Director Erik Brynjolfsson For For Management 1c Elect Director Rodney F. Chase For For Management 1d Elect Director Judith R. Haberkorn For For Management 1e Elect Director Nancy Killefer For For Management 1f Elect Director J. Michael Lawrie For For Management 1g Elect Director Brian Patrick MacDonald For For Management 1h Elect Director Chong Sup Park For For Management 1i Elect Director Lawrence A. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director James E. Copeland, Jr. For For Management 1e Elect Director Jody L. Freeman For For Management 1f Elect Director Gay Huey Evans For For Management 1g Elect Director Ryan M. Lance For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Adopt Quantitative GHG Goals for Against For Shareholder Operations CONVERGYS CORPORATION Ticker: CVG Security ID: 212485106 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrea J. Ayers For For Management 1.2 Elect Director John F. Barrett For For Management 1.3 Elect Director Richard R. Devenuti For For Management 1.4 Elect Director Jeffrey H. Fox For For Management 1.5 Elect Director Joseph E. Gibbs For For Management 1.6 Elect Director Joan E. Herman For For Management 1.7 Elect Director Thomas L. Monahan, III For For Management 1.8 Elect Director Ronald L. Nelson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CORELOGIC, INC. Ticker: CLGX Security ID: 21871D103 Meeting Date: JUL 30, 2013 Meeting Type: Annual Record Date: JUN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. David Chatham For For Management 1.2 Elect Director Douglas C. Curling For For Management 1.3 Elect Director John C. Dorman For For Management 1.4 Elect Director Paul F. Folino For For Management 1.5 Elect Director Anand K. Nallathambi For For Management 1.6 Elect Director Thomas C. O'Brien For For Management 1.7 Elect Director Jaynie Miller Studenmund For For Management 1.8 Elect Director D. Van Skilling For For Management 1.9 Elect Director David F. Walker For For Management 1.10 Elect Director Mary Lee Widener For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CURTISS-WRIGHT CORPORATION Ticker: CW Security ID: 231561101 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Adams For For Management 1.2 Elect Director Martin R. Benante For For Management 1.3 Elect Director Dean M. Flatt For For Management 1.4 Elect Director S. Marce Fuller For For Management 1.5 Elect Director Allen A. Kozinski For For Management 1.6 Elect Director John R. Myers For For Management 1.7 Elect Director John B. Nathman For For Management 1.8 Elect Director Robert J. Rivet For For Management 1.9 Elect Director William W. Sihler For For Management 1.10 Elect Director Albert E. Smith For For Management 1.11 Elect Director Stuart W. Thorn For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DAVITA HEALTHCARE PARTNERS INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pamela M. Arway For For Management 1b Elect Director Charles G. Berg For For Management 1c Elect Director Carol Anthony (John) For For Management Davidson 1d Elect Director Paul J. Diaz For For Management 1e Elect Director Peter T. Grauer For For Management 1f Elect Director Robert J. Margolis For For Management 1g Elect Director John M. Nehra For For Management 1h Elect Director William L. Roper For For Management 1i Elect Director Kent J. Thiry For For Management 1j Elect Director Roger J. Valine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert W. Cremin For For Management 1b Elect Director Jean-Pierre M. Ergas For For Management 1c Elect Director Peter T. Francis For For Management 1d Elect Director Kristiane C. Graham For For Management 1e Elect Director Michael F. Johnston For For Management 1f Elect Director Robert A. Livingston For For Management 1g Elect Director Richard K. Lochridge For For Management 1h Elect Director Bernard G. Rethore For For Management 1i Elect Director Michael B. Stubbs For For Management 1j Elect Director Stephen M. Todd For For Management 1k Elect Director Stephen K. Wagner For For Management 1l Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Eliminate Supermajority Vote For For Management Requirement 6 Eliminate Supermajority Vote For For Management Requirement 7 Eliminate Supermajority Vote For For Management Requirement 8 Provide Right to Call Special Meeting For For Management ESTERLINE TECHNOLOGIES CORPORATION Ticker: ESL Security ID: 297425100 Meeting Date: MAR 05, 2014 Meeting Type: Annual Record Date: JAN 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony P. Franceschini For For Management 1.2 Elect Director James J. Morris For For Management 1.3 Elect Director Henry W. Winship, IV For For Management 1.4 Elect Director Curtis C. Reusser For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GENERAL MOTORS COMPANY Ticker: GM Security ID: 37045V100 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph J. Ashton For For Management 1b Elect Director Mary T. Barra For For Management 1c Elect Director Erroll B. Davis, Jr. For For Management 1d Elect Director Stephen J. Girsky For For Management 1e Elect Director E. Neville Isdell For For Management 1f Elect Director Kathryn V. Marinello For For Management 1g Elect Director Michael G. Mullen For For Management 1h Elect Director James J. Mulva For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Thomas M. Schoewe For For Management 1k Elect Director Theodore M. Solso For For Management 1l Elect Director Carol M. Stephenson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Approve Omnibus Stock Plan For For Management 7 Provide for Cumulative Voting Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Bolinder For For Management 1.2 Elect Director G. Kent Conrad For For Management 1.3 Elect Director Melina E. Higgins For For Management 1.4 Elect Director Nancy J. Karch For For Management 1.5 Elect Director Thomas J. McInerney For For Management 1.6 Elect Director Christine B. Mead For For Management 1.7 Elect Director David M. Moffett For For Management 1.8 Elect Director Thomas E. Moloney For For Management 1.9 Elect Director James A. Parke For For Management 1.10 Elect Director James S. Riepe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Adopt Policy and Report on Impact of Against Against Shareholder Tax Strategy 8 Require Independent Board Chairman Against For Shareholder GRAHAM HOLDINGS COMPANY Ticker: GHC Security ID: 384637104 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Christopher C. Davis For For Management 1.2 Elect Director Thomas S. Gayner For For Management 1.3 Elect Director Anne M. Mulcahy For For Management 1.4 Elect Director Larry D. Thompson For For Management GREEN PLAINS RENEWABLE ENERGY, INC. Ticker: GPRE Security ID: 393222104 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jim Anderson For For Management 1.2 Elect Director Wayne Hoovestol For For Management 2 Change Company Name For For Management 3 Approve Conversion of Securities For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director James R. Boyd For For Management 1.3 Elect Director Milton Carroll For For Management 1.4 Elect Director Nance K. Dicciani For For Management 1.5 Elect Director Murry S. Gerber For For Management 1.6 Elect Director Jose C. Grubisich For For Management 1.7 Elect Director Abdallah S. Jum'ah For For Management 1.8 Elect Director David J. Lesar For For Management 1.9 Elect Director Robert A. Malone For For Management 1.10 Elect Director J. Landis Martin For For Management 1.11 Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Human Rights Risk Assessment Against For Shareholder Process HENRY SCHEIN, INC. Ticker: HSIC Security ID: 806407102 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stanley M. Bergman For For Management 1.2 Elect Director Gerald A. Benjamin For For Management 1.3 Elect Director James P. Breslawski For For Management 1.4 Elect Director Mark E. Mlotek For For Management 1.5 Elect Director Steven Paladino For For Management 1.6 Elect Director Barry J. Alperin For For Management 1.7 Elect Director Paul Brons For For Management 1.8 Elect Director Donald J. Kabat For For Management 1.9 Elect Director Philip A. Laskawy For For Management 1.10 Elect Director Karyn Mashima For For Management 1.11 Elect Director Norman S. Matthews For For Management 1.12 Elect Director Carol Raphael For For Management 1.13 Elect Director E. Dianne Rekow For For Management 1.14 Elect Director Bradley T. Sheares For For Management 1.15 Elect Director Louis W. Sullivan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: JAN 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Shumeet Banerji For For Management 1.3 Elect Director Robert R. Bennett For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director Raymond J. Lane For For Management 1.6 Elect Director Ann M. Livermore For For Management 1.7 Elect Director Raymond E. Ozzie For For Management 1.8 Elect Director Gary M. Reiner For For Management 1.9 Elect Director Patricia F. Russo For For Management 1.10 Elect Director James A. Skinner For For Management 1.11 Elect Director Margaret C. Whitman For For Management 1.12 Elect Director Ralph V. Whitworth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Establish Board Committee on Human Against Against Shareholder Rights HILL-ROM HOLDINGS, INC. Ticker: HRC Security ID: 431475102 Meeting Date: MAR 07, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rolf A. Classon For For Management 1.2 Elect Director William G. Dempsey For For Management 1.3 Elect Director James R. Giertz For For Management 1.4 Elect Director Charles E. Golden For For Management 1.5 Elect Director John J. Greisch For For Management 1.6 Elect Director William H. Kucheman For For Management 1.7 Elect Director Ronald A. Malone For For Management 1.8 Elect Director Eduardo R. Menasce For For Management 1.9 Elect Director Joanne C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management IMPAX LABORATORIES, INC. Ticker: IPXL Security ID: 45256B101 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie Z. Benet For Withhold Management 1.2 Elect Director Robert L. Burr For Withhold Management 1.3 Elect Director Allen Chao For Withhold Management 1.4 Elect Director Nigel Ten Fleming For Withhold Management 1.5 Elect Director Larry Hsu For Withhold Management 1.6 Elect Director Michael Markbreiter For Withhold Management 1.7 Elect Director Mary K. Pendergast For For Management 1.8 Elect Director Peter R. Terreri For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director Brian M. Krzanich For For Management 1g Elect Director James D. Plummer For For Management 1h Elect Director David S. Pottruck For For Management 1i Elect Director Frank D. Yeary For For Management 1j Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ITT CORPORATION Ticker: ITT Security ID: 450911201 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Orlando D. Ashford For For Management 1b Elect Director G. Peter D. Aloia For For Management 1c Elect Director Donald DeFosset, Jr. For For Management 1d Elect Director Christina A. Gold For For Management 1e Elect Director Rebecca A. McDonald For For Management 1f Elect Director Richard P. Lavin For For Management 1g Elect Director Frank T. MacInnis For For Management 1h Elect Director Denise L. Ramos For For Management 1i Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention Against For Shareholder JACK IN THE BOX INC. Ticker: JACK Security ID: 466367109 Meeting Date: FEB 14, 2014 Meeting Type: Annual Record Date: DEC 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leonard A. Comma For For Management 1b Elect Director David L. Goebel For For Management 1c Elect Director Madeleine A. Kleiner For For Management 1d Elect Director Michael W. Murphy For For Management 1e Elect Director James M. Myers For For Management 1f Elect Director David M. Tehle For For Management 1g Elect Director John T. Wyatt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 23, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Juan Jose Suarez Coppel For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Linda Fayne Levinson For For Management 1d Elect Director Craig L. Martin For For Management 1e Elect Director Christopher M.T. For For Management Thompson 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Sue Coleman For For Management 1b Elect Director James G. Cullen For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director Leo F. Mullin For For Management 1i Elect Director William D. Perez For For Management 1j Elect Director Charles Prince For For Management 1k Elect Director A. Eugene Washington For For Management 1l Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against For Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Provide for Cumulative Voting Against For Shareholder KNOWLES CORPORATION Ticker: KN Security ID: 49926D109 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Niew For For Management 1.2 Elect Director Keith L. Barnes For For Management 1.3 Elect Director Richard K. Lochridge For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Bott For For Management 1b Elect Director Thomas P. Capo For For Management 1c Elect Director Jonathan F. Foster For For Management 1d Elect Director Kathleen A. Ligocki For For Management 1e Elect Director Conrad L. Mallett, Jr. For For Management 1f Elect Director Donald L. Runkle For For Management 1g Elect Director Matthew J. Simoncini For For Management 1h Elect Director Gregory C. Smith For For Management 1i Elect Director Henry D. G. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph E. Gomory For For Management 1b Elect Director Jared L. Cohon For For Management 1c Elect Director J. Edward Coleman For For Management 1d Elect Director Sandra L. Helton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIVE NATION ENTERTAINMENT, INC. Ticker: LYV Security ID: 538034109 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Carleton For For Management 1.2 Elect Director Jonathan Dolgen For For Management 1.3 Elect Director Ariel Emanuel For For Management 1.4 Elect Director Robert Ted Enloe, III For For Management 1.5 Elect Director Jeffrey T. Hinson For For Management 1.6 Elect Director Margaret "Peggy" Johnson For For Management 1.7 Elect Director James S. Kahan For For Management 1.8 Elect Director Gregory B. Maffei For Against Management 1.9 Elect Director Randall T. Mays For For Management 1.10 Elect Director Michael Rapino For For Management 1.11 Elect Director Mark S. Shapiro For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MAGELLAN HEALTH SERVICES, INC. Ticker: MGLN Security ID: 559079207 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. McBride For For Management 1.2 Elect Director Robert M. Le Blanc For For Management 1.3 Elect Director Perry G. Fine For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 22, 2013 Meeting Type: Annual Record Date: JUL 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Scott C. Donnelly For For Management 1.3 Elect Director Victor J. Dzau For For Management 1.4 Elect Director Omar Ishrak For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director Michael O. Leavitt For For Management 1.7 Elect Director James T. Lenehan For For Management 1.8 Elect Director Denise M. O'Leary For For Management 1.9 Elect Director Kendall J. Powell For For Management 1.10 Elect Director Robert C. Pozen For For Management 1.11 Elect Director Preetha Reddy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Reduce Supermajority Vote Requirement For For Management for Establishing Range For Board Size 7 Reduce Supermajority Vote Requirement For For Management for Removal of Directors 8 Reduce Supermajority Vote Requirement For For Management for Amendment of Articles 9 Rescind Fair Price Provision For For Management METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl W. Grise For For Management 1.2 Elect Director Carlos M. Gutierrez For For Management 1.3 Elect Director R. Glenn Hubbard For For Management 1.4 Elect Director Steven A. Kandarian For For Management 1.5 Elect Director John M. Keane For For Management 1.6 Elect Director Alfred F. Kelly, Jr. For For Management 1.7 Elect Director William E. Kennard For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director Catherine R. Kinney For For Management 1.10 Elect Director Denise M. Morrison For For Management 1.11 Elect Director Kenton J. Sicchitano For For Management 1.12 Elect Director Lulu C. Wang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan MINERALS TECHNOLOGIES INC. Ticker: MTX Security ID: 603158106 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Duane R. Dunham For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Bruce S. Gordon For For Management 1.5 Elect Director William H. Hernandez For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Gary Roughead For For Management 1.10 Elect Director Thomas M. Schoewe For For Management 1.11 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder OSHKOSH CORPORATION Ticker: OSK Security ID: 688239201 Meeting Date: FEB 04, 2014 Meeting Type: Annual Record Date: DEC 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Donnelly For For Management 1.2 Elect Director Peter B. Hamilton For For Management 1.3 Elect Director Kathleen J. Hempel For For Management 1.4 Elect Director Leslie F. Kenne For For Management 1.5 Elect Director Stephen D. Newlin For For Management 1.6 Elect Director Craig P. Omtvedt For For Management 1.7 Elect Director Duncan J. Palmer For For Management 1.8 Elect Director John S. Shiely For For Management 1.9 Elect Director Richard G. Sim For For Management 1.10 Elect Director Charles L. Szews For For Management 1.11 Elect Director William S. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plan Against For Shareholder PAREXEL INTERNATIONAL CORPORATION Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 05, 2013 Meeting Type: Annual Record Date: OCT 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Dana Callow, Jr. For For Management 1.2 Elect Director Christopher J. Lindop For For Management 1.3 Elect Director Josef H. von Rickenbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management PARKER DRILLING COMPANY Ticker: PKD Security ID: 701081101 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Parker, Jr. For For Management 1.2 Elect Director Roger B. Plank For For Management 1.3 Elect Director Gary G. Rich For For Management 1.4 Elect Director Peter C. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Frances D. Fergusson For For Management 1.4 Elect Director Helen H. Hobbs For For Management 1.5 Elect Director Constance J. Horner For For Management 1.6 Elect Director James M. Kilts For For Management 1.7 Elect Director George A. Lorch For For Management 1.8 Elect Director Shantanu Narayen For For Management 1.9 Elect Director Suzanne Nora Johnson For For Management 1.10 Elect Director Ian C. Read For For Management 1.11 Elect Director Stephen W. Sanger For For Management 1.12 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions Policy 6 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 7 Provide Right to Act by Written Consent Against For Shareholder PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William R. Loomis, Jr. For For Management 1b Elect Director Glenn F. Tilton For For Management 1c Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Quantitative GHG Goals for Against For Shareholder Operations PLEXUS CORP. Ticker: PLXS Security ID: 729132100 Meeting Date: FEB 12, 2014 Meeting Type: Annual Record Date: DEC 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralf R. Boer For For Management 1.2 Elect Director Stephen P. Cortinovis For For Management 1.3 Elect Director David J. Drury For For Management 1.4 Elect Director Dean A. Foate For For Management 1.5 Elect Director Rainer Jueckstock For For Management 1.6 Elect Director Peter Kelly For For Management 1.7 Elect Director Phil R. Martens For For Management 1.8 Elect Director Michael V. Schrock For For Management 1.9 Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Betsy J. Bernard For For Management 1.2 Elect Director Jocelyn Carter-Miller For For Management 1.3 Elect Director Gary E. Costley For For Management 1.4 Elect Director Dennis H. Ferro For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management PROTECTIVE LIFE CORPORATION Ticker: PL Security ID: 743674103 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert O. Burton For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director Thomas L. Hamby For For Management 1d Elect Director John D. Johns For For Management 1e Elect Director Vanessa Leonard For For Management 1f Elect Director Charles D. McCrary For For Management 1g Elect Director John J. McMahon, Jr. For For Management 1h Elect Director Hans H. Miller For For Management 1i Elect Director Malcolm Portera For For Management 1j Elect Director C. Dowd Ritter For For Management 1k Elect Director Jesse J. Spikes For For Management 1l Elect Director William A. Terry For For Management 1m Elect Director W. Michael Warren, Jr. For For Management 1n Elect Director Vanessa Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management R. R. DONNELLEY & SONS COMPANY Ticker: RRD Security ID: 257867101 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Quinlan, III For For Management 1.2 Elect Director Susan M. Cameron For For Management 1.3 Elect Director Richard L. Crandall For For Management 1.4 Elect Director Susan M. Gianinno For For Management 1.5 Elect Director Judith H. Hamilton For For Management 1.6 Elect Director Jeffrey M. Katz For For Management 1.7 Elect Director Richard K. Palmer For For Management 1.8 Elect Director John C. Pope For For Management 1.9 Elect Director Michael T. Riordan For For Management 1.10 Elect Director Oliver R. Sockwell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SANMINA CORPORATION Ticker: SANM Security ID: 801056102 Meeting Date: MAR 10, 2014 Meeting Type: Annual Record Date: JAN 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Neil R. Bonke For For Management 1b Elect Director Michael J. Clarke For For Management 1c Elect Director Eugene A. Delaney For For Management 1d Elect Director John P. Goldsberry For For Management 1e Elect Director Joseph G. Licata, Jr. For For Management 1f Elect Director Mario M. Rosati For For Management 1g Elect Director Wayne Shortridge For For Management 1h Elect Director Jure Sola For For Management 1i Elect Director Jackie M. Ward For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STANCORP FINANCIAL GROUP, INC. Ticker: SFG Security ID: 852891100 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick W. Buckman For For Management 1.2 Elect Director J. Greg Ness For For Management 1.3 Elect Director Mary F. Sammons For For Management 1.4 Elect Director Timothy A. Holt For For Management 1.5 Elect Director Kevin M. Murai For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STERIS CORPORATION Ticker: STE Security ID: 859152100 Meeting Date: JUL 25, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Breeden For For Management 1.2 Elect Director Cynthia L. Feldmann For For Management 1.3 Elect Director Jacqueline B. Kosecoff For For Management 1.4 Elect Director David B. Lewis For For Management 1.5 Elect Director Kevin M. McMullen For For Management 1.6 Elect Director Walter M Rosebrough, Jr. For For Management 1.7 Elect Director Mohsen M. Sohi For For Management 1.8 Elect Director John P. Wareham For For Management 1.9 Elect Director Loyal W. Wilson For For Management 1.10 Elect Director Michael B. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SYMETRA FINANCIAL CORPORATION Ticker: SYA Security ID: 87151Q106 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter S. Burgess For For Management 1.2 Elect Director Robert R. Lusardi For For Management 2a Amend Executive Incentive Bonus Plan For For Management 2b Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SYNAPTICS INCORPORATED Ticker: SYNA Security ID: 87157D109 Meeting Date: OCT 22, 2013 Meeting Type: Annual Record Date: AUG 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Bergman For For Management 1.2 Elect Director Russell J. Knittel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management SYNNEX CORPORATION Ticker: SNX Security ID: 87162W100 Meeting Date: MAR 25, 2014 Meeting Type: Annual Record Date: FEB 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dwight Steffensen For For Management 1.2 Elect Director Kevin Murai For For Management 1.3 Elect Director Fred Breidenbach For For Management 1.4 Elect Director Hau Lee For For Management 1.5 Elect Director Matthew Miau For For Management 1.6 Elect Director Dennis Polk For For Management 1.7 Elect Director Gregory Quesnel For For Management 1.8 Elect Director Thomas Wurster For For Management 1.9 Elect Director Duane Zitzner For For Management 1.10 Elect Director Andrea Zulberti For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: FEB 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pierre R. Brondeau For For Management 1b Elect Director Juergen W. Gromer For For Management 1c Elect Director William A. Jeffrey For For Management 1d Elect Director Thomas J. Lynch For For Management 1e Elect Director Yong Nam For For Management 1f Elect Director Daniel J. Phelan For For Management 1g Elect Director Frederic M. Poses For For Management 1h Elect Director Lawrence S. Smith For For Management 1i Elect Director Paula A. Sneed For For Management 1j Elect Director David P. Steiner For For Management 1k Elect Director John C. Van Scoter For For Management 1l Elect Director Laura H. Wright For For Management 2 Elect Board Chairman Thomas J. Lynch For Against Management 3a Elect Daniel J. Phelan as Member of For For Management Management Development & Compensation Committee 3b Elect Paula A. Sneed as Member of For For Management Management Development & Compensation Committee 3c Elect David P. Steiner as Member of For For Management Management Development & Compensation Committee 4 Designate Jvo Grundler as Independent For For Management Proxy 5.1 Accept Annual Report for Fiscal Year For For Management Ended September 27, 2013 5.2 Accept Statutory Financial Statements For For Management for Fiscal Year Ended September 27, 2013 5.3 Approve Consolidated Financial For For Management Statements for Fiscal Year Ended September 27, 2013 6 Approve Discharge of Board and Senior For For Management Management 7.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal Year Ending September 26, 2014 7.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors 7.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditors 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Approve Allocation of Available For For Management Earnings for Fiscal Year 2013 10 Approve Declaration of Dividend For For Management 11 Authorize Repurchase of Up to USD 1 For Against Management Billion of Share Capital 12 Approve Reduction of Share Capital For For Management 13 Adjourn Meeting For Against Management TENNECO INC. Ticker: TEN Security ID: 880349105 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas C. Freyman For For Management 1.2 Elect Director Dennis J. Letham For For Management 1.3 Elect Director Hari N. Nair For For Management 1.4 Elect Director Roger B. Porter For For Management 1.5 Elect Director David B. Price, Jr. For For Management 1.6 Elect Director Gregg M. Sherrill For For Management 1.7 Elect Director Paul T. Stecko For For Management 1.8 Elect Director Jane L. Warner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Arnold A. Allemang For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Jacqueline K. Barton For For Management 1d Elect Director James A. Bell For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Paul Polman For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Ruth G. Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against For Shareholder THE HILLSHIRE BRANDS COMPANY Ticker: HSH Security ID: 432589109 Meeting Date: OCT 24, 2013 Meeting Type: Annual Record Date: SEP 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Todd A. Becker For For Management 1b Elect Director Christopher B. Begley For For Management 1c Elect Director Ellen L. Brothers For For Management 1d Elect Director Sean M. Connolly For For Management 1e Elect Director Laurette T. Koellner For For Management 1f Elect Director Craig P. Omtvedt For For Management 1g Elect Director Ian Prosser For For Management 1h Elect Director Jonathan P. Ward For For Management 1i Elect Director James D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOWERS WATSON & CO. Ticker: TW Security ID: 891894107 Meeting Date: NOV 15, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Victor F. Ganzi For For Management 1b Elect Director John J. Haley For For Management 1c Elect Director Leslie S. Heisz For For Management 1d Elect Director Brendan R. O'Neill For For Management 1e Elect Director Linda D. Rabbitt For For Management 1f Elect Director Gilbert T. Ray For For Management 1g Elect Director Paul Thomas For For Management 1h Elect Director Wilhelm Zeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: JAN 31, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Tyson For For Management 1b Elect Director Kathleen M. Bader For For Management 1c Elect Director Gaurdie E. Banister, Jr. For For Management 1d Elect Director Jim Kever For For Management 1e Elect Director Kevin M. McNamara For For Management 1f Elect Director Brad T. Sauer For For Management 1g Elect Director Robert Thurber For For Management 1h Elect Director Barbara A. Tyson For For Management 1i Elect Director Albert C. Zapanta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on the Risks Associated with Against For Shareholder Use of Gestation Crates in Supply VCA ANTECH, INC. Ticker: WOOF Security ID: 918194101 Meeting Date: APR 21, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Chickering, Jr. For For Management 1.2 Elect Director John Heil For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Change Company Name For For Management VISTEON CORPORATION Ticker: VC Security ID: 92839U206 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Duncan H. Cocroft For For Management 1b Elect Director Jeffrey D. Jones For For Management 1c Elect Director Timothy D. Leuliette For For Management 1d Elect Director Robert J. Manzo For For Management 1e Elect Director Francis M. Scricco For For Management 1f Elect Director David L. Treadwell For For Management 1g Elect Director Harry J. Wilson For For Management 1h Elect Director Kam Ho George Yuen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 06, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Pamela J. Craig For For Management 1e Elect Director Douglas N. Daft For For Management 1f Elect Director Michael T. Duke For Against Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Marissa A. Mayer For For Management 1i Elect Director C. Douglas McMillon For For Management 1j Elect Director Gregory B. Penner For For Management 1k Elect Director Steven S Reinemund For For Management 1l Elect Director Jim C. Walton For For Management 1m Elect Director S. Robson Walton For Against Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Disclosure of Recoupment Activity from Against For Shareholder Senior Officers 6 Report on Lobbying Payments and Policy Against For Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 08, 2014 Meeting Type: Annual Record Date: NOV 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director Steven A. Davis For For Management 1d Elect Director William C. Foote For For Management 1e Elect Director Mark P. Frissora For For Management 1f Elect Director Ginger L. Graham For For Management 1g Elect Director Alan G. McNally For For Management 1h Elect Director Dominic P. Murphy For For Management 1i Elect Director Stefano Pessina For For Management 1j Elect Director Nancy M. Schlichting For For Management 1k Elect Director Alejandro Silva For For Management 1l Elect Director James A. Skinner For For Management 1m Elect Director Gregory D. Wasson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against For Shareholder 5 Adopt Proxy Access Right Against For Shareholder WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Kerry Clark For For Management 1.2 Elect Director Robert L. Dixon, Jr. For For Management 1.3 Elect Director Lewis Hay, III For For Management 1.4 Elect Director William J. Ryan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prohibit Political Spending Against Against Shareholder WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 14, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director Henry T. DeNero For For Management 1c Elect Director William L. Kimsey For For Management 1d Elect Director Michael D. Lambert For For Management 1e Elect Director Len J. Lauer For For Management 1f Elect Director Matthew E. Massengill For For Management 1g Elect Director Stephen D. Milligan For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Thomas E. Pardun For For Management 1j Elect Director Arif Shakeel For For Management 1k Elect Director Akio Yamamoto For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WHIRLPOOL CORPORATION Ticker: WHR Security ID: 963320106 Meeting Date: APR 15, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel R. Allen For For Management 1b Elect Director Gary T. DiCamillo For For Management 1c Elect Director Diane M. Dietz For For Management 1d Elect Director Geraldine T. Elliott For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Michael F. Johnston For For Management 1g Elect Director William T. Kerr For For Management 1h Elect Director John D. Liu For For Management 1i Elect Director Harish Manwani For For Management 1j Elect Director William D. Perez For For Management 1k Elect Director Michael A. Todman For For Management 1l Elect Director Michael D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Executive Incentive Bonus Plan For For Management XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Britt For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Richard J. Harrington For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Robert J. Keegan For For Management 1.6 Elect Director Robert A. McDonald For For Management 1.7 Elect Director Charles Prince For For Management 1.8 Elect Director Ann N. Reese For For Management 1.9 Elect Director Sara Martinez Tucker For For Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank B. Modruson For For Management 1.2 Elect Director Anders Gustafsson For For Management 1.3 Elect Director Andrew K. Ludwick For For Management 1.4 Elect Director Janice M. Roberts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Paul M. Bisaro For For Management 1d Elect Director Gail K. Boudreaux For For Management 1e Elect Director David C. Dvorak For For Management 1f Elect Director Larry C. Glasscock For For Management 1g Elect Director Robert A. Hagemann For For Management 1h Elect Director Arthur J. Higgins For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management Strategic Growth Fund ACXIOM CORPORATION Ticker: ACXM Security ID: 005125109 Meeting Date: AUG 06, 2013 Meeting Type: Annual Record Date: JUN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard P. Fox For For Management 1.2 Elect Director Jerry D. Gramaglia For For Management 1.3 Elect Director Clark M. Kokich For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY Ticker: AEL Security ID: 025676206 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joyce A. Chapman For For Management 1.2 Elect Director James M. Gerlach For For Management 1.3 Elect Director Robert L. Howe For For Management 1.4 Elect Director Debra J. Richardson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert H. Benmosche For For Management 1b Elect Director W. Don Cornwell For For Management 1c Elect Director Peter R. Fisher For For Management 1d Elect Director John H. Fitzpatrick For For Management 1e Elect Director William G. Jurgensen For For Management 1f Elect Director Christopher S. Lynch For For Management 1g Elect Director Arthur C. Martinez For For Management 1h Elect Director George L. Miles, Jr. For For Management 1i Elect Director Henry S. Miller For For Management 1j Elect Director Robert S. Miller For For Management 1k Elect Director Suzanne Nora Johnson For For Management 1l Elect Director Ronald A. Rittenmeyer For For Management 1m Elect Director Douglas M. Steenland For For Management 1n Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Certificate of Incorporation to For For Management Continue to Restrict Certain Transfers of AIG Common Stock in Order to Protect AIG's Tax Attributes 4 Amend Tax Asset Protection Plan For For Management 5 Ratify Auditors For For Management ASHFORD HOSPITALITY TRUST, INC. Ticker: AHT Security ID: 044103109 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Monty J. Bennett For Withhold Management 1.2 Elect Director Benjamin J. Ansell For Withhold Management 1.3 Elect Director Thomas E. Callahan For Withhold Management 1.4 Elect Director Amish Gupta For For Management 1.5 Elect Director Kamal Jafarnia For Withhold Management 1.6 Elect Director Alan L. Tallis For Withhold Management 1.7 Elect Director Philip S. Payne For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lisa M. Caputo For For Management 1b Elect Director Russell P. Fradin For For Management 1c Elect Director Kathy J. Higgins Victor For For Management 1d Elect Director Hubert Joly For For Management 1e Elect Director David W. Kenny For For Management 1f Elect Director Thomas L. 'Tommy' For For Management Millner 1g Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management BRANDYWINE REALTY TRUST Ticker: BDN Security ID: 105368203 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: APR 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter D'Alessio For For Management 1.2 Elect Director Anthony A. Nichols, Sr. For For Management 1.3 Elect Director Gerard H. Sweeney For For Management 1.4 Elect Director Wyche Fowler For For Management 1.5 Elect Director Michael J. Joyce For For Management 1.6 Elect Director Charles P. Pizzi For For Management 1.7 Elect Director James C. Diggs For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BRISTOW GROUP INC. Ticker: BRS Security ID: 110394103 Meeting Date: AUG 01, 2013 Meeting Type: Annual Record Date: JUN 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas N. Amonett For For Management 1.2 Elect Director Stephen J. Cannon For For Management 1.3 Elect Director William E. Chiles For For Management 1.4 Elect Director Michael A. Flick For For Management 1.5 Elect Director Lori A. Gobillot For For Management 1.6 Elect Director Ian A. Godden For For Management 1.7 Elect Director Stephen A. King For For Management 1.8 Elect Director Thomas C. Knudson For For Management 1.9 Elect Director Mathew Masters For For Management 1.10 Elect Director Bruce H. Stover For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 08, 2014 Meeting Type: Annual Record Date: FEB 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato (Renny) A. For For Management DiPentima 1.4 Elect Director Alan L. Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director Dave House For For Management 1.7 Elect Director L. William Krause For For Management 1.8 Elect Director David E. Roberson For For Management 1.9 Elect Director Sanjay Vaswani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Bylaws Call Special Meetings Against For Shareholder CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Neidorff For For Management 1.2 Elect Director Richard A. Gephardt For For Management 1.3 Elect Director John R. Roberts For For Management 2 Declassify the Board of Directors For For Management 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward J. Bonach For For Management 1b Elect Director Ellyn L. Brown For For Management 1c Elect Director Robert C. Greving For For Management 1d Elect Director Mary R. (Nina) Henderson For For Management 1e Elect Director R. Keith Long For For Management 1f Elect Director Neal C. Schneider For For Management 1g Elect Director Frederick J. Sievert For For Management 1h Elect Director Michael T. Tokarz For For Management 1i Elect Director John G. Turner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 13, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Barram For For Management 1b Elect Director Erik Brynjolfsson For For Management 1c Elect Director Rodney F. Chase For For Management 1d Elect Director Judith R. Haberkorn For For Management 1e Elect Director Nancy Killefer For For Management 1f Elect Director J. Michael Lawrie For For Management 1g Elect Director Brian Patrick MacDonald For For Management 1h Elect Director Chong Sup Park For For Management 1i Elect Director Lawrence A. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director James E. Copeland, Jr. For For Management 1e Elect Director Jody L. Freeman For For Management 1f Elect Director Gay Huey Evans For For Management 1g Elect Director Ryan M. Lance For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Adopt Quantitative GHG Goals for Against For Shareholder Operations CONVERGYS CORPORATION Ticker: CVG Security ID: 212485106 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrea J. Ayers For For Management 1.2 Elect Director John F. Barrett For For Management 1.3 Elect Director Richard R. Devenuti For For Management 1.4 Elect Director Jeffrey H. Fox For For Management 1.5 Elect Director Joseph E. Gibbs For For Management 1.6 Elect Director Joan E. Herman For For Management 1.7 Elect Director Thomas L. Monahan, III For For Management 1.8 Elect Director Ronald L. Nelson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CORELOGIC, INC. Ticker: CLGX Security ID: 21871D103 Meeting Date: JUL 30, 2013 Meeting Type: Annual Record Date: JUN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. David Chatham For For Management 1.2 Elect Director Douglas C. Curling For For Management 1.3 Elect Director John C. Dorman For For Management 1.4 Elect Director Paul F. Folino For For Management 1.5 Elect Director Anand K. Nallathambi For For Management 1.6 Elect Director Thomas C. O'Brien For For Management 1.7 Elect Director Jaynie Miller Studenmund For For Management 1.8 Elect Director D. Van Skilling For For Management 1.9 Elect Director David F. Walker For For Management 1.10 Elect Director Mary Lee Widener For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DAVITA HEALTHCARE PARTNERS INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pamela M. Arway For For Management 1b Elect Director Charles G. Berg For For Management 1c Elect Director Carol Anthony (John) For For Management Davidson 1d Elect Director Paul J. Diaz For For Management 1e Elect Director Peter T. Grauer For For Management 1f Elect Director Robert J. Margolis For For Management 1g Elect Director John M. Nehra For For Management 1h Elect Director William L. Roper For For Management 1i Elect Director Kent J. Thiry For For Management 1j Elect Director Roger J. Valine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder ENERGIZER HOLDINGS, INC. Ticker: ENR Security ID: 29266R108 Meeting Date: JAN 27, 2014 Meeting Type: Annual Record Date: NOV 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Johnson For For Management 1.2 Elect Director Ward M. Klein For For Management 1.3 Elect Director W. Patrick McGinnis For For Management 1.4 Elect Director John R. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Amend Omnibus Stock Plan For For Management EQUITY LIFESTYLE PROPERTIES, INC. Ticker: ELS Security ID: 29472R108 Meeting Date: NOV 25, 2013 Meeting Type: Special Record Date: OCT 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management ESTERLINE TECHNOLOGIES CORPORATION Ticker: ESL Security ID: 297425100 Meeting Date: MAR 05, 2014 Meeting Type: Annual Record Date: JAN 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony P. Franceschini For For Management 1.2 Elect Director James J. Morris For For Management 1.3 Elect Director Henry W. Winship, IV For For Management 1.4 Elect Director Curtis C. Reusser For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Bolinder For For Management 1.2 Elect Director G. Kent Conrad For For Management 1.3 Elect Director Melina E. Higgins For For Management 1.4 Elect Director Nancy J. Karch For For Management 1.5 Elect Director Thomas J. McInerney For For Management 1.6 Elect Director Christine B. Mead For For Management 1.7 Elect Director David M. Moffett For For Management 1.8 Elect Director Thomas E. Moloney For For Management 1.9 Elect Director James A. Parke For For Management 1.10 Elect Director James S. Riepe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder GRAHAM HOLDINGS COMPANY Ticker: GHC Security ID: 384637104 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Christopher C. Davis For For Management 1.2 Elect Director Thomas S. Gayner For For Management 1.3 Elect Director Anne M. Mulcahy For For Management 1.4 Elect Director Larry D. Thompson For For Management HENRY SCHEIN, INC. Ticker: HSIC Security ID: 806407102 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stanley M. Bergman For For Management 1.2 Elect Director Gerald A. Benjamin For For Management 1.3 Elect Director James P. Breslawski For For Management 1.4 Elect Director Mark E. Mlotek For For Management 1.5 Elect Director Steven Paladino For For Management 1.6 Elect Director Barry J. Alperin For For Management 1.7 Elect Director Paul Brons For For Management 1.8 Elect Director Donald J. Kabat For For Management 1.9 Elect Director Philip A. Laskawy For For Management 1.10 Elect Director Karyn Mashima For For Management 1.11 Elect Director Norman S. Matthews For For Management 1.12 Elect Director Carol Raphael For For Management 1.13 Elect Director E. Dianne Rekow For For Management 1.14 Elect Director Bradley T. Sheares For For Management 1.15 Elect Director Louis W. Sullivan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HERMAN MILLER, INC. Ticker: MLHR Security ID: 600544100 Meeting Date: OCT 07, 2013 Meeting Type: Annual Record Date: AUG 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lisa A. Kro For For Management 1.2 Elect Director Dorothy A. Terrell For For Management 1.3 Elect Director David O. Ulrich For For Management 1.4 Elect Director Michael A. Volkema For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: JAN 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Shumeet Banerji For For Management 1.3 Elect Director Robert R. Bennett For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director Raymond J. Lane For For Management 1.6 Elect Director Ann M. Livermore For For Management 1.7 Elect Director Raymond E. Ozzie For For Management 1.8 Elect Director Gary M. Reiner For For Management 1.9 Elect Director Patricia F. Russo For For Management 1.10 Elect Director James A. Skinner For For Management 1.11 Elect Director Margaret C. Whitman For For Management 1.12 Elect Director Ralph V. Whitworth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Establish Board Committee on Human Against Against Shareholder Rights HOST HOTELS & RESORTS, INC. Ticker: HST Security ID: 44107P104 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary L. Baglivo For For Management 1.2 Elect Director Sheila C. Bair For For Management 1.3 Elect Director Terence C. Golden For For Management 1.4 Elect Director Ann M. Korologos For For Management 1.5 Elect Director Richard E. Marriott For For Management 1.6 Elect Director John B. Morse, Jr. For For Management 1.7 Elect Director Walter C. Rakowich For For Management 1.8 Elect Director Gordon H. Smith For For Management 1.9 Elect Director W. Edward Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ITT CORPORATION Ticker: ITT Security ID: 450911201 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Orlando D. Ashford For For Management 1b Elect Director G. Peter D. Aloia For For Management 1c Elect Director Donald DeFosset, Jr. For For Management 1d Elect Director Christina A. Gold For For Management 1e Elect Director Rebecca A. McDonald For For Management 1f Elect Director Richard P. Lavin For For Management 1g Elect Director Frank T. MacInnis For For Management 1h Elect Director Denise L. Ramos For For Management 1i Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention Against For Shareholder JACK IN THE BOX INC. Ticker: JACK Security ID: 466367109 Meeting Date: FEB 14, 2014 Meeting Type: Annual Record Date: DEC 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leonard A. Comma For For Management 1b Elect Director David L. Goebel For For Management 1c Elect Director Madeleine A. Kleiner For For Management 1d Elect Director Michael W. Murphy For For Management 1e Elect Director James M. Myers For For Management 1f Elect Director David M. Tehle For For Management 1g Elect Director John T. Wyatt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 29, 2014 Meeting Type: Annual Record Date: NOV 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Natalie A. Black For For Management 1.2 Elect Director Raymond L. Conner For For Management 1.3 Elect Director William H. Lacy For For Management 1.4 Elect Director Alex A. Molinaroli For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph E. Gomory For For Management 1b Elect Director Jared L. Cohon For For Management 1c Elect Director J. Edward Coleman For For Management 1d Elect Director Sandra L. Helton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIFEPOINT HOSPITALS, INC. Ticker: LPNT Security ID: 53219L109 Meeting Date: JUN 03, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Carpenter, For For Management III 1.2 Elect Director Richard H. Evans For For Management 1.3 Elect Director Michael P. Haley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management LIVE NATION ENTERTAINMENT, INC. Ticker: LYV Security ID: 538034109 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Carleton For For Management 1.2 Elect Director Jonathan Dolgen For For Management 1.3 Elect Director Ariel Emanuel For For Management 1.4 Elect Director Robert Ted Enloe, III For For Management 1.5 Elect Director Jeffrey T. Hinson For For Management 1.6 Elect Director Margaret "Peggy" Johnson For For Management 1.7 Elect Director James S. Kahan For For Management 1.8 Elect Director Gregory B. Maffei For Against Management 1.9 Elect Director Randall T. Mays For For Management 1.10 Elect Director Michael Rapino For For Management 1.11 Elect Director Mark S. Shapiro For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MAGELLAN HEALTH SERVICES, INC. Ticker: MGLN Security ID: 559079207 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. McBride For For Management 1.2 Elect Director Robert M. Le Blanc For For Management 1.3 Elect Director Perry G. Fine For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management MANPOWERGROUP INC. Ticker: MAN Security ID: 56418H100 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cari M. Dominguez For For Management 1.2 Elect Director Roberto Mendoza For For Management 1.3 Elect Director Jonas Prising For For Management 1.4 Elect Director Elizabeth P. Sartain For For Management 1.5 Elect Director Edward J. Zore For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 22, 2013 Meeting Type: Annual Record Date: JUL 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Scott C. Donnelly For For Management 1.3 Elect Director Victor J. Dzau For For Management 1.4 Elect Director Omar Ishrak For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director Michael O. Leavitt For For Management 1.7 Elect Director James T. Lenehan For For Management 1.8 Elect Director Denise M. O'Leary For For Management 1.9 Elect Director Kendall J. Powell For For Management 1.10 Elect Director Robert C. Pozen For For Management 1.11 Elect Director Preetha Reddy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Reduce Supermajority Vote Requirement For For Management for Establishing Range For Board Size 7 Reduce Supermajority Vote Requirement For For Management for Removal of Directors 8 Reduce Supermajority Vote Requirement For For Management for Amendment of Articles 9 Rescind Fair Price Provision For For Management MINERALS TECHNOLOGIES INC. Ticker: MTX Security ID: 603158106 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Duane R. Dunham For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MOOG INC. Ticker: MOG.A Security ID: 615394202 Meeting Date: JAN 08, 2014 Meeting Type: Annual Record Date: NOV 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kraig H. Kayser For For Management 2 Ratify Auditors For For Management NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Bruce S. Gordon For For Management 1.5 Elect Director William H. Hernandez For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Gary Roughead For For Management 1.10 Elect Director Thomas M. Schoewe For For Management 1.11 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder OIL STATES INTERNATIONAL, INC. Ticker: OIS Security ID: 678026105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cindy B. Taylor For For Management 1.2 Elect Director Christopher T. Seaver For For Management 1.3 Elect Director Lawrence R. Dickerson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OPPENHEIMER DEVELOPING MARKETS FUND Ticker: ODMAX Security ID: 683974505 Meeting Date: OCT 25, 2013 Meeting Type: Special Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian F. Wruble For Withhold Management 1.2 Elect Director David K. Downes For Withhold Management 1.3 Elect Director Matthew P. Fink For For Management 1.4 Elect Director Edmund Giambastiani, Jr. For For Management 1.5 Elect Director Phillip A. Griffiths For Withhold Management 1.6 Elect Director Mary F. Miller For Withhold Management 1.7 Elect Director Joel W. Motley For For Management 1.8 Elect Director Joanne Pace For For Management 1.9 Elect Director Mary Ann Tynan For For Management 1.10 Elect Director Joseph M. Wikler For Withhold Management 1.11 Elect Director Peter I. Wold For Withhold Management 1.12 Elect Director William F. Glavin, Jr. For For Management 2 Approve Change of Fundamental For For Management Investment Policy Relating to Borrowing 3 Approve Change of Fundamental For For Management Investment Policy Relating to Concentration of Investments 4 Remove the Fundamental Policy Relating For For Management to Diversification Of Investments 5 Approve Change of Fundamental For For Management Investment Policy Relating to Lending 6 Approve Change of Fundamental For For Management Investment Policy Relating to Real Estate and Commodities 7 Approve Change of Fundamental For For Management Investment Policy Relating to Senior Securities 8 Approve Change of Fundamental For For Management Investment Policy Relating to Underwriting 9 Change Fundamental Investment For Against Management Objective to Non-fundamental 10 Approve Change in Investment Objective For For Management 11 Approve Conversion to Series of For For Management Delaware Statutory Trust OPPENHEIMER INTERNATIONAL GROWTH FUND Ticker: OIGAX Security ID: 68380L407 Meeting Date: NOV 08, 2013 Meeting Type: Special Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian F. Wruble For For Management 1.2 Elect Director David K. Downes For For Management 1.3 Elect Director Matthew P. Fink For For Management 1.4 Elect Director Edmund Giambastiani, Jr. For For Management 1.5 Elect Director Phillip A. Griffiths For For Management 1.6 Elect Director Mary F. Miller For For Management 1.7 Elect Director Joel W. Motley For For Management 1.8 Elect Director Joanne Pace For For Management 1.9 Elect Director Mary Ann Tynan For For Management 1.10 Elect Director Joseph M. Wikler For For Management 1.11 Elect Director Peter I. Wold For For Management 1.12 Elect Director William F. Glavin, Jr. For For Management 2 Approve Change of Fundamental For For Management Investment Policy Relating to Borrowing 3 Approve Change of Fundamental For For Management Investment Policy Relating to Concentration of Investments 4 Approve Change of Fundamental For For Management Investment Policy Relating to Diversification of Investments 5 Approve Change of Fundamental For For Management Investment Policy Relating to Lending 6 Approve Change of Fundamental For For Management Investment Policy Relating to Real Estate and Commodities 7 Approve Change of Fundamental For For Management Investment Policy Relating to Senior Securities 8 Approve Change of Fundamental For For Management Investment Policy Relating to Underwriting 9 Change Fundamental Investment For Against Management Objective to Non-fundamental 10 Approve Change in Investment Objective For For Management 11 Approve Conversion to Series of For For Management Delaware Statutory Trust OSHKOSH CORPORATION Ticker: OSK Security ID: 688239201 Meeting Date: FEB 04, 2014 Meeting Type: Annual Record Date: DEC 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Donnelly For For Management 1.2 Elect Director Peter B. Hamilton For For Management 1.3 Elect Director Kathleen J. Hempel For For Management 1.4 Elect Director Leslie F. Kenne For For Management 1.5 Elect Director Stephen D. Newlin For For Management 1.6 Elect Director Craig P. Omtvedt For For Management 1.7 Elect Director Duncan J. Palmer For For Management 1.8 Elect Director John S. Shiely For For Management 1.9 Elect Director Richard G. Sim For For Management 1.10 Elect Director Charles L. Szews For For Management 1.11 Elect Director William S. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plan Against For Shareholder PAREXEL INTERNATIONAL CORPORATION Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 05, 2013 Meeting Type: Annual Record Date: OCT 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Dana Callow, Jr. For For Management 1.2 Elect Director Christopher J. Lindop For For Management 1.3 Elect Director Josef H. von Rickenbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management PATTERSON-UTI ENERGY, INC. Ticker: PTEN Security ID: 703481101 Meeting Date: APR 17, 2014 Meeting Type: Annual Record Date: FEB 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark S. Siegel For For Management 1.2 Elect Director Kenneth N. Berns For For Management 1.3 Elect Director Charles O. Buckner For For Management 1.4 Elect Director Michael W. Conlon For For Management 1.5 Elect Director Curtis W. Huff For For Management 1.6 Elect Director Terry H. Hunt For For Management 1.7 Elect Director Cloyce A. Talbott For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PLEXUS CORP. Ticker: PLXS Security ID: 729132100 Meeting Date: FEB 12, 2014 Meeting Type: Annual Record Date: DEC 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralf R. Boer For For Management 1.2 Elect Director Stephen P. Cortinovis For For Management 1.3 Elect Director David J. Drury For For Management 1.4 Elect Director Dean A. Foate For For Management 1.5 Elect Director Rainer Jueckstock For For Management 1.6 Elect Director Peter Kelly For For Management 1.7 Elect Director Phil R. Martens For For Management 1.8 Elect Director Michael V. Schrock For For Management 1.9 Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 17, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Hugh Grant For For Management 1.3 Elect Director Michele J. Hooper For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Reduce Supermajority Vote Requirement For For Management in the Articles of Incorporation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Betsy J. Bernard For For Management 1.2 Elect Director Jocelyn Carter-Miller For For Management 1.3 Elect Director Gary E. Costley For For Management 1.4 Elect Director Dennis H. Ferro For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management PROLOGIS, INC. Ticker: PLD Security ID: 74340W103 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hamid R. Moghadam For For Management 1b Elect Director George L. Fotiades For For Management 1c Elect Director Christine N. Garvey For For Management 1d Elect Director Lydia H. Kennard For For Management 1e Elect Director J. Michael Losh For For Management 1f Elect Director Irving F. Lyons, III For For Management 1g Elect Director Jeffrey L. Skelton For For Management 1h Elect Director D. Michael Steuert For For Management 1i Elect Director Carl B. Webb For For Management 1j Elect Director William D. Zollars For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PROTECTIVE LIFE CORPORATION Ticker: PL Security ID: 743674103 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert O. Burton For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director Thomas L. Hamby For For Management 1d Elect Director John D. Johns For For Management 1e Elect Director Vanessa Leonard For For Management 1f Elect Director Charles D. McCrary For For Management 1g Elect Director John J. McMahon, Jr. For For Management 1h Elect Director Hans H. Miller For For Management 1i Elect Director Malcolm Portera For For Management 1j Elect Director C. Dowd Ritter For For Management 1k Elect Director Jesse J. Spikes For For Management 1l Elect Director William A. Terry For For Management 1m Elect Director W. Michael Warren, Jr. For For Management 1n Elect Director Vanessa Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management RAIT FINANCIAL TRUST Ticker: RAS Security ID: 749227609 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott F. Schaeffer For For Management 1.2 Elect Director Andrew Batinovich For For Management 1.3 Elect Director Edward S. Brown For For Management 1.4 Elect Director Frank A. Farnesi For For Management 1.5 Elect Director S. Kristin Kim For For Management 1.6 Elect Director Jon C. Sarkisian For For Management 1.7 Elect Director Andrew M. Silberstein For For Management 1.8 Elect Director Murray Stempel, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RLJ LODGING TRUST Ticker: RLJ Security ID: 74965L101 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Johnson For For Management 1.2 Elect Director Thomas J. Baltimore, Jr. For For Management 1.3 Elect Director Evan Bayh For For Management 1.4 Elect Director Nathaniel A. Davis For For Management 1.5 Elect Director Robert M. La Forgia For For Management 1.6 Elect Director Glenda G. McNeal For For Management 1.7 Elect Director Joseph Ryan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SANDERSON FARMS, INC. Ticker: SAFM Security ID: 800013104 Meeting Date: FEB 13, 2014 Meeting Type: Annual Record Date: DEC 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lampkin Butts For For Management 1.2 Elect Director Beverly Hogan For For Management 1.3 Elect Director Phil K. Livingston For For Management 1.4 Elect Director Charles W. Ritter, Jr For For Management 1.5 Elect Director Joe F. Sanderson, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify Auditors For For Management SCHWEITZER-MAUDUIT INTERNATIONAL, INC. Ticker: SWM Security ID: 808541106 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claire L. Arnold For For Management 1.2 Elect Director Heinrich Fischer For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SONOCO PRODUCTS COMPANY Ticker: SON Security ID: 835495102 Meeting Date: APR 16, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harry A. Cockrell For For Management 1.2 Elect Director Blythe J. McGarvie For For Management 1.3 Elect Director James M. Micali For For Management 1.4 Elect Director Lloyd W. Newton For For Management 1.5 Elect Director Marc D. Oken For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management STANCORP FINANCIAL GROUP, INC. Ticker: SFG Security ID: 852891100 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick W. Buckman For For Management 1.2 Elect Director J. Greg Ness For For Management 1.3 Elect Director Mary F. Sammons For For Management 1.4 Elect Director Timothy A. Holt For For Management 1.5 Elect Director Kevin M. Murai For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STERIS CORPORATION Ticker: STE Security ID: 859152100 Meeting Date: JUL 25, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Breeden For For Management 1.2 Elect Director Cynthia L. Feldmann For For Management 1.3 Elect Director Jacqueline B. Kosecoff For For Management 1.4 Elect Director David B. Lewis For For Management 1.5 Elect Director Kevin M. McMullen For For Management 1.6 Elect Director Walter M Rosebrough, Jr. For For Management 1.7 Elect Director Mohsen M. Sohi For For Management 1.8 Elect Director John P. Wareham For For Management 1.9 Elect Director Loyal W. Wilson For For Management 1.10 Elect Director Michael B. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SYMETRA FINANCIAL CORPORATION Ticker: SYA Security ID: 87151Q106 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter S. Burgess For For Management 1.2 Elect Director Robert R. Lusardi For For Management 2a Amend Executive Incentive Bonus Plan For For Management 2b Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SYNAPTICS INCORPORATED Ticker: SYNA Security ID: 87157D109 Meeting Date: OCT 22, 2013 Meeting Type: Annual Record Date: AUG 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Bergman For For Management 1.2 Elect Director Russell J. Knittel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Arnold A. Allemang For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Jacqueline K. Barton For For Management 1d Elect Director James A. Bell For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Paul Polman For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Ruth G. Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against For Shareholder THE HILLSHIRE BRANDS COMPANY Ticker: HSH Security ID: 432589109 Meeting Date: OCT 24, 2013 Meeting Type: Annual Record Date: SEP 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Todd A. Becker For For Management 1b Elect Director Christopher B. Begley For For Management 1c Elect Director Ellen L. Brothers For For Management 1d Elect Director Sean M. Connolly For For Management 1e Elect Director Laurette T. Koellner For For Management 1f Elect Director Craig P. Omtvedt For For Management 1g Elect Director Ian Prosser For For Management 1h Elect Director Jonathan P. Ward For For Management 1i Elect Director James D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOWERS WATSON & CO. Ticker: TW Security ID: 891894107 Meeting Date: NOV 15, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Victor F. Ganzi For For Management 1b Elect Director John J. Haley For For Management 1c Elect Director Leslie S. Heisz For For Management 1d Elect Director Brendan R. O'Neill For For Management 1e Elect Director Linda D. Rabbitt For For Management 1f Elect Director Gilbert T. Ray For For Management 1g Elect Director Paul Thomas For For Management 1h Elect Director Wilhelm Zeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNIFIRST CORPORATION Ticker: UNF Security ID: 904708104 Meeting Date: JAN 14, 2014 Meeting Type: Annual Record Date: NOV 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald D. Croatti For For Management 1.2 Elect Director Donald J. Evans For For Management 1.3 Elect Director Thomas S. Postek For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management VCA ANTECH, INC. Ticker: WOOF Security ID: 918194101 Meeting Date: APR 21, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Chickering, Jr. For For Management 1.2 Elect Director John Heil For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Change Company Name For For Management VISTEON CORPORATION Ticker: VC Security ID: 92839U206 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Duncan H. Cocroft For For Management 1b Elect Director Jeffrey D. Jones For For Management 1c Elect Director Timothy D. Leuliette For For Management 1d Elect Director Robert J. Manzo For For Management 1e Elect Director Francis M. Scricco For For Management 1f Elect Director David L. Treadwell For For Management 1g Elect Director Harry J. Wilson For For Management 1h Elect Director Kam Ho George Yuen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 08, 2014 Meeting Type: Annual Record Date: NOV 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director Steven A. Davis For For Management 1d Elect Director William C. Foote For For Management 1e Elect Director Mark P. Frissora For For Management 1f Elect Director Ginger L. Graham For For Management 1g Elect Director Alan G. McNally For For Management 1h Elect Director Dominic P. Murphy For For Management 1i Elect Director Stefano Pessina For For Management 1j Elect Director Nancy M. Schlichting For For Management 1k Elect Director Alejandro Silva For For Management 1l Elect Director James A. Skinner For For Management 1m Elect Director Gregory D. Wasson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against For Shareholder 5 Adopt Proxy Access Right Against For Shareholder WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Kerry Clark For For Management 1.2 Elect Director Robert L. Dixon, Jr. For For Management 1.3 Elect Director Lewis Hay, III For For Management 1.4 Elect Director William J. Ryan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prohibit Political Spending Against Against Shareholder WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 14, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director Henry T. DeNero For For Management 1c Elect Director William L. Kimsey For For Management 1d Elect Director Michael D. Lambert For For Management 1e Elect Director Len J. Lauer For For Management 1f Elect Director Matthew E. Massengill For For Management 1g Elect Director Stephen D. Milligan For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Thomas E. Pardun For For Management 1j Elect Director Arif Shakeel For For Management 1k Elect Director Akio Yamamoto For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Britt For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Richard J. Harrington For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Robert J. Keegan For For Management 1.6 Elect Director Robert A. McDonald For For Management 1.7 Elect Director Charles Prince For For Management 1.8 Elect Director Ann N. Reese For For Management 1.9 Elect Director Sara Martinez Tucker For For Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: 989207105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank B. Modruson For For Management 1.2 Elect Director Anders Gustafsson For For Management 1.3 Elect Director Andrew K. Ludwick For For Management 1.4 Elect Director Janice M. Roberts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Paul M. Bisaro For For Management 1d Elect Director Gail K. Boudreaux For For Management 1e Elect Director David C. Dvorak For For Management 1f Elect Director Larry C. Glasscock For For Management 1g Elect Director Robert A. Hagemann For For Management 1h Elect Director Arthur J. Higgins For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management The Quantex Fund ADVANCED MICRO DEVICES, INC. Ticker: AMD Security ID: 007903107 Meeting Date: JUL 12, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bruce L. Claflin For For Management 1b Elect Director W. Michael Barnes For For Management 1c Elect Director John E. Caldwell For For Management 1d Elect Director Henry WK Chow For For Management 1e Elect Director Nicholas M. Donofrio For For Management 1f Elect Director H. Paulett Eberhart For For Management 1g Elect Director Martin L. Edelman For For Management 1h Elect Director John R. Harding For For Management 1i Elect Director Rory P. Read For For Management 1j Elect Director Ahmed Yahia For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AGL RESOURCES INC. Ticker: GAS Security ID: 001204106 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Norman R. Bobins For For Management 1.4 Elect Director Charles R. Crisp For For Management 1.5 Elect Director Brenda J. Gaines For For Management 1.6 Elect Director Arthur E. Johnson For For Management 1.7 Elect Director Wyck A. Knox, Jr. For For Management 1.8 Elect Director Dennis M. Love For For Management 1.9 Elect Director Dean R. O'Hare For For Management 1.10 Elect Director Armando J. Olivera For For Management 1.11 Elect Director John E. Rau For For Management 1.12 Elect Director James A. Rubright For For Management 1.13 Elect Director John W. Somerhalder, II For For Management 1.14 Elect Director Bettina M. Whyte For For Management 1.15 Elect Director Henry C. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Amend EEO Policy to Prohibit Against For Shareholder Discrimination based on Gender Identity 6 Require a Majority Vote for the Against For Shareholder Election of Directors ALLEGHENY TECHNOLOGIES INCORPORATED Ticker: ATI Security ID: 01741R102 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Diggs For For Management 1.2 Elect Director J. Brett Harvey For For Management 1.3 Elect Director Louis J. Thomas For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management ALLEGION PLC Ticker: ALLE Security ID: G0176J109 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Chesser For For Management 1b Elect Director Carla Cico For For Management 1c Elect Director Kirk S. Hachigian For For Management 1d Elect Director David D. Petratis For For Management 1e Elect Director Dean I. Schaffer For For Management 1f Elect Director Martin E. Welch, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management APARTMENT INVESTMENT AND MANAGEMENT COMPANY Ticker: AIV Security ID: 03748R101 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James N. Bailey For For Management 1.2 Elect Director Terry Considine For For Management 1.3 Elect Director Thomas L. Keltner For For Management 1.4 Elect Director J. Landis Martin For For Management 1.5 Elect Director Robert A. Miller For For Management 1.6 Elect Director Kathleen M. Nelson For For Management 1.7 Elect Director Michael A. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Elaine D. Rosen For For Management 1b Elect Director Howard L. Carver For For Management 1c Elect Director Juan N. Cento For For Management 1d Elect Director Elyse Douglas For For Management 1e Elect Director Lawrence V. Jackson For For Management 1f Elect Director David B. Kelso For For Management 1g Elect Director Charles J. Koch For For Management 1h Elect Director Jean-Paul L. Montupet For For Management 1i Elect Director Robert B. Pollock For For Management 1j Elect Director Paul J. Reilly For For Management 1k Elect Director Robert W. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AUTONATION, INC. Ticker: AN Security ID: 05329W102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mike Jackson For For Management 1.2 Elect Director Robert J. Brown For For Management 1.3 Elect Director Rick L. Burdick For For Management 1.4 Elect Director David B. Edelson For For Management 1.5 Elect Director Robert R. Grusky For For Management 1.6 Elect Director Michael Larson For For Management 1.7 Elect Director Michael E. Maroone For For Management 1.8 Elect Director Carlos A. Migoya For For Management 1.9 Elect Director G. Mike Mikan For For Management 1.10 Elect Director Alison H. Rosenthal For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Require Independent Board Chairman Against For Shareholder 6 Report on Political Contributions Against For Shareholder AVERY DENNISON CORPORATION Ticker: AVY Security ID: 053611109 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradley A. Alford For For Management 1b Elect Director Anthony K. Anderson For For Management 1c Elect Director Peter K. Barker For For Management 1d Elect Director Rolf L. Borjesson For For Management 1e Elect Director Ken C. Hicks For For Management 1f Elect Director Charles H. Noski For For Management 1g Elect Director David E. I. Pyott For For Management 1h Elect Director Dean A. Scarborough For For Management 1i Elect Director Patrick T. Siewert For For Management 1j Elect Director Julia A. Stewart For For Management 1k Elect Director Martha N. Sullivan For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management AVON PRODUCTS, INC. Ticker: AVP Security ID: 054303102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas R. Conant For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director V. Ann Hailey For For Management 1.4 Elect Director Nancy Killefer For For Management 1.5 Elect Director Maria Elena Lagomasino For For Management 1.6 Elect Director Sara Mathew For For Management 1.7 Elect Director Sheri McCoy For For Management 1.8 Elect Director Charles H. Noski For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Paula Stern For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Pro-rata Vesting of Equity Awards Against For Shareholder 5 Report on Safer Substitutes for Against For Shareholder Product Ingredients BALL CORPORATION Ticker: BLL Security ID: 058498106 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Hayes For Withhold Management 1.2 Elect Director George M. Smart For Withhold Management 1.3 Elect Director Theodore M. Solso For Withhold Management 1.4 Elect Director Stuart A. Taylor, II For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors BEMIS COMPANY, INC. Ticker: BMS Security ID: 081437105 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward N. Perry For For Management 1.2 Elect Director Timothy M. Manganello For For Management 1.3 Elect Director Philip G. Weaver For For Management 1.4 Elect Director Henry J. Theisen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Approve Omnibus Stock Plan For For Management BMC SOFTWARE, INC. Ticker: BMC Security ID: 055921100 Meeting Date: JUL 24, 2013 Meeting Type: Special Record Date: JUN 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management CABLEVISION SYSTEMS CORPORATION Ticker: CVC Security ID: 12686C109 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph J. Lhota For For Management 1.2 Elect Director Thomas V. Reifenheiser For Withhold Management 1.3 Elect Director John R. Ryan For Withhold Management 1.4 Elect Director Vincent Tese For Withhold Management 1.5 Elect Director Leonard Tow For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Report on Political Contributions Against For Shareholder 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CINTAS CORPORATION Ticker: CTAS Security ID: 172908105 Meeting Date: OCT 22, 2013 Meeting Type: Annual Record Date: AUG 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald S. Adolph For For Management 1b Elect Director John F. Barrett For For Management 1c Elect Director Melanie W. Barstad For For Management 1d Elect Director Richard T. Farmer For For Management 1e Elect Director Scott D. Farmer For For Management 1f Elect Director James J. Johnson For For Management 1g Elect Director Robert J. Kohlhepp For For Management 1h Elect Director Joseph Scaminace For For Management 1i Elect Director Ronald W. Tysoe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management CMS ENERGY CORPORATION Ticker: CMS Security ID: 125896100 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon E. Barfield For For Management 1.2 Elect Director Kurt L. Darrow For For Management 1.3 Elect Director Stephen E. Ewing For For Management 1.4 Elect Director Richard M. Gabrys For For Management 1.5 Elect Director William D. Harvey For For Management 1.6 Elect Director David W. Joos For For Management 1.7 Elect Director Philip R. Lochner, Jr. For For Management 1.8 Elect Director John G. Russell For For Management 1.9 Elect Director Kenneth L. Way For For Management 1.10 Elect Director Laura H. Wright For For Management 1.11 Elect Director John B. Yasinsky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 24, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry Fowden For For Management 1.2 Elect Director Barry A. Fromberg For Withhold Management 1.3 Elect Director Robert L. Hanson For For Management 1.4 Elect Director Jeananne K. Hauswald For For Management 1.5 Elect Director James A. Locke, III For Withhold Management 1.6 Elect Director Richard Sands For For Management 1.7 Elect Director Robert Sands For For Management 1.8 Elect Director Judy A. Schmeling For For Management 1.9 Elect Director Paul L. Smith For Withhold Management 1.10 Elect Director Keith E. Wandell For For Management 1.11 Elect Director Mark Zupan For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan D.R. HORTON, INC. Ticker: DHI Security ID: 23331A109 Meeting Date: JAN 23, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donald R. Horton For For Management 1b Elect Director Barbara K. Allen For For Management 1c Elect Director Bradley S. Anderson For For Management 1d Elect Director Michael R. Buchanan For For Management 1e Elect Director Michael W. Hewatt For For Management 1f Elect Director Donald J. Tomnitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: SEP 18, 2013 Meeting Type: Annual Record Date: JUL 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael W. Barnes For For Management 1.2 Elect Director Leonard L. Berry For For Management 1.3 Elect Director Christopher J. (CJ) For For Management Fraleigh 1.4 Elect Director Victoria D. Harker For For Management 1.5 Elect Director David H. Hughes For For Management 1.6 Elect Director Charles A. Ledsinger, For For Management Jr. 1.7 Elect Director William M. Lewis, Jr. For For Management 1.8 Elect Director Connie Mack, III For For Management 1.9 Elect Director Andrew H. (Drew) Madsen For For Management 1.10 Elect Director Clarence Otis, Jr. For For Management 1.11 Elect Director Michael D. Rose For For Management 1.12 Elect Director Maria A. Sastre For For Management 1.13 Elect Director William S. Simon For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Adopt Proxy Access Right Against For Shareholder 7 Report on Political Contributions Against For Shareholder 8 Report on Lobbying Payments and Policy Against For Shareholder 9 Prepare Employment Diversity Report Against For Shareholder DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: APR 30, 2014 Meeting Type: Proxy Contest Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (Blue Card) None 1 Revoke Consent to Request Special For Did Not Vote Shareholder Meeting # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (White Card) None 1 Consent to Request Special Meeting For For Shareholder DENBURY RESOURCES INC. Ticker: DNR Security ID: 247916208 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wieland F. Wettstein For For Management 1.2 Elect Director Michael L. Beatty For For Management 1.3 Elect Director Michael B. Decker For For Management 1.4 Elect Director John P. Dielwart For For Management 1.5 Elect Director Ronald G. Greene For For Management 1.6 Elect Director Gregory L. McMichael For For Management 1.7 Elect Director Kevin O. Meyers For For Management 1.8 Elect Director Phil Rykhoek For For Management 1.9 Elect Director Randy Stein For For Management 1.10 Elect Director Laura A. Sugg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DENTSPLY INTERNATIONAL INC. Ticker: XRAY Security ID: 249030107 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael C. Alfano For For Management 1b Elect Director Eric K. Brandt For For Management 1c Elect Director William F. Hecht For For Management 1d Elect Director Francis J. Lunger For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DIAMOND OFFSHORE DRILLING, INC. Ticker: DO Security ID: 25271C102 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James S. Tisch For Against Management 1.2 Elect Director Marc Edwards For Against Management 1.3 Elect Director John R. Bolton For For Management 1.4 Elect Director Charles L. Fabrikant For For Management 1.5 Elect Director Paul G. Gaffney, II For For Management 1.6 Elect Director Edward Grebow For For Management 1.7 Elect Director Herbert C. Hofmann For Against Management 1.8 Elect Director Kenneth I. Siegel For Against Management 1.9 Elect Director Clifford M. Sobel For For Management 1.10 Elect Director Andrew H. Tisch For Against Management 1.11 Elect Director Raymond S. Troubh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Adopt Policy and Report on Board Against For Shareholder Diversity E*TRADE FINANCIAL CORPORATION Ticker: ETFC Security ID: 269246401 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Carbone For For Management 1b Elect Director Mohsen Z. Fahmi For For Management 1c Elect Director Christopher M. Flink For For Management 1d Elect Director Paul T. Idzik For For Management 1e Elect Director Frederick W. Kanner For For Management 1f Elect Director James Lam For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Rebecca Saeger For For Management 1i Elect Director Joseph L. Sclafani For For Management 1j Elect Director Joseph M. Velli For For Management 1k Elect Director Donna L. Weaver For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EDWARDS LIFESCIENCES CORPORATION Ticker: EW Security ID: 28176E108 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John T. Cardis For For Management 1b Elect Director David E.I. Pyott For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Provide Right to Act by Written Consent Against Against Shareholder ELECTRONIC ARTS INC. Ticker: EA Security ID: 285512109 Meeting Date: JUL 31, 2013 Meeting Type: Annual Record Date: JUN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leonard S. Coleman For For Management 1b Elect Director Jay C. Hoag For For Management 1c Elect Director Jeffrey T. Huber For For Management 1d Elect Director Vivek Paul For For Management 1e Elect Director Lawrence F. Probst, III For For Management 1f Elect Director Richard A. Simonson For For Management 1g Elect Director Luis A. Ubinas For For Management 1h Elect Director Denise F. Warren For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management FIRST SOLAR, INC. Ticker: FSLR Security ID: 336433107 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Ahearn For For Management 1.2 Elect Director Sharon L. Allen For For Management 1.3 Elect Director Richard D. Chapman For For Management 1.4 Elect Director George A. ('Chip') For For Management Hambro 1.5 Elect Director James A. Hughes For For Management 1.6 Elect Director Craig Kennedy For For Management 1.7 Elect Director James F. Nolan For For Management 1.8 Elect Director William J. Post For For Management 1.9 Elect Director J. Thomas Presby For For Management 1.10 Elect Director Paul H. Stebbins For For Management 1.11 Elect Director Michael Sweeney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 25, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William W. Crouch For For Management 1.2 Elect Director Catherine A. Halligan For For Management 1.3 Elect Director Angus L. Macdonald For For Management 1.4 Elect Director Cathy Stauffer For For Management 1.5 Elect Director Andrew C. Teich For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FOSSIL GROUP, INC. Ticker: FOSL Security ID: 34988V106 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elaine B. Agather For For Management 1.2 Elect Director Jeffrey N. Boyer For For Management 1.3 Elect Director William B. Chiasson For For Management 1.4 Elect Director Kosta N. Kartsotis For For Management 1.5 Elect Director Diane L. Neal For For Management 1.6 Elect Director Thomas M. Nealon For For Management 1.7 Elect Director Mark D. Quick For For Management 1.8 Elect Director Elysia Holt Ragusa For For Management 1.9 Elect Director Jal S. Shroff For For Management 1.10 Elect Director James E. Skinner For For Management 1.11 Elect Director James M. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FRONTIER COMMUNICATIONS CORPORATION Ticker: FTR Security ID: 35906A108 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leroy T. Barnes, Jr. For For Management 1.2 Elect Director Peter C.B. Bynoe For For Management 1.3 Elect Director Edward Fraioli For For Management 1.4 Elect Director Daniel J. McCarthy For For Management 1.5 Elect Director Pamela D.A. Reeve For For Management 1.6 Elect Director Virginia P. Ruesterholz For For Management 1.7 Elect Director Howard L. Schrott For For Management 1.8 Elect Director Larraine D. Segil For For Management 1.9 Elect Director Mark Shapiro For For Management 1.10 Elect Director Myron A. Wick, III For For Management 1.11 Elect Director Mary Agnes Wilderotter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 24, 2014 Meeting Type: Annual Record Date: MAY 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas N. Kelly, Jr. For For Management 1.2 Elect Director Gerald R. Szczepanski For For Management 1.3 Elect Director Lawrence S. Zilavy For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GANNETT CO., INC. Ticker: GCI Security ID: 364730101 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John E. Cody For For Management 1b Elect Director Howard D. Elias For For Management 1c Elect Director John Jeffry Louis For For Management 1d Elect Director Marjorie Magner For For Management 1e Elect Director Gracia C. Martore For For Management 1f Elect Director Scott K. McCune For For Management 1g Elect Director Susan Ness For For Management 1h Elect Director Tony A. Prophet For For Management 1i Elect Director Neal Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plans Against For Shareholder GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Bolinder For For Management 1.2 Elect Director G. Kent Conrad For For Management 1.3 Elect Director Melina E. Higgins For For Management 1.4 Elect Director Nancy J. Karch For For Management 1.5 Elect Director Thomas J. McInerney For For Management 1.6 Elect Director Christine B. Mead For For Management 1.7 Elect Director David M. Moffett For For Management 1.8 Elect Director Thomas E. Moloney For For Management 1.9 Elect Director James A. Parke For For Management 1.10 Elect Director James S. Riepe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder GRAHAM HOLDINGS COMPANY Ticker: GHC Security ID: 384637104 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Christopher C. Davis For For Management 1.2 Elect Director Thomas S. Gayner For For Management 1.3 Elect Director Anne M. Mulcahy For For Management 1.4 Elect Director Larry D. Thompson For For Management H&R BLOCK, INC. Ticker: HRB Security ID: 093671105 Meeting Date: SEP 12, 2013 Meeting Type: Annual Record Date: JUL 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul J. Brown For For Management 1b Elect Director William C. Cobb For For Management 1c Elect Director Marvin R. Ellison For For Management 1d Elect Director Robert A. Gerard For For Management 1e Elect Director David Baker Lewis For For Management 1f Elect Director Victoria J. Reich For For Management 1g Elect Director Bruce C. Rohde For For Management 1h Elect Director Tom D. Seip For For Management 1i Elect Director Christianna Wood For For Management 1j Elect Director James F. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Articles For For Management 5 Amend Articles For For Management 6 Pro-rata Vesting of Equity Plans Against For Shareholder HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Ticker: HAR Security ID: 413086109 Meeting Date: DEC 04, 2013 Meeting Type: Annual Record Date: OCT 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adriane M. Brown For For Management 1b Elect Director John W. Diercksen For For Management 1c Elect Director Ann M. Korologos For For Management 1d Elect Director Jiren Liu For Against Management 1e Elect Director Edward H. Meyer For For Management 1f Elect Director Dinesh C. Paliwal For For Management 1g Elect Director Kenneth M. Reiss For For Management 1h Elect Director Hellene S. Runtagh For For Management 1i Elect Director Frank S. Sklarsky For For Management 1j Elect Director Gary G. Steel For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HARRIS CORPORATION Ticker: HRS Security ID: 413875105 Meeting Date: OCT 25, 2013 Meeting Type: Annual Record Date: AUG 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William M. Brown For For Management 1b Elect Director Peter W. Chiarelli For For Management 1c Elect Director Thomas A. Dattilo For For Management 1d Elect Director Terry D. Growcock For For Management 1e Elect Director Lewis Hay, III For For Management 1f Elect Director Vyomesh I. Joshi For For Management 1g Elect Director Karen Katen For For Management 1h Elect Director Stephen P. Kaufman For For Management 1i Elect Director Leslie F. Kenne For For Management 1j Elect Director David B. Rickard For For Management 1k Elect Director James C. Stoffel For For Management 1l Elect Director Gregory T. Swienton For For Management 1m Elect Director Hansel E. Tookes, II For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W.O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Richard S. Stoddart For For Management 1.14 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management HORMEL FOODS CORPORATION Ticker: HRL Security ID: 440452100 Meeting Date: JAN 28, 2014 Meeting Type: Annual Record Date: NOV 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrell K. Crews For For Management 1.2 Elect Director Jeffrey M. Ettinger For For Management 1.3 Elect Director Jody H. Feragen For For Management 1.4 Elect Director Glenn S. Forbes For For Management 1.5 Elect Director Stephen M. Lacy For For Management 1.6 Elect Director John L. Morrison For For Management 1.7 Elect Director Elsa A. Murano For For Management 1.8 Elect Director Robert C. Nakasone For For Management 1.9 Elect Director Susan K. Nestegard For For Management 1.10 Elect Director Dakota A. Pippins For For Management 1.11 Elect Director Christopher J. For For Management Policinski 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management HOSPIRA, INC. Ticker: HSP Security ID: 441060100 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Irving W. Bailey, II For For Management 1b Elect Director F. Michael Ball For For Management 1c Elect Director Connie R. Curran For For Management 1d Elect Director William G. Dempsey For For Management 1e Elect Director Dennis M. Fenton For For Management 1f Elect Director Heino von Prondzynski For For Management 1g Elect Director Jacque J. Sokolov For For Management 1h Elect Director Mark F. Wheeler For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Provide Right to Act by Written Consent Against For Shareholder HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: 443683107 Meeting Date: DEC 18, 2013 Meeting Type: Annual Record Date: OCT 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Cornelius E. Golding For For Management 1b Elect Director Donald O. Quest For For Management 1c Elect Director Joseph G. Sponholz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HUNTINGTON BANCSHARES INCORPORATED Ticker: HBAN Security ID: 446150104 Meeting Date: APR 17, 2014 Meeting Type: Annual Record Date: FEB 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don M. Casto, III For For Management 1.2 Elect Director Ann ('Tanny') B. Crane For For Management 1.3 Elect Director Steven G. Elliott For For Management 1.4 Elect Director Michael J. Endres For For Management 1.5 Elect Director John B. Gerlach, Jr. For For Management 1.6 Elect Director Peter J. Kight For For Management 1.7 Elect Director Jonathan A. Levy For For Management 1.8 Elect Director Richard W. Neu For For Management 1.9 Elect Director David L. Porteous For For Management 1.10 Elect Director Kathleen H. Ransier For For Management 1.11 Elect Director Stephen D. Steinour For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTEGRYS ENERGY GROUP, INC. Ticker: TEG Security ID: 45822P105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Brodsky For For Management 1.2 Elect Director Albert J. Budney, Jr. For For Management 1.3 Elect Director Ellen Carnahan For For Management 1.4 Elect Director Michelle L. Collins For For Management 1.5 Elect Director Kathryn M. For For Management Hasselblad-Pascale 1.6 Elect Director John W. Higgins For For Management 1.7 Elect Director Paul W. Jones For For Management 1.8 Elect Director Holly Keller Koeppel For For Management 1.9 Elect Director Michael E. Lavin For For Management 1.10 Elect Director William F. Protz, Jr. For For Management 1.11 Elect Director Charles A. Schrock For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management INTERNATIONAL FLAVORS & FRAGRANCES INC. Ticker: IFF Security ID: 459506101 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marcello V. Bottoli For For Management 1b Elect Director Linda B. Buck For For Management 1c Elect Director J. Michael Cook For For Management 1d Elect Director Roger W. Ferguson, Jr. For For Management 1e Elect Director Andreas Fibig For For Management 1f Elect Director Christina Gold For For Management 1g Elect Director Alexandra A. Herzan For For Management 1h Elect Director Henry W. Howell, Jr. For For Management 1i Elect Director Katherine M. Hudson For For Management 1j Elect Director Arthur C. Martinez For For Management 1k Elect Director Dale F. Morrison For For Management 1l Elect Director Douglas D. Tough For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: MAR 10, 2014 Meeting Type: Annual Record Date: JAN 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paget L. Alves For For Management 1b Elect Director Eric F. Brown For For Management 1c Elect Director Janice D. Chaffin For For Management 1d Elect Director Greg Creed For For Management 1e Elect Director Patti S. Hart For For Management 1f Elect Director Robert J. Miller For For Management 1g Elect Director Vincent L. Sadusky For For Management 1h Elect Director Philip G. Satre For For Management 1i Elect Director Tracey D. Weber For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Proxy Access Against For Shareholder IRON MOUNTAIN INCORPORATED Ticker: IRM Security ID: 462846106 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ted R. Antenucci For For Management 1b Elect Director Pamela M. Arway For For Management 1c Elect Director Clarke H. Bailey For For Management 1d Elect Director Kent P. Dauten For For Management 1e Elect Director Paul F. Deninger For For Management 1f Elect Director Per-Kristian Halvorsen For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director William L. Meaney For For Management 1i Elect Director Walter C. Rakowich For For Management 1j Elect Director Vincent J. Ryan For Against Management 1k Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 23, 2014 Meeting Type: Annual Record Date: NOV 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha F. Brooks For For Management 1.2 Elect Director Mel S. Lavitt For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director Mark T. Mondello For For Management 1.5 Elect Director Lawrence J. Murphy For For Management 1.6 Elect Director Frank A. Newman For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For For Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 23, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Juan Jose Suarez Coppel For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Linda Fayne Levinson For For Management 1d Elect Director Craig L. Martin For For Management 1e Elect Director Christopher M.T. For For Management Thompson 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors For For Management JDS UNIPHASE CORPORATION Ticker: JDSU Security ID: 46612J507 Meeting Date: NOV 13, 2013 Meeting Type: Annual Record Date: SEP 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith Barnes For For Management 1.2 Elect Director Martin A. Kaplan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KIMCO REALTY CORPORATION Ticker: KIM Security ID: 49446R109 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Milton Cooper For For Management 1.2 Elect Director Phillip E. Coviello For For Management 1.3 Elect Director Richard G. Dooley For For Management 1.4 Elect Director Joe Grills For For Management 1.5 Elect Director David B. Henry For For Management 1.6 Elect Director F. Patrick Hughes For For Management 1.7 Elect Director Frank Lourenso For For Management 1.8 Elect Director Colombe M. Nicholas For For Management 1.9 Elect Director Richard B. Saltzman For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management LABORATORY CORPORATION OF AMERICA HOLDINGS Ticker: LH Security ID: 50540R409 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kerrii B. Anderson For For Management 1b Elect Director Jean-Luc Belingard For For Management 1c Elect Director D. Gary Gilliland For For Management 1d Elect Director David P. King For For Management 1e Elect Director Garheng Kong For For Management 1f Elect Director Robert E. Mittelstaedt, For For Management Jr. 1g Elect Director Peter M. Neupert For For Management 1h Elect Director Adam H. Schechter For For Management 1i Elect Director R. Sanders Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 23, 2013 Meeting Type: Annual Record Date: MAY 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis M. Kass For For Management 1.2 Elect Director John V. Murphy For For Management 1.3 Elect Director John H. Myers For For Management 1.4 Elect Director Nelson Peltz For For Management 1.5 Elect Director W. Allen Reed For For Management 1.6 Elect Director Joseph A. Sullivan For For Management 2 Amend Non-Employee Director Omnibus For Against Management Stock Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management LEGGETT & PLATT, INCORPORATED Ticker: LEG Security ID: 524660107 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert E. Brunner For For Management 1b Elect Director Ralph W. Clark For For Management 1c Elect Director Robert G. Culp, III For For Management 1d Elect Director R. Ted Enloe, III For For Management 1e Elect Director Richard T. Fisher For For Management 1f Elect Director Matthew C. Flanigan For For Management 1g Elect Director Karl G. Glassman For For Management 1h Elect Director David S. Haffner For For Management 1i Elect Director Joseph W. McClanathan For For Management 1j Elect Director Judy C. Odom For For Management 1k Elect Director Phoebe A. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend EEO Policy to Prohibit Against For Shareholder Discrimination Based on Sexual Orientation and Gender Identity LENNAR CORPORATION Ticker: LEN Security ID: 526057104 Meeting Date: APR 09, 2014 Meeting Type: Annual Record Date: FEB 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irving Bolotin For For Management 1.2 Elect Director Steven L. Gerard For For Management 1.3 Elect Director Theron I. 'Tig' Gilliam For For Management 1.4 Elect Director Sherrill W. Hudson For For Management 1.5 Elect Director R. Kirk Landon For For Management 1.6 Elect Director Sidney Lapidus For For Management 1.7 Elect Director Stuart A. Miller For For Management 1.8 Elect Director Teri P. McClure For For Management 1.9 Elect Director Jeffrey Sonnenfeld For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEUCADIA NATIONAL CORPORATION Ticker: LUK Security ID: 527288104 Meeting Date: JUL 25, 2013 Meeting Type: Annual Record Date: JUN 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert D. Beyer For For Management 1.2 Elect Director W. Patrick Campbell For For Management 1.3 Elect Director Brian P. Friedman For For Management 1.4 Elect Director Richard B. Handler For For Management 1.5 Elect Director Robert E. Joyal For For Management 1.6 Elect Director Jeffrey C. Keil For For Management 1.7 Elect Director Michael T. O'Kane For For Management 1.8 Elect Director Stuart H. Reese For For Management 1.9 Elect Director Joseph S. Steinberg For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan 6 Other Business For Against Management LSI CORPORATION Ticker: LSI Security ID: 502161102 Meeting Date: APR 09, 2014 Meeting Type: Special Record Date: FEB 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management MASCO CORPORATION Ticker: MAS Security ID: 574599106 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Keith J. Allman For For Management 1b Elect Director Verne G. Istock For For Management 1c Elect Director J. Michael Losh For For Management 1d Elect Director Christopher A. O'Herlihy For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For For Management MEADWESTVACO CORPORATION Ticker: MWV Security ID: 583334107 Meeting Date: APR 28, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. Campbell For For Management 1.2 Elect Director James G. Kaiser For For Management 1.3 Elect Director Richard B. Kelson For For Management 1.4 Elect Director Susan J. Kropf For For Management 1.5 Elect Director John A. Luke, Jr. For For Management 1.6 Elect Director Gracia C. Martore For For Management 1.7 Elect Director Timothy H. Powers For For Management 1.8 Elect Director Jane L. Warner For For Management 1.9 Elect Director Alan D. Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MOLEX INCORPORATED Ticker: MOLX Security ID: 608554101 Meeting Date: NOV 15, 2013 Meeting Type: Annual Record Date: OCT 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management 4.1 Elect Director Michael J. Birck For For Management 4.2 Elect Director Anirudh Dhebar For For Management 4.3 Elect Director Frederick A. Krehbiel For For Management 4.4 Elect Director Martin P. Slark For For Management 5 Ratify Auditors For For Management 6 Amend Executive Incentive Bonus Plan For For Management NABORS INDUSTRIES LTD. Ticker: NBR Security ID: G6359F103 Meeting Date: JUN 03, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Crane For Withhold Management 1.2 Elect Director John P. Kotts For For Management 1.3 Elect Director Michael C. Linn For Withhold Management 1.4 Elect Director John V. Lombardi For Withhold Management 1.5 Elect Director Anthony G. Petrello For Withhold Management 1.6 Elect Director Howard Wolf For Withhold Management 1.7 Elect Director John Yearwood For Withhold Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend Shareholder Rights Plan (Poison For Against Management Pill) 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Require Shareholder Approval of Against For Shareholder Specific Performance Metrics in Equity Compensation Plans 6 Adopt Retention Ratio for Executives Against For Shareholder 7 Report on Sustainability Against For Shareholder 8 Require a Majority Vote for the Against For Shareholder Election of Directors 9 Adopt Proxy Access Right Against For Shareholder 10 Amend Vote-Counting Methodology to Against For Shareholder Treat Broker Non-Votes as Having No Impact NEWFIELD EXPLORATION COMPANY Ticker: NFX Security ID: 651290108 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lee K. Boothby For For Management 1b Elect Director Pamela J. Gardner For For Management 1c Elect Director John Randolph Kemp, III For For Management 1d Elect Director Steven W. Nance For For Management 1e Elect Director Howard H. Newman For For Management 1f Elect Director Thomas G. Ricks For For Management 1g Elect Director Juanita M. Romans For For Management 1h Elect Director John W. Schanck For For Management 1i Elect Director C. E. (Chuck) Shultz For For Management 1j Elect Director Richard K. Stoneburner For For Management 1k Elect Director J. Terry Strange For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay L. Geldmacher For For Management 1.2 Elect Director Peter S. Hellman For For Management 1.3 Elect Director Anastasia D. Kelly For For Management 1.4 Elect Director John J. McMackin, Jr. For For Management 1.5 Elect Director Hari N. Nair For For Management 1.6 Elect Director Hugh H. Roberts For For Management 1.7 Elect Director Albert P. L. Stroucken For For Management 1.8 Elect Director Carol A. Williams For For Management 1.9 Elect Director Dennis K. Williams For For Management 1.10 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management PATTERSON COMPANIES, INC. Ticker: PDCO Security ID: 703395103 Meeting Date: SEP 09, 2013 Meeting Type: Annual Record Date: JUL 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Buck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PEABODY ENERGY CORPORATION Ticker: BTU Security ID: 704549104 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory H. Boyce For For Management 1.2 Elect Director William A. Coley For For Management 1.3 Elect Director William E. James For For Management 1.4 Elect Director Robert B. Karn, III For For Management 1.5 Elect Director Henry E. Lentz For For Management 1.6 Elect Director Robert A. Malone For For Management 1.7 Elect Director William C. Rusnack For For Management 1.8 Elect Director Michael W. Sutherlin For For Management 1.9 Elect Director John F. Turner For For Management 1.10 Elect Director Sandra A. Van Trease For For Management 1.11 Elect Director Alan H. Washkowitz For For Management 1.12 Elect Director Heather A. Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: APR 17, 2014 Meeting Type: Annual Record Date: FEB 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Barnes For For Management 1.2 Elect Director Collin P. Baron For For Management 1.3 Elect Director Kevin T. Bottomley For For Management 1.4 Elect Director John K. Dwight For For Management 1.5 Elect Director Janet M. Hansen For For Management 1.6 Elect Director Richard M. Hoyt For For Management 1.7 Elect Director Nancy McAllister For For Management 1.8 Elect Director Mark W. Richards For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Amend Non-Employee Director Restricted For For Management Stock Plan 5 Ratify Auditors For For Management PEPCO HOLDINGS, INC. Ticker: POM Security ID: 713291102 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul M. Barbas For For Management 1.2 Elect Director Jack B. Dunn, IV For For Management 1.3 Elect Director H. Russell Frisby, Jr. For For Management 1.4 Elect Director Terence C. Golden For For Management 1.5 Elect Director Patrick T. Harker For For Management 1.6 Elect Director Barbara J. Krumsiek For For Management 1.7 Elect Director Lawrence C. Nussdorf For For Management 1.8 Elect Director Patricia A. Oelrich For For Management 1.9 Elect Director Joseph M. Rigby For For Management 1.10 Elect Director Lester P. Silverman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management PERKINELMER, INC. Ticker: PKI Security ID: 714046109 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter Barrett For For Management 1b Elect Director Robert F. Friel For For Management 1c Elect Director Nicholas A. Lopardo For For Management 1d Elect Director Alexis P. Michas For For Management 1e Elect Director James C. Mullen For For Management 1f Elect Director Vicki L. Sato For For Management 1g Elect Director Kenton J. Sicchitano For For Management 1h Elect Director Patrick J. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 18, 2014 Meeting Type: Annual Record Date: APR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angel Cabrera For For Management 1b Elect Director Rita V. Foley For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Joseph S. Hardin, Jr. For For Management 1e Elect Director Gregory P. Josefowicz For For Management 1f Elect Director David K. Lenhardt For For Management 1g Elect Director Richard K. Lochridge For For Management 1h Elect Director Barbara Munder For For Management 1i Elect Director Elizabeth A. Nickels For For Management 1j Elect Director Thomas G. Stemberg For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PINNACLE WEST CAPITAL CORPORATION Ticker: PNW Security ID: 723484101 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald E. Brandt For For Management 1.2 Elect Director Susan Clark-Johnson For For Management 1.3 Elect Director Denis A. Cortese For For Management 1.4 Elect Director Richard P. Fox For For Management 1.5 Elect Director Michael L. Gallagher For For Management 1.6 Elect Director Roy A. Herberger, Jr. For For Management 1.7 Elect Director Dale E. Klein For For Management 1.8 Elect Director Humberto S. Lopez For For Management 1.9 Elect Director Kathryn L. Munro For For Management 1.10 Elect Director Bruce J. Nordstrom For For Management 1.11 Elect Director David P. Wagener For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Anne M. Busquet For For Management 1c Elect Director Roger Fradin For For Management 1d Elect Director Anne Sutherland Fuchs For For Management 1e Elect Director S. Douglas Hutcheson For For Management 1f Elect Director Marc B. Lautenbach For For Management 1g Elect Director Eduardo R. Menasce For For Management 1h Elect Director Michael I. Roth For For Management 1i Elect Director David L. Shedlarz For For Management 1j Elect Director David B. Snow, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Non-Employee Director For For Management Restricted Stock Plan PLUM CREEK TIMBER COMPANY, INC. Ticker: PCL Security ID: 729251108 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Rick R. Holley For For Management 1b Elect Director Robin Josephs For For Management 1c Elect Director Sara Grootwassink Lewis For For Management 1d Elect Director John G. McDonald For For Management 1e Elect Director Robert B. McLeod For For Management 1f Elect Director John F. Morgan, Sr. For For Management 1g Elect Director Marc F. Racicot For For Management 1h Elect Director Lawrence A. Selzer For For Management 1i Elect Director Stephen C. Tobias For For Management 1j Elect Director Martin A. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PULTEGROUP, INC. Ticker: PHM Security ID: 745867101 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director Bryce Blair For For Management 1.3 Elect Director Richard J. Dugas, Jr. For For Management 1.4 Elect Director Thomas J. Folliard For For Management 1.5 Elect Director Cheryl W. Grise For For Management 1.6 Elect Director Andre J. Hawaux For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director Patrick J. O'Leary For For Management 1.9 Elect Director James J. Postl For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Performance-Based and/or Time-Based Against For Shareholder Equity Awards QEP RESOURCES, INC. Ticker: QEP Security ID: 74733V100 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Heinemann For For Management 1.2 Elect Director Robert E. McKee, III For For Management 1.3 Elect Director David A. Trice For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Shareholder QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Ball For For Management 1.2 Elect Director J. Michal Conaway For For Management 1.3 Elect Director Vincent D. Foster For For Management 1.4 Elect Director Bernard Fried For For Management 1.5 Elect Director Louis C. Golm For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director James F. O Neil, III For For Management 1.8 Elect Director Bruce Ranck For For Management 1.9 Elect Director Margaret B. Shannon For For Management 1.10 Elect Director Pat Wood, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy L. Main For For Management 1.2 Elect Director Timothy M. Ring For For Management 1.3 Elect Director Daniel C. Stanzione For For Management 2 Ratify Auditors For For Management 3 Remove Supermajority Vote Requirement For For Management 4 Provide Right to Call Special Meeting For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROBERT HALF INTERNATIONAL INC. Ticker: RHI Security ID: 770323103 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: APR 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew S. Berwick, Jr. For For Management 1.2 Elect Director Harold M. Messmer, Jr. For For Management 1.3 Elect Director Barbara J. Novogradac For For Management 1.4 Elect Director Robert J. Pace For For Management 1.5 Elect Director Frederick A. Richman For For Management 1.6 Elect Director M. Keith Waddell For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROWAN COMPANIES PLC Ticker: RDC Security ID: G7665A101 Meeting Date: APR 25, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Thomas P. Burke as Director For For Management 2 Elect William T. Fox, III as Director For For Management 3 Elect Graham Hearne as Director For For Management 4 Elect Lord Moynihan as Director For For Management 5 Elect John J. Quicke as Director For For Management 6 Elect W. Matt Ralls as Director For For Management 7 Elect Tore I. Sandvold as Director For For Management 8 Ratify Deloitte & Touche LLP as U.S. For For Management Auditors 9 Reappoint Deloitte LLP as U.K. Auditors For For Management 10 Authorize the Audit Committee to Fix For For Management Remuneration of Auditors 11 Approve Remuneration Policy For For Management 12 Approve Remuneration Report For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RYDER SYSTEM, INC. Ticker: R Security ID: 783549108 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director L. Patrick Hassey For Withhold Management 1b Elect Director Michael F. Hilton For Withhold Management 1c Elect Director Hansel E. Tookes, II For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Eliminate Supermajority Vote For For Management Requirement Regarding the Removal of Directors 5 Eliminate Supermajority Vote For For Management Requirement Regarding the Alteration, Amendment, Repeal or Adoption of Certain Provisions of the By-Laws 6 Eliminate Supermajority Vote For For Management Requirement Regarding the Alteration, Amendment, Repeal or Adoption of Certain Provisions of the Articles of Incorporation 7 Eliminate the Provisions of the For For Management Articles regarding Business Combinations with Interested Shareholders SCANA CORPORATION Ticker: SCG Security ID: 80589M102 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F.A.V. Cecil For For Management 1.2 Elect Director D. Maybank Hagood For For Management 1.3 Elect Director Alfredo Trujillo For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SEALED AIR CORPORATION Ticker: SEE Security ID: 81211K100 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Hank Brown For For Management 2 Elect Director Michael Chu For For Management 3 Elect Director Lawrence R. Codey For For Management 4 Elect Director Patrick Duff For For Management 5 Elect Director Jacqueline B. Kosecoff For For Management 6 Elect Director Kenneth P. Manning For For Management 7 Elect Director William J. Marino For For Management 8 Elect Director Jerome A. Peribere For For Management 9 Elect Director Richard L. Wambold For For Management 10 Elect Director Jerry R. Whitaker For For Management 11 Approve Omnibus Stock Plan For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management SNAP-ON INCORPORATED Ticker: SNA Security ID: 833034101 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne J. Decyk For For Management 1.2 Elect Director Nicholas T. Pinchuk For For Management 1.3 Elect Director Gregg M. Sherrill For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TECO ENERGY, INC. Ticker: TE Security ID: 872375100 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Ferman, Jr. For For Management 1.2 Elect Director Evelyn V. Follit For For Management 1.3 Elect Director John B. Ramil For For Management 1.4 Elect Director Tom L. Rankin For For Management 1.5 Elect Director William D. Rockford For For Management 1.6 Elect Director Paul L. Whiting For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Report on Political Contributions Against For Shareholder TENET HEALTHCARE CORPORATION Ticker: THC Security ID: 88033G407 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Ellis 'Jeb' Bush For For Management 1b Elect Director Trevor Fetter For For Management 1c Elect Director Brenda J. Gaines For For Management 1d Elect Director Karen M. Garrison For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director J. Robert Kerrey For For Management 1g Elect Director Richard R. Pettingill For For Management 1h Elect Director Ronald A. Rittenmeyer For For Management 1i Elect Director James A. Unruh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nancy E. Cooper For For Management 1b Elect Director David E. Kepler For For Management 1c Elect Director William S. Stavropoulos For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director Robert W. Goldman For For Management 1.4 Elect Director Steven H. Grapstein For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THE ADT CORPORATION Ticker: ADT Security ID: 00101J106 Meeting Date: MAR 13, 2014 Meeting Type: Annual Record Date: JAN 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas Colligan For For Management 1b Elect Director Richard Daly For For Management 1c Elect Director Timothy Donahue For For Management 1d Elect Director Robert Dutkowsky For For Management 1e Elect Director Bruce Gordon For For Management 1f Elect Director Naren Gursahaney For For Management 1g Elect Director Bridgette Heller For For Management 1h Elect Director Kathleen Hyle For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE DUN & BRADSTREET CORPORATION Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Austin A. Adams For For Management 1b Elect Director Robert P. Carrigan For For Management 1c Elect Director Christopher J. Coughlin For For Management 1d Elect Director James N. Fernandez For For Management 1e Elect Director Paul R. Garcia For For Management 1f Elect Director Anastassia Lauterbach For For Management 1g Elect Director Thomas J. Manning For For Management 1h Elect Director Sandra E. Peterson For For Management 1i Elect Director Judith A. Reinsdorf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder THE GOODYEAR TIRE & RUBBER COMPANY Ticker: GT Security ID: 382550101 Meeting Date: APR 14, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William J. Conaty For For Management 1b Elect Director James A. Firestone For For Management 1c Elect Director Werner Geissler For For Management 1d Elect Director Peter S. Hellman For For Management 1e Elect Director Richard J. Kramer For For Management 1f Elect Director W. Alan McCollough For For Management 1g Elect Director John E. McGlade For For Management 1h Elect Director Michael J. Morell For For Management 1i Elect Director Roderick A. Palmore For For Management 1j Elect Director Stephanie A. Streeter For For Management 1k Elect Director Thomas H. Weidemeyer For For Management 1l Elect Director Michael R. Wessel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE INTERPUBLIC GROUP OF COMPANIES, INC. Ticker: IPG Security ID: 460690100 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jocelyn Carter-Miller For For Management 1.2 Elect Director Jill M. Considine For For Management 1.3 Elect Director Richard A. Goldstein For For Management 1.4 Elect Director H. John Greeniaus For For Management 1.5 Elect Director Mary J. Steele Guilfoile For For Management 1.6 Elect Director Dawn Hudson For For Management 1.7 Elect Director William T. Kerr For For Management 1.8 Elect Director Michael I. Roth For For Management 1.9 Elect Director David M. Thomas For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management THE MACERICH COMPANY Ticker: MAC Security ID: 554382101 Meeting Date: MAY 30, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas D. Abbey For For Management 1b Elect Director Dana K. Anderson For For Management 1c Elect Director Arthur M. Coppola For For Management 1d Elect Director Edward C. Coppola For For Management 1e Elect Director Fred S. Hubbell For For Management 1f Elect Director Diana M. Laing For For Management 1g Elect Director Stanley A. Moore For For Management 1h Elect Director Mason G. Ross For For Management 1i Elect Director William P. Sexton For For Management 1j Elect Director Steven L. Soboroff For For Management 1k Elect Director Andrea M. Stephen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Eliminate Supermajority Vote For For Management Requirement THE NASDAQ OMX GROUP, INC. Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene T. Begley For For Management 1b Elect Director Steven D. Black For For Management 1c Elect Director Borje E. Ekholm For For Management 1d Elect Director Robert Greifeld For For Management 1e Elect Director Glenn H. Hutchins For For Management 1f Elect Director Essa Kazim For For Management 1g Elect Director John D. Markese For For Management 1h Elect Director Ellyn A. McColgan For For Management 1i Elect Director Thomas F. O Neill For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Lars R. Wedenborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Charter to Remove Certain For For Management Provisions TORCHMARK CORPORATION Ticker: TMK Security ID: 891027104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Adair For For Management 1.2 Elect Director Marilyn A. Alexander For For Management 1.3 Elect Director David L. Boren For For Management 1.4 Elect Director Jane M. Buchan For For Management 1.5 Elect Director Gary L. Coleman For For Management 1.6 Elect Director Larry M. Hutchison For For Management 1.7 Elect Director Robert W. Ingram For For Management 1.8 Elect Director Lloyd W. Newton For For Management 1.9 Elect Director Darren M. Rebelez For For Management 1.10 Elect Director Lamar C. Smith For For Management 1.11 Elect Director Paul J. Zucconi For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOTAL SYSTEM SERVICES, INC. Ticker: TSS Security ID: 891906109 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Blanchard For For Management 1.2 Elect Director Kriss Cloninger III For For Management 1.3 Elect Director Walter W. Driver, Jr. For For Management 1.4 Elect Director Gardiner W. Garrard, Jr. For For Management 1.5 Elect Director Sidney E. Harris For For Management 1.6 Elect Director William M. Isaac For For Management 1.7 Elect Director Mason H. Lampton For For Management 1.8 Elect Director Connie D. McDaniel For For Management 1.9 Elect Director H. Lynn Page For For Management 1.10 Elect Director Philip W. Tomlinson For For Management 1.11 Elect Director John T. Turner For For Management 1.12 Elect Director Richard W. Ussery For For Management 1.13 Elect Director M. Troy Woods For For Management 1.14 Elect Director James D. Yancey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: JAN 31, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Tyson For For Management 1b Elect Director Kathleen M. Bader For For Management 1c Elect Director Gaurdie E. Banister, Jr. For For Management 1d Elect Director Jim Kever For For Management 1e Elect Director Kevin M. McNamara For For Management 1f Elect Director Brad T. Sauer For For Management 1g Elect Director Robert Thurber For For Management 1h Elect Director Barbara A. Tyson For For Management 1i Elect Director Albert C. Zapanta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on the Risks Associated with Against For Shareholder Use of Gestation Crates in Supply UNITED STATES STEEL CORPORATION Ticker: X Security ID: 912909108 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Gephardt For For Management 1.2 Elect Director Murry S. Gerber For For Management 1.3 Elect Director Glenda G. McNeal For For Management 1.4 Elect Director Patricia A. Tracey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Declassify the Board of Directors For For Management URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 27, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward N. Antoian For For Management 1.2 Elect Director Scott A. Belair For Against Management 1.3 Elect Director Margaret A. Hayne For Against Management 1.4 Elect Director Joel S. Lawson, III For For Management 1.5 Elect Director Robert H. Strouse For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Policy and Report on Board Against For Shareholder Diversity 5 Report on Human Rights Risk Assessment Against For Shareholder Process 6 Require Independent Board Chairman Against For Shareholder VERISIGN, INC. Ticker: VRSN Security ID: 92343E102 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. James Bidzos For For Management 1.2 Elect Director William L. Chenevich For For Management 1.3 Elect Director Kathleen A. Cote For For Management 1.4 Elect Director Roger H. Moore For For Management 1.5 Elect Director John D. Roach For For Management 1.6 Elect Director Louis A. Simpson For For Management 1.7 Elect Director Timothy Tomlinson For For Management 2 Provide Right to Call Special Meeting For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management VULCAN MATERIALS COMPANY Ticker: VMC Security ID: 929160109 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director O.B. Grayson Hall, Jr. For For Management 1.2 Elect Director Donald M. James For For Management 1.3 Elect Director James T. Prokopanko For For Management 1.4 Elect Director Kathleen W. Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management WHITEWAVE FOODS COMPANY Ticker: WWAV Security ID: 966244105 Meeting Date: SEP 24, 2013 Meeting Type: Special Record Date: AUG 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management 2 Adjourn Meeting For For Management WHITEWAVE FOODS COMPANY Ticker: WWAV Security ID: 966244204 Meeting Date: SEP 24, 2013 Meeting Type: Special Record Date: AUG 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management 2 Adjourn Meeting For For Management WINDSTREAM HOLDINGS, INC. Ticker: WIN Security ID: 97382A101 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol B. Armitage For Against Management 1b Elect Director Samuel E. Beall, III For For Management 1c Elect Director Dennis E. Foster For For Management 1d Elect Director Francis X. ('Skip') For For Management Frantz 1e Elect Director Jeffery R. Gardner For For Management 1f Elect Director Jeffrey T. Hinson For For Management 1g Elect Director Judy K. Jones For For Management 1h Elect Director William A. Montgomery For For Management 1i Elect Director Alan L. Wells For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Certificate of Incorporation of For Against Management Windstream Corporation to Eliminate Certain Voting Provisions 5 Provide Right to Call Special Meeting For For Management 6 Eliminate Supermajority Vote For For Management Requirement 7 Ratify Auditors For For Management 8 Pro-rata Vesting of Equity Awards Against For Shareholder 9 Provide Right to Act by Written Consent Against For Shareholder WPX ENERGY, INC. Ticker: WPX Security ID: 98212B103 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James J. Bender For For Management 1.2 Elect Director Robert K. Herdman For For Management 1.3 Elect Director George A. Lorch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Adopt Quantitative GHG Goals for Against For Shareholder Operations, Including Methane Emissions 5 Declassify the Board of Directors None For Shareholder XYLEM INC. Ticker: XYL Security ID: 98419M100 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sten E. Jakobsson For For Management 1b Elect Director Steven R. Loranger For For Management 1c Elect Director Edward J. Ludwig For For Management 1d Elect Director Jerome A. Peribere For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Provide Right to Call Special Meeting For For Management 7 Stock Retention Against For Shareholder ZIONS BANCORPORATION Ticker: ZION Security ID: 989701107 Meeting Date: MAY 30, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry C. Atkin For For Management 1b Elect Director Patricia Frobes For For Management 1c Elect Director J. David Heaney For For Management 1d Elect Director Roger B. Porter For For Management 1e Elect Director Stephen D. Quinn For For Management 1f Elect Director Harris H. Simmons For For Management 1g Elect Director L.e. Simmons For For Management 1h Elect Director Shelley Thomas Williams For For Management 1i Elect Director Steven C. Wheelwright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder END NPX REPORT SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Meeder Funds By (Signature and Title)* /s/ Dale W. Smith, CFO/CIO Date July 24, 2014 * Print the name and title of each signing officer under his or her signature.
